 



Exhibit 10.5
Executed
AMENDED AND RESTATED CREDIT AGREEMENT
among
QUEST MIDSTREAM PARTNERS, L.P.,
and
BLUESTEM PIPELINE, LLC,
as the Borrowers,
ROYAL BANK OF CANADA,
as Administrative Agent and Collateral Agent
and
The Lenders Party Hereto
$135,000,000
SENIOR CREDIT FACILITY
RBC CAPITAL MARKETS
As Lead Arranger and Sole Bookrunner
Dated as of November 1, 2007





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page ARTICLE I. DEFINITIONS AND ACOUNTING TERMS     2  
1.01
  Defined Terms     2  
1.02
  Other Interpretive Provisions     24  
1.03
  Accounting Terms     24  
1.04
  Rounding     25  
1.05
  References to Agreements and Laws     25  
 
            ARTICLE II. THE COMMITMENTS AND BORROWINGS     25  
2.01
  Revolving Loans     25  
2.02
  Commitment Increase     25  
2.03
  Borrowings, Conversions and Continuations of Loans     26  
2.04
  Prepayments     28  
2.05
  Reduction or Termination of Commitments     29  
2.06
  Repayment of Revolving Loans     30  
2.07
  Interest     30  
2.08
  Fees     30  
2.09
  Computation of Interest and Fees     31  
2.10
  Evidence of Debt     31  
2.11
  Payments Generally     31  
2.12
  Sharing of Payments     34  
2.13
  Pari Passu Lien Securing Lender Hedging Agreements     34  
2.14
  Letters of Credit     34  
 
            ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY     41  
3.01
  Taxes     41  
3.02
  Illegality     43  
3.03
  Inability to Determine Rates     44  
3.04
  Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Loans     44  
3.05
  Compensation for Losses     45  
3.06
  Matters Applicable to all Requests for Compensation     45  
3.07
  Survival     45  
3.08
  Mitigation Obligations     46  
 
            ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSION     46  
4.01
  Conditions Precedent to Amendment and Restatement of Original Credit Agreement
    46  
4.02
  Conditions to all Credit Extensions     50  
4.03
  Conditions Precedent to Funding Loans for Acquisitions     50  

i



--------------------------------------------------------------------------------



 



                      Page
 
            ARTICLE V REPRESENTATIONS AND WARRANTIES     50  
5.01
  Existence; Qualification and Power; Compliance with Laws     50  
5.02
  Authorization; No Contravention     51  
5.03
  Governmental Authorization     51  
5.04
  Binding Effect     51  
5.05
  Financial Statements; No Material Adverse Effect     52  
5.06
  Litigation     52  
5.07
  No Default     52  
5.08
  Ownership of Property; Liens     52  
5.09
  Environmental Compliance     52  
5.10
  Insurance     53  
5.11
  Taxes     53  
5.12
  ERISA Compliance     53  
5.13
  Subsidiaries and other Investments     54  
5.14
  Margin Regulations; Investment Company Act; Use of Proceeds     54  
5.15
  Disclosure     54  
5.16
  Labor Matters     54  
5.17
  Compliance with Laws     54  
5.18
  Third Party Approvals     54  
5.19
  Solvency     55  
5.20
  Collateral     55  
 
            ARTICLE VI. AFFIRMATIVE COVENANTS     55  
6.01
  Financial Statements     55  
6.02
  Certificates; Other Information     56  
6.03
  Notices     57  
6.04
  Payment of Obligations     57  
6.05
  Preservation of Existence, Etc.     58  
6.06
  Maintenance of Assets and Business     58  
6.07
  Maintenance of Insurance     58  
6.08
  Compliance with Laws and Contractual Obligations     58  
6.09
  Books and Records     59  
6.10
  Inspection Rights     59  
6.11
  Compliance with ERISA     59  
6.12
  Use of Proceeds     59  
6.13
  Material Agreements     59  
6.14
  Guaranties     60  
6.15
  Further Assurances; Additional Collateral     60  
6.16
  Clean Down Period     61  
6.17
  Fiscal Year     61  
 
          ARTICLE VII NEGATIVE COVENANTS     61  
7.01
  Liens     61  
7.02
  Investments     63  

ii



--------------------------------------------------------------------------------



 



                      Page
7.03
  Hedging Agreements     64  
7.04
  Indebtedness     64  
7.05
  Lease Obligations     65  
7.06
  Fundamental Changes     65  
7.07
  Dispositions     66  
7.08
  Restricted Payments; Distributions and Redemptions     66  
7.09
  ERISA     66  
7.10
  Nature of Business; Capital Expenditures; Risk Management     66  
7.11
  Transactions with Affiliates     67  
7.12
  Burdensome Agreements     67  
7.13
  Use of Proceeds     67  
7.14
  Material Agreements     67  
7.15
  Financial Covenants     68  
 
            ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES     68  
8.01
  Events of Default     68  
8.02
  Remedies Upon Event of Default     71  
8.03
  Application of Funds     72  
 
            ARTICLE IX. ADMINISTRATIVE AGENT     72  
9.01
  Appointment and Authorization of Agents; Lender Hedging Agreements     72  
9.02
  Delegation of Duties     73  
9.03
  Default; Collateral     73  
9.04
  Liability of Agents     74  
9.05
  Reliance by Administrative Agent     75  
9.06
  Notice of Default     75  
9.07
  Credit Decision; Disclosure of Information by Administrative Agent     75  
9.08
  Indemnification of Agents     76  
9.09
  Administrative Agent in its Individual Capacity     76  
9.10
  Successor Administrative Agent and Collateral Agent     77  
9.11
  Other Agents; Arranger     77  
9.12
  Administrative Agent May File Proofs of Claim     78  
9.13
  Hedging Arrangements     78  
 
            ARTICLE X MISCELLANEOUS     78  
10.01
  Amendments, Release of Collateral, Etc.     78  
10.02
  Notices and Other Communications; Facsimile Copies     81  
10.03
  No Waiver; Cumulative Remedies     82  
10.04
  Attorney Costs; Expenses and Taxes     82  
10.05
  Indemnification     82  
10.06
  Payments Set Aside     83  
10.07
  Successors and Assigns     83  
10.08
  Confidentiality     86  
10.09
  Set-off     86  

iii



--------------------------------------------------------------------------------



 



                      Page
10.10
  Interest Rate Limitation     87  
10.11
  Counterparts     87  
10.12
  Integration     87  
10.13
  Survival of Representations and Warranties     87  
10.14
  Severability     88  
10.15
  Replacement of Lenders     88  
10.16
  Governing Law     88  
10.17
  Waiver of Right to Trial by Jury, Etc.     89  
10.18
  No General Partner's Liability     89  
10.19
  Termination of Commitments Under Original Credit Agreement     90  
10.20
  No Novation, Etc.     90  
10.21
  Joint and Several Liability     90  
10.22
  ENTIRE AGREEMENT     92  

iv



--------------------------------------------------------------------------------



 



SCHEDULES

     
2.01
  Revolving Commitments
5.06
  Litigation
5.13
  Subsidiaries and other Equity Investments
7.01
  Existing Liens
7.04
  Indebtedness
10.02
  Addresses for Notices to Borrower, Guarantors and Administrative Agent

EXHIBITS

      Exhibit:   Form of:
A-1
  Borrowing Notice
A-2
  Conversion/Continuation Notice
A-3
  Repayment Notice
B
  Revolving Note
C
  Compliance Certificate pursuant to Section 6.02(a)
D
  Assignment and Assumption

v



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
Originally dated as of January 31, 2007
And
Amended and Restated in its entirety as of November 1, 2007
     THIS AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of
November 1, 2007, among QUEST MIDSTREAM PARTNERS, L.P., a Delaware master
limited partnership (the “MLP”), BLUESTEM PIPELINE, LLC, a Delaware limited
liability company (“Bluestem” the MLP and Bluestem collectively, the "Borrowers”
and individually, a “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, “Lender”), and ROYAL BANK OF
CANADA, as Administrative Agent and Collateral Agent.
PRELIMINARY STATEMENTS
     (1) Bluestem, as borrower, the MLP, as guarantor, Royal Bank of Canada,
individually (“Royal Bank”) and as administrative agent (in such capacity,
“Administrative Agent”) and collateral agent (in such capacity, “Collateral
Agent”), Fortis Capital Corp. (“Fortis”), Wells Fargo Bank, N.A. (“Wells
Fargo”), U.S. Bank National Association (“US Bank”), and Comerica Bank
(“Comerica”; Royal Bank, Fortis, Wells Fargo, US Bank and Comerica individually
an “Original Lender” and collectively called the “Original Lenders”) entered
into a Credit Agreement originally dated January 31, 2007 providing for an
aggregate credit facility of $75,000,000 (the “Original Credit Agreement”).
     (2) Pursuant to the provisions of Section 10.07 of the Original Credit
Agreement and Assignment and Assumption Agreements each dated of even date
herewith, each of Fortis, Wells Fargo, US Bank and Comerica assigned all of
their rights and obligations under the Original Credit Agreement (including all
of their respective commitments and loans and participations in letters of
credit thereunder and all liens and security interests granted as security for
indebtedness under the Original Credit Agreement) to Royal Bank, as
Administrative Agent under the Original Credit Agreement (and Royal Bank, as
Administrative Agent under the Original Credit Agreement, hereby waives the
$3,500 processing and recordation fee for each such assignment) and Royal Bank,
as Administrative Agent under the Original Credit Agreement, accepted and
recorded such assignments and Bluestem, as borrower, also consented to such
assignments.
     (3) Concurrently with such assignment to Royal Bank, Royal Bank and
Bluestem have agreed to amend and restate in its entirety the Original Credit
Agreement on the terms and conditions set forth herein, to have the MLP become a
co-borrower instead of a guarantor, to renew and rearrange the indebtedness
outstanding under the Original Credit Agreement (but not to repay or pay off
such indebtedness) and to increase the Aggregate Revolving Commitment to ONE
HUNDRED THIRTY-FIVE MILLION DOLLARS ($135,000,000.00).
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the parties hereto hereby agree that the Original Credit
Agreement is amended and restated in its entirety to read as follows:
Bluestem
Credit Agreement

1



--------------------------------------------------------------------------------



 



ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms.
     As used in this Agreement, the terms defined in the introductory paragraph
hereof shall have the meanings therein indicated and the following terms shall
have the meanings set forth below:
     Acquisition means any transaction or series of related transactions for the
purpose of, or resulting in, directly or indirectly, (a) the acquisition by a
Company of all or substantially all of the assets located in the United States
of a Person or of any business or division of a Person; (b) the acquisition by a
Company of more than 50% of any class of Voting Stock (or similar ownership
interests) of any Domestic Person; or (c) a merger, consolidation, amalgamation,
or other combination by a Company with another Person if a Company is the
surviving entity, provided that, (i) in any merger involving a Borrower, such
Borrower must be the surviving entity (unless the surviving entity is a
Borrower); and (ii) in any merger involving a Wholly-Owned Subsidiary and
another Subsidiary, a Wholly-Owned Subsidiary shall be the survivor.
     Acquisition Adjustment Period means, if a Company makes a Permitted
Acquisition for a Purchase Price in excess of $20,000,000 and after giving
effect thereto the Total Leverage Ratio, on a pro forma basis, would exceed the
then applicable Total Leverage Ratio specified in Section 7.15(b)(and/or if then
in effect as a consequence of a Senior Debt Offering having occurred after
September 30, 2008, the Senior Leverage Ratio, on a pro forma basis, would
exceed the then applicable Senior Leverage Ratio specified in Section 7.15(c)),
the period from the date such Permitted Acquisition is closed until the first to
occur of (i) the closing of an MLP Equity Offering and (ii) the last day of the
third full fiscal quarter following the closing date of such Permitted
Acquisition; provided that another Acquisition Adjustment Period shall not
commence until the current Acquisition Adjustment Period shall have terminated
and there shall have been at least one fiscal quarter when there was no
Acquisition Adjustment Period in effect and during such fiscal quarter when no
Acquisition Adjustment Period was in effect the MLP and its Subsidiaries were in
compliance with Section 7.15.
     Adjusted Consolidated EBITDA means, for the period of determination, the
sum of (i) Consolidated EBITDA plus (ii) the Distribution Equivalent Amount.
     Administrative Agent has the meaning set forth in the First Preliminary
Statement and means Royal Bank in its capacity as administrative agent under any
of the Loan Documents, or any successor administrative agent.
     Administrative Agent’s Office means the Administrative Agent’s address and,
as appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.
     Administrative Details Form means the Administrative Details Reply Form
furnished by a Lender to the Administrative Agent in connection with this
Agreement.
     Affiliate means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person. A Person shall be deemed to be
Bluestem
Credit Agreement

2



--------------------------------------------------------------------------------



 



controlled by any other Person if such other Person possesses, directly or
indirectly, power to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.
     Agent/Arranger Fee Letter has the meaning specified in Section 2.08(b).
     Agent-Related Persons means the Administrative Agent (including any
successor administrative agent), the Collateral Agent (including any successor
collateral agent) and their respective Affiliates (including the officers,
directors, employees, agents and attorneys-in-fact of such Person).
     Aggregate Revolving Commitment means collectively the Revolving Commitments
of all the Lenders and as of the Restatement Date is $135,000,000.
     Agreement means this Amended and Restated Credit Agreement.
     Applicable Rate means the following percentages per annum set forth in the
table below, on any date of determination, with respect to the Type of Credit
Extension or Revolving Commitment fee that corresponds to the Total Leverage
Ratio at such date of determination, as calculated based on the quarterly
Compliance Certificate most recently delivered pursuant to Section 6.02(a):

                                              Revolving                    
Commitment   Letter of Credit and     Pricing       Fee +   Eurodollar Rate  
Base Rate + Level   Total Leverage Ratio   (basis points)   + (basis points)  
(basis points)   1    
Less than 3.00:1.00
    37.5       150.0       50.0     2    
Less than 3.50:1.00 but greater than or equal to 3.00:1.00
    37.5       175.0       75.0     3    
Less than 4.00:1.00 but greater than or equal to 3.50:1.00
    50.0       200.0       100.0     4    
Less than 4.5:1.00 but greater than or equal to 4.00:1.00
    50.0       225.0       125.0     5    
Greater than or equal to 4.50:1.00
    50.0       250.0       150.0  

     If a Senior Debt Offering occurs after September 30, 2008, then during any
Acquisition Adjustment Period, the Applicable Rate for Eurodollar Rate Loans,
Base Rate Loans and Letters of Credit for Pricing Level 5 will increase by 50
basis points over the otherwise applicable amount set forth above.
     Any increase or decrease in the Applicable Rate resulting from a change in
the Total Leverage Ratio shall become effective as of the first day of the
fiscal quarter of the MLP immediately following the date of a Compliance
Certificate delivered pursuant to Section 6.02(a); provided, however, that if no
Compliance Certificate is delivered during a fiscal quarter when due in
accordance with such Section,
Bluestem
Credit Agreement

3



--------------------------------------------------------------------------------



 



Pricing Level 5 shall apply as of the first day of such following fiscal
quarter. The Applicable Rate in effect from the Restatement Date through
March 31, 2008 shall be based upon Pricing Level 3.
     Approved Fund means any Fund that is administered or managed by a Lender,
an Affiliate of a Lender, or an entity or an Affiliate of an entity that
administers or manages a Lender.
     Arranger means RBC Capital Markets in its capacity as lead arranger and
sole bookrunner.
     Assignment and Assumption means an Assignment and Assumption substantially
in the form of Exhibit D.
     Attorney Costs means and includes the reasonable fees and disbursements of
any law firm or other external counsel and the reasonable allocated cost of
internal legal services and disbursements of internal counsel.
     Attributable Indebtedness means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
     Authorizations means all filings, recordings, and registrations with, and
all validations or exemptions, approvals, orders, authorizations, consents,
franchises, licenses, certificates, and permits from, any Governmental
Authority.
     Base Rate means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate.” Such rate is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.
     Base Rate Loan means a Revolving Loan that bears interest based on the Base
Rate.
     Bluestem has the meaning set forth in the introductory paragraph hereto.
     Board means the Board of Governors of the Federal Reserve System of the
United States.
     Borrower and Borrowers have the meanings set forth in the introductory
paragraph hereto.
     Borrower Affiliate means the General Partner and each of the respective
Subsidiaries of the MLP and Bluestem.
     Borrowing means a borrowing consisting of simultaneous Revolving Loans of
the same Type and having the same Interest Period made by each of the Lenders
pursuant to Section 2.01.
Bluestem
Credit Agreement

4



--------------------------------------------------------------------------------



 



     Borrowing Notice means a notice of (a) a Borrowing, (b) a conversion of
Revolving Loans from one Type to the other, or (c) a continuation of Revolving
Loans as the same Type, pursuant to Section 2.03(a), which, if in writing, shall
be substantially in the form of Exhibit A-1 or A-2, as applicable.
     Business Day means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of New York, or
are in fact closed and, if such day relates to any Eurodollar Rate Loan, means
any such day on which dealings in Dollar deposits are conducted by and between
banks in the applicable offshore Dollar interbank market.
     Capital Expenditure by a Person means an expenditure (determined in
accordance with GAAP) for any fixed asset owned by such Person for use in the
operations of such Person having a useful life of more than one year, or any
improvements or additions thereto.
     Capital Lease means any capital lease or sublease which should be
capitalized on a balance sheet in accordance with GAAP.
     Cash Adjusted Consolidated Funded Debt means, as of any date of
determination, for the MLP and its Subsidiaries on a consolidated basis, the
excess of (a) Consolidated Funded Debt over (b) cash of the MLP and its
Subsidiaries deposited in an account with the Administrative Agent (or another
financial institution acceptable to the Administrative Agent) subject to a
control agreement in favor of the Administrative Agent or, at the Administrative
Agent’s discretion, cash of the MLP and its Subsidiaries reflected on the MLP’s
consolidated balance sheet and otherwise subjected to a Lien in favor of the
Administrative Agent and not otherwise pledged or subject to any claim or
encumbrance of any third party.
     Cash Adjusted Consolidated Senior Debt means, as of any date of
determination, for the MLP and its Subsidiaries on a consolidated basis, the
excess of (a) the sum of (i) all Obligations, plus (ii) all other secured
Indebtedness, plus (iii) the Outstanding Amount of all obligations under any
Lender Hedging Agreement over (b) cash of the MLP and its Subsidiaries deposited
in an account with the Administrative Agent (or another financial institution
acceptable to the Administrative Agent) subject to a control agreement in favor
of the Administrative Agent or, at the Administrative Agent’s discretion, cash
of the MLP and its Subsidiaries reflected on the MLP’s consolidated balance
sheet and otherwise subjected to a Lien in favor of the Administrative Agent and
not otherwise pledged or subject to any claim or encumbrance of any third party.
     Cash Collateralize means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders and
their Affiliates, as collateral for the L/C Obligations, cash and deposit
account balances pursuant to documentation in form and substance satisfactory to
the Administrative Agent and the L/C Issuer (which documents hereby are
consented to by the Lenders).
     Cash Equivalents means:
     (a) United States Dollars;
     (b) direct general obligations, or obligations of, or obligations fully and
unconditionally guaranteed as to the timely payment of principal and interest
by, the United States or any agency or instrumentality thereof having remaining
maturities of not more than
Bluestem
Credit Agreement

5



--------------------------------------------------------------------------------



 



thirteen (13) months, but excluding any such securities whose terms do not
provide for payment of a fixed dollar amount upon maturity or call for
redemptions;
     (c) certificates of deposit and eurodollar-time deposits with remaining
maturities of thirteen (13) months or less, bankers acceptances with remaining
maturities not exceeding one hundred eighty (180) days, overnight bank deposits
and other similar short term instruments, in each case with any domestic
commercial bank having capital and surplus in excess of $250,000,000 and having
a rating of at least “A2” by Moody’s or at least “A” by S&P;
     (d) repurchase obligations with a remaining term of not more than thirteen
(13) months for underlying securities of the types described in (b) and
(c) above entered into with any financial institution meeting the qualifications
in (c) above;
     (e) commercial paper (having remaining maturities of not more than two
hundred seventy (270) days) of any Person rated “P-1” or better by Moody’s or
“A-1” or the equivalent by S&P;
     (f) money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, as amended, (ii) are rated
AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000; and
     (g) money market mutual or similar funds having assets in excess of
$100,000,000, at least 95% of the assets of which are comprised of assets
specified in clause (a) through (f) above, except that with respect to the
maturities of the assets included in such funds the requirements of clauses
(a) through (f) shall not be applied to the individual assets included in such
funds but to the weighted-average maturity of all assets included in such funds.
     Change of Control means (a) Quest Parent shall fail to own, directly or
indirectly, or fail to have voting control over, at least 51% of the equity
interest of the General Partner, (b) any Person, entity or group (other than a
Quest Party) acquires beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 51% or more of the equity interests in the MLP, (c) the MLP shall fail
to own, directly or indirectly, 100% of the equity interests in Bluestem, or
(e) a Parent Change of Control shall occur.
     Change in Law means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or the L/C Issuer
(or, for purposes of Section 3.04(b), by any Lending Office of such Lender or by
such Lender’s or the L/C Issuer’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
     Clean Down Period has the meaning set forth in Section 6.16.
     Code means the Internal Revenue Code of 1986.
     Collateral means all property and interests in property and proceeds
thereof now owned or hereafter acquired by the MLP, Bluestem, and their
respective Subsidiaries in or upon which a Lien now or hereafter exists in favor
of the Secured Parties or their Affiliates, or the Administrative Agent or
Bluestem
Credit Agreement

6



--------------------------------------------------------------------------------



 



Collateral Agent on behalf of the Secured Parties, including, but not limited to
substantially all of the assets (including stock and other equity interests) of
the MLP, Bluestem, and their respective Subsidiaries, whether under this
Agreement, the Collateral Documents, or under any other document executed by any
Borrower Affiliate and delivered to the Administrative Agent, the Collateral
Agent or the Secured Parties, except as provided herein. Collateral does not
include any Excluded Assets.
     Collateral Agent has the meaning set forth in the First Preliminary
Statement and means Royal Bank in its capacity as collateral agent under any of
the Loan Documents, or any successor collateral agent.
     Collateral Documents means (a) each Guaranty, Security Agreement and
Mortgage, and all other security agreements, deeds of trust, mortgages, chattel
mortgages, assignments, pledges, guaranties, extension agreements and other
similar agreements or instruments executed by the MLP, Bluestem, any Guarantor,
or any of their respective Subsidiaries for the benefit of the Secured Parties
and their Affiliates now or hereafter delivered to the Secured Parties, the
Administrative Agent or the Collateral Agent pursuant to or in connection with
the transactions contemplated hereby, and all financing statements (or
comparable documents now or hereafter filed in accordance with the Uniform
Commercial Code or comparable law) against the MLP, Bluestem, any Guarantor, or
any of their respective Subsidiaries as debtor in favor of the Secured Parties
or their Affiliates, the Administrative Agent or the Collateral Agent for the
benefit of the Secured Parties and their Affiliates, as secured party, to secure
or guarantee the payment of any part of the Obligations or the performance of
any other duties and obligations of the Borrowers under the Loan Documents or
the Lender Hedging Agreements, whenever made or delivered, and (b) any
amendments, supplements, modifications, renewals, replacements, consolidations,
substitutions, restatements, continuations, and extensions of any of the
foregoing.
     Commitment Letter means the Commitment Letter dated October 15, 2007 from
the Arranger to the MLP and Bluestem.
     Company and Companies means, on any date of determination thereof, the MLP,
Bluestem and each of their respective Subsidiaries.
     Compensation Period has the meaning set forth in Section 2.11(e)(ii).
     Compliance Certificate means a certificate substantially in the form of
Exhibit C.
     Consolidated EBITDA means, for any period, for the MLP and its Subsidiaries
on a consolidated basis, an amount equal to the sum of (a) Consolidated Net
Income, (b) Consolidated Interest Charges, (c) the amount of taxes, based on or
measured by income, used or included in the determination of such Consolidated
Net Income, (d) the amount of depreciation, depletion, and amortization expense
deducted in determining such Consolidated Net Income, and (e) other non-cash
charges and expenses, including, without limitation, non-cash charges and
expenses relating to Swap Contracts or resulting from accounting convention
changes, of the MLP and its Subsidiaries on a consolidated basis, all determined
in accordance with GAAP.
     Consolidated Funded Debt means, as of any date of determination, for the
MLP and its Subsidiaries on a consolidated basis, the sum of (a) the outstanding
principal amount of all obligations and liabilities, whether current or
long-term, for borrowed money (including Obligations hereunder, but excluding
all reimbursement obligations relating to outstanding but undrawn letters of
credit), (b)
Bluestem
Credit Agreement

7



--------------------------------------------------------------------------------



 



Attributable Indebtedness pertaining to Capital Leases, (c) Attributable
Indebtedness pertaining to Synthetic Lease Obligations, and (d) without
duplication, all Guaranty Obligations with respect to Indebtedness of the type
specified in subsections (a) through (c) above.
     Consolidated Interest Charges means, for any period, for the MLP and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, fees, charges and related expenses of the MLP and its Subsidiaries in
connection with Indebtedness (net of interest rate Swap Contract settlements)
(including capitalized interest), in each case to the extent treated as interest
in accordance with GAAP, and (b) the portion of rent expense of the MLP and its
Subsidiaries with respect to such period under Capital Leases that is treated as
interest in accordance with GAAP.
     Consolidated Net Income means, for any period, for the MLP and its
Subsidiaries on a consolidated basis, the net income or net loss of the MLP and
its Subsidiaries from continuing operations, provided that there shall be
excluded from such net income (to the extent otherwise included therein):
(a) the income (or loss) of any entity other than a Subsidiary in which the MLP
or any Subsidiary has an ownership interest, except to the extent that any such
income has been actually received by the MLP or such Subsidiary in the form of
cash dividends or similar cash distributions; (b) net extraordinary gains and
losses (other than, in the case of losses, losses resulting from charges against
net income to establish or increase reserves for potential environmental
liabilities and reserves for exposure under rate cases), (c) any gains or losses
attributable to non-cash write-ups or write-downs of assets, (d) proceeds of any
insurance on property, plant or equipment other than business interruption
insurance, (e) any gain or loss, net of taxes, on the sale, retirement or other
disposition of assets (including the capital stock or other equity ownership of
any other Person, but excluding the sale of inventories in the ordinary course
of business), and (f) the cumulative effect of a change in accounting
principles.
     Consolidated Senior Debt means, as of any date of determination, for the
MLP and its Subsidiaries on a consolidated basis, without duplication, the sum
of (a) the Outstanding Amount of all Loans and L/C Obligations, (b) all secured
Indebtedness permitted under Section 7.04, and (c) the Outstanding Amount of all
obligations owed to Lenders (or Lender Affiliates) under Lender Hedging
Agreements.
     Contractual Obligation means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     Credit Extension means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
     Debtor Relief Laws means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
     Default means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.
     Default Rate means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any
Bluestem
Credit Agreement

8



--------------------------------------------------------------------------------



 



Applicable Rate) otherwise applicable to such Eurodollar Rate Loan plus 2% per
annum, in each case to the fullest extent permitted by applicable Laws.
     Disposition or Dispose means the sale (excluding the sale of inventory in
the ordinary course of business), transfer, license or other disposition
(including any sale and leaseback transaction) of any property (including stock,
partnership and other equity interests) by any Person of property owned by such
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith. For the avoidance of doubt, a Restricted Payment is not a
Disposition.
     Distribution Equivalent Amount means for each fiscal quarter of the MLP the
amount of cash paid to the members of the General Partner’s management group and
non-management directors with respect to restricted common units, bonus units
and/or phantom units of the MLP that are required under GAAP to be treated as
compensation expense prior to vesting (and which, upon vesting, are treated as
limited partner distributions under GAAP).
     Dollar and $ means lawful money of the United States.
     Domestic Person means any corporation, general partnership, limited
partnership, limited liability partnership, or limited liability company that is
organized under the laws of the United States or any state thereof or the
District of Columbia.
     Eligible Assignee means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural Person) approved
by the Administrative Agent and, unless an Event of Default has occurred and is
continuing, the Borrowers (the Borrowers’ approval not to be unreasonably
withheld, conditioned or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the MLP, Bluestem, any Quest Party, or any
of their respective Affiliates or Subsidiaries.
     Enbridge Acquisition means the acquisition by the MLP of (i) 100% of the
limited liability company membership interest in each of (a) Midcoast Kansas
Pipeline, LLC, a Delaware limited liability company, and (b) Midcoast Kansas
General Partner, LLC, a Delaware limited liability company, who collectively own
100% of the general partner interest in Enbridge Pipelines (KPC), a Kansas
general partnership which owns an approximate 1,120 mile interstate natural gas
pipeline, gathering systems, processing facilities and related assets located in
the States of Kansas, Oklahoma and Missouri from Enbridge Midcoast Energy L.P.,
a Texas limited partnership, and (ii) subject to the waiver of certain
preferential purchase rights and the obtaining of required consents, three
lateral systems located in Kansas known as the Augusta System, OCF System and
Quindaro System, from Midcoast Holdings No. One, L.L.C., a Delaware limited
liability company, pursuant to the Enbridge PSA.
     Enbridge Gas Transportation Agreements means collectively those gas
transportation contracts with (i) Seminole Energy Service LLC with a contract
start date of November 1, 2005, (ii) Missouri Gas Energy with a contract start
date of February 24, 1995, (iii) Enbridge Marketing (US) LP with a contract
start date of December 1, 2000, (iv) Enbridge Marketing (US) LP with a contract
start date of September 22, 2006, (v) six (6) separate gas transportation
contracts with Kansas Gas Service with a contract start date of November 1,
2002, and that (vi) certain Gas Transportation Service Agreement dated
February 28, 1995 between Western Resources, Inc. and Kansas Pipeline
Partnership.
Bluestem
Credit Agreement

9



--------------------------------------------------------------------------------



 



     Enbridge PSA means that certain Purchase and Sale Agreement dated
October 9, 2007, among the MLP, as purchaser, and Enbridge Midcoast Energy, L.P.
and Midcoast Holdings No. One, L.L.C., as sellers, together with all schedules,
exhibits and annexes thereto.
     Environmental Law means any applicable Law that relates to (a) the
condition or protection of air, groundwater, surface water, soil, or other
environmental media, (b) the environment, including natural resources or any
activity which affects the environment, (c) the regulation of any pollutants,
contaminants, wastes, substances, and Hazardous Substances, including, without
limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. §9601 et seq.) (“CERCLA”), the Clean Air Act (42 U.S.C.
§ 7401 et seq.), the Federal Water Pollution Control Act, as amended by the
Clean Water Act (33 U.S.C. § 1251 et seq.), the Federal Insecticide, Fungicide,
and Rodenticide Act (7 U.S.C. § 136 et seq.), the Emergency Planning and
Community Right to Know Act of 1986 (42 U.S.C. § 1100 1 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801 et seq.), the National
Environmental Policy Act of 1969 (42 U.S.C. § 4321 et seq.), the Oil Pollution
Act (33 U.S.C. § 2701 et seq.), the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), the Rivers and Harbors Act (33 U.S.C. §401 et seq.), the
Safe Drinking Water Act (42 U.S.C. § 201 and § 300f et seq.), the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976
and the Hazardous and Solid Waste Amendments of 1984 (42 U.S.C. § 6901 et seq.),
the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), and analogous state
and local Laws, as any of the foregoing may have been and may be amended or
supplemented from time to time, and any analogous enacted or adopted Law, or
(d) the Release or threatened Release of Hazardous Substances.
     ERISA means the Employee Retirement Income Security Act of 1974 and any
regulations issued pursuant thereto.
     ERISA Affiliate means any trade or business (whether or not incorporated)
under common control with the Borrowers within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions of this Agreement relating to obligations imposed under Section 412
of the Code).
     ERISA Event means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by a Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a Borrower or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which might reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon a Borrower or
any ERISA Affiliate.
     Eurodollar Rate means for any Interest Period with respect to any
Eurodollar Rate Loan:
     (a) the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate that appears on the page of the LIBOR I screen (or
any successor thereto) that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars
Bluestem
Credit Agreement

10



--------------------------------------------------------------------------------



 



(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or
     (b) if the rate referenced in the preceding subsection (a) does not appear
on such page or service or such page or service shall cease to be available, the
rate per annum equal to the rate determined by the Administrative Agent to be
the offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or
     (c) if the rates referenced in the preceding subsections (a) and (b) are
not available, the rate per annum determined by the Administrative Agent as the
rate of interest (rounded upward to the next 1/100th of 1%) at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by the Administrative Agent and with a term equivalent to such
Interest Period would be offered by the Administrative Agent’s London Branch to
major banks in the offshore Dollar market at their request at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period.
     Eurodollar Rate Loan means a Revolving Loan that bears interest at a rate
based on the Eurodollar Rate.
     Event of Default means any of the events or circumstances specified in
Article VIII.
     Evergreen Letter of Credit has the meaning specified in
Section 2.14(b)(iii).
     Excluded Assets means any contracts, agreements or permits as to which the
granting of a security interest in same would cause a default, termination or
penalty thereunder or under any applicable requirement of a Governmental
Authority.
     Facility means the credit facility as described in and subject to the
limitations set forth in Section 2.01.
     Federal Funds Rate means, for any day, the rate per annum (rounded upwards
to the nearest 1/100 of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to the Administrative Agent on such day on
such transactions as determined by the Administrative Agent.
     FERC means the Federal Energy Regulatory Commission.
Bluestem
Credit Agreement

11



--------------------------------------------------------------------------------



 



     Foreign Lender means any Lender that is organized under the laws of a
jurisdiction other than that in which any Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     Fund means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     GAAP means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board and the Public Company Accounting
Oversights Board or such other principles as may be approved by a significant
segment of the accounting profession, that are applicable to the circumstances
as of the date of determination, consistently applied. If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrowers or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrowers shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (a) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (b) the Borrowers shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.
     General Partner means Quest Midstream GP, LLC, a Delaware limited liability
company, the sole general partner of the MLP.
     Governmental Authority means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other legal
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
     Guarantors means any Person and every present and future Subsidiary of the
MLP and Bluestem, which undertakes to be liable for all or any part of the
Obligations by execution of a Guaranty, or otherwise.
     Guaranty means a guaranty now or hereafter made by any Guarantor in favor
of the Administrative Agent on behalf of the Lenders, including the any
Subsidiary Guaranty, each in form and substance acceptable to the Administrative
Agent.
     Guaranty Obligation means, as to any Person, (a) any obligation, contingent
or otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other payment obligation of another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other payment obligation, (ii) to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such Indebtedness
or other payment obligation of the payment of such Indebtedness or other payment
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or
Bluestem
Credit Agreement

12



--------------------------------------------------------------------------------



 



liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other payment obligation, or (iv) entered into for the purpose
of assuring in any other manner the obligees in respect of such Indebtedness or
other payment obligation of the payment thereof or to protect such obligees
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness or other payment obligation of
any other Person, whether or not such Indebtedness or other payment obligation
is assumed by such Person; provided, however, that the term “Guaranty
Obligation” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guaranty
Obligation shall be deemed to be the lesser of (a) an amount equal to the stated
or determinable outstanding amount of the related primary obligation and (b) the
maximum amount for which such guaranteeing Person may be liable pursuant to the
terms of the instrument embodying such Guaranty Obligation, unless the
outstanding amount of such primary obligation and the maximum amount for which
such guaranteeing Person may be liable are not stated or determinable, in which
case the amount of such Guaranty Obligation shall be the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith.
     Hazardous Substance means any substance that poses a threat to, or is
regulated to protect, human health, safety, public welfare, or the environment,
including without limitation: (a) any “hazardous substance,” “pollutant” or
“contaminant,” and any “petroleum” or “natural gas liquids” as those terms are
defined or used under Section 101 of the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended ( 42 U.S.C. §§ 9601 et seq.)
(CERCLA), (b) “solid waste” as defined by the federal Solid Waste Disposal Act
(42 U. S.C. § § 6901 et seq.), (c) asbestos or a material containing asbestos,
(d) any material that contains lead or lead-based paint, (e) any item or
equipment that contains or is contaminated by polychlorinated biphenyls, (f) any
radioactive material, (g) urea formaldehyde, (h) putrescible materials,
(i) infectious materials, (j) toxic microorganisms, including mold, or (k) any
substance the presence or Release of which requires reporting, investigation or
remediation under any Environmental Law.
     Honor Date has the meaning set forth in Section 2.14(c)(i).
     Increase Effective Date has the meaning set forth in Section 2.02(d).
     Indebtedness means, as to any Person at a particular time, all of the
following:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) the face amount of all letters of credit (including standby and
commercial), banker’s acceptances, surety bonds, and similar instruments issued
for the account of such Person, and, without duplication, all drafts drawn and
unpaid thereunder;
     (c) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services, other than trade accounts payable in the ordinary course of business
not overdue by more than 90 days, and Indebtedness of others (excluding prepaid
interest thereon) secured by a Lien on property owned or being purchased by such
Person, whether or not such Indebtedness shall have been assumed by such Person
or is limited in recourse;
Bluestem
Credit Agreement

13



--------------------------------------------------------------------------------



 



     (d) all obligations of such Person under conditional sales or other title
retention agreements relating to property acquired by such Person;
     (e) Capital Leases and Synthetic Lease Obligations of such Person; and
     (f) all Guaranty Obligations of such Person in respect of any of the
foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner, unless such Indebtedness is expressly made non-recourse to such
Person except for customary exceptions acceptable to the Required Lenders. The
amount of any Capital Lease or Synthetic Lease Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date. In addition, the determination of Indebtedness of the MLP, Bluestem
and/or their Subsidiaries shall be made on a consolidated basis without taking
into account any Indebtedness owed by any such Person to any other such Person.
     Indemnified Liabilities has the meaning set forth in Section 10. 05.
     Indemnitees has the meaning set forth in Section 10.05.
     Insurance Payment means any payment by an insurance company or other surety
on account of property damage or casualty loss to any property of the MLP,
Bluestem or any of their respective Subsidiaries.
     Interest Coverage Ratio means for any relevant period and as of any
determination date, as calculated based on the quarterly compliance certificate
most recently delivered pursuant to Section 6.02(a) for the MLP and its
Subsidiaries, the ratio of (a) Adjusted Consolidated EBITDA for the such period
ending on the determination date to (b) Consolidated Interest Charges during
such period.
     Interest Payment Date means, (a) as to any Revolving Loan other than a Base
Rate Loan, the last day of each Interest Period applicable to such Revolving
Loan; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.
     Interest Period means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Borrowers in their Borrowing Notice;
provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
     (ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding
Bluestem
Credit Agreement

14



--------------------------------------------------------------------------------



 



day in the calendar month at the end of such Interest Period) shall end on the
last Business Day of the calendar month at the end of such Interest Period; and
     (iii) no Interest Period shall extend beyond the Maturity Date.
     Investment means, as to any Person, any acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of capital
stock or other securities of another Person, (b) a loan, advance or capital
contribution to, guaranty of Indebtedness of, or purchase or other acquisition
of any other Indebtedness or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of assets of another Person that constitute a business unit.
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment, less all returns of principal or
equity thereon, and shall, if made by the transfer or exchange of property other
than cash be deemed to have been made in an amount equal to the fair market
value of such property.
     IRS means the United States Internal Revenue Service.
     ISDA means the International Swaps and Derivatives Association, Inc.
     Laws means, collectively, all applicable international, foreign, federal,
state and local statutes, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, licenses, authorizations and permits of, any
Governmental Authority.
     L/C Advance means, with respect to each Lender, such Lender’s participation
in any L/C Borrowing in accordance with its Pro Rata Share.
     L/C Borrowing means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.
     L/C Credit Extension means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.
     L/C Issuer means Royal Bank in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder which is a
Lender or an Affiliate of a Lender.
     L/C Obligations means, as at any date of determination, the aggregate
undrawn face amount of all outstanding Letters of Credit plus the aggregate of
all Unreimbursed Amounts, including all L/C Borrowings.
     Lender and Lenders have the meanings set forth in the introductory
paragraph hereto and, as the context requires, includes the L/C Issuer.
     Lender Hedging Agreement means a Swap Contract between a Company and a
Lender or an Affiliate of a Lender.
Bluestem
Credit Agreement

15



--------------------------------------------------------------------------------



 



     Lending Office means, as to any Lender, the office or offices of such
Lender set forth on its Administrative Details Form, or such other office or
offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.
     Letter of Credit means any standby letter of credit issued hereunder.
     Letter of Credit Application means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.
     Letter of Credit Expiration Date means the date falling five (5) Business
Days prior to the Maturity Date.
     Letter of Credit Sublimit means an amount equal to the lesser of (i) the
Aggregate Revolving Commitment and (ii) $15,000,000.
     Lien means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever to secure or provide for payment of any obligation of any
Person (including any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the Uniform
Commercial Code or comparable Laws of any jurisdiction, other than any financing
statement filed as a notice filing), including the interest of a purchaser of
accounts receivable.
     Loan Documents means this Agreement, each Revolving Note, each of the
Collateral Documents, the Agent/Arranger Fee Letter, each Borrowing Notice, each
Compliance Certificate, the Guaranties, each Letter of Credit Application, and
each other agreement, document or instrument delivered by any Loan Party or any
of their respective Subsidiaries from time to time in connection with this
Agreement and the Revolving Notes.
     Loan Party means each of the MLP, Bluestem, each Guarantor, and each other
entity that is an Affiliate of a Borrower that executes one or more Loan
Documents.
     Material Adverse Effect means: (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties or financial
condition of the MLP and its Subsidiaries taken as a whole; (b) a material
adverse effect on the ability of any Borrower to perform its obligations under
the Loan Documents to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Borrower or
any other Loan Party of any Loan Documents.
     Material Agreements means the following: (a) the Omnibus Agreement dated as
of December 22, 2006 among Quest Parent, General Partner, the MLP and Bluestem,
(b) Midstream Services and Gas Dedication Agreement dated as of December 22,
2006 among Bluestem and Quest Parent, and (c) Amended and Restated Investors’
Rights Agreement, dated on or about the Restatement Date by and among the MLP,
the General Partner, Quest Parent and the investors named therein, and any
agreement or agreements entered into in replacement or substitution of any of
the forgoing. “Material Agreement” means each of such Material Agreements.
Bluestem
Credit Agreement

16



--------------------------------------------------------------------------------



 



     Maturity Date means (a) November 1, 2012, or (b) such earlier effective
date of any other termination, cancellation, or acceleration of the Aggregate
Revolving Commitment under this Agreement.
     Maximum Amount and Maximum Rate respectively mean, for each Lender, the
maximum non-usurious amount and the maximum non-usurious rate of interest which,
under applicable Law, such Lender is permitted to contract for, charge, take,
reserve, or receive on the Obligations.
     Maximum Funded Distribution Amount means at any one time outstanding, a
maximum amount equal to the greater of (i) $5,000,000 and (ii) the product
obtained by multiplying the MLP’s most recently declared quarterly distribution
per unit by the number of MLP units then outstanding on the declaration date.
     Midstream Businesses means gathering, transportation, fractionation,
processing, marketing, and storage of natural gas, crude oil, natural gas
liquids and other liquid and gaseous hydrocarbons and businesses closely related
to the foregoing.
     MLP has the meaning set forth in the introductory paragraph hereto.
     MLP Equity Offering means on or after the Restatement Date, a private
placement or a public sale of common or preferred units in the MLP (or any other
sale to the public of partnership interests or other equity interests in the MLP
including from debt convertible into equity in the MLP) or capital contribution.
     Moody’s means Moody’s Investors Service, Inc.
     Mortgaged Properties means collectively all the Mortgaged Property as
defined in the Mortgages and Mortgaged Property individual means any one of such
Mortgaged Properties.
     Mortgages means the mortgages, deeds of trust, amended and restated
mortgages, amended and restated deeds of trust or similar instruments executed
by any of the Loan Parties in favor of Administrative Agent whether in
connection with the Original Credit Agreement, this Agreement or at any other
time, for the benefit of the Secured Parties, and all supplements, assignments,
amendments, and restatements thereto (or any agreement in substitution therefor,
and Mortgage means each of such Mortgages).
     Multiemployer Plan means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding three calendar
years, has made or been obligated to make contributions.
     Net Cash Proceeds means (a) any Insurance Payment, (b) with respect to any
Disposition, cash (including any cash received by way of deferred payment as and
when received) received by a Company in connection with and as consideration
therefor, on or after the date of consummation of such transaction, after
(i) deduction of Taxes payable in connection with or as a result of such
transaction, and (ii) payment of all usual and customary brokerage commissions
and all other reasonable fees and expenses related to such transaction
(including, without limitation, reasonable attorneys’ fees and closing costs
incurred in connection with such transaction), (c) with respect to any MLP
Equity Offering, proceeds of such MLP Equity Offering after payment of all
reasonable closing costs and transaction costs,
Bluestem
Credit Agreement

17



--------------------------------------------------------------------------------



 



and (d) with respect to any Senior Debt Offering, proceeds of such Senior Debt
Offering after payment of all reasonable closing costs and transaction costs.
     Nonrenewal Notice Date has the meaning specified in Section 2.14(b)(iii).
     Obligations means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest that accrues after the commencement by or against any Loan
Party of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding. In addition, all references to the “Obligations” in
the Collateral Documents and in Sections 2.13 and 10.09 of this Agreement shall,
in addition to the foregoing, also include all present and future indebtedness,
liabilities, and obligations (and all renewals and extensions thereof or any
part thereof) now or hereafter owed to any Lender or any Affiliate of a Lender
arising pursuant to any Lender Hedging Agreement.
     Obligor means the MLP, Bluestem or any other Person (other than the
Administrative Agent, Collateral Agent or any Lender) obligated under any Loan
Document.
     Organization Documents means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time.
     Original Credit Agreement has the meaning set forth in the First
Preliminary Statement.
     Original Lender and Original Lenders have the meanings set forth in the
First Preliminary Statement.
     Other Taxes has the meaning specified in Section 3. 01(b).
     Outstanding Amount on any date (i) with respect to Revolving Loans, means
the aggregate principal amount thereof after giving effect to any Borrowings and
prepayments or repayments occurring on such date, (ii) with respect to any L/C
Obligations, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date, and (iii) for purposes of Section 2.11(d)
with respect to Obligations under a Lender Hedging Agreement, means the amount
then due and payable under such Lender Hedging Agreement.
     Parent Change of Control means the acquisition by any Person, or two or
more Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 50% or more of the outstanding shares of Voting Stock
of Quest Parent; provided, however, that a merger of Quest Parent into another
entity in which the other entity is the survivor shall not be deemed a Parent
Change of Control if Quest Parent’s
Bluestem
Credit Agreement

18



--------------------------------------------------------------------------------



 



stockholders of record as constituted immediately prior to such acquisition hold
more than 50% of the outstanding shares of Voting Stock of the surviving entity.
     Parent Credit Agreement means collectively (i) that certain Amended and
Restated Senior Credit Agreement, dated as of February 7, 2006 among Quest
Parent and Quest Cherokee, LLC (“Quest Cherokee”), as borrowers, Guggenheim
Corporate Funding, LLC (“Guggenheim”) as administrative agent and syndication
agent, and the other lenders party thereto, as amended, (ii) that certain
Amended and Restated Second Lien Term Loan Agreement, dated as of June 9, 2006
among Quest Parent and Quest Cherokee, as borrowers, Guggenheim as
administrative agent, and the other lenders party thereto, as amended, and
(iii) that certain Third Lien Term Loan Agreement, dated as of June 9, 2006
among Quest Parent and Quest Cherokee, as borrowers, Guggenheim as
administrative agent, and the other lenders party thereto, as amended.
     Participant has the meaning specified in Section 10.07(d).
     Partnership Agreement (MLP) means the Second Amended and Restated Agreement
of Limited Partnership of the MLP dated on or about the Restatement Date.
     PBGC means the Pension Benefit Guaranty Corporation.
     Pension Plan means any “employee pension benefit plan” (as such term is
defined in Section 3(2)(A) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by a Borrower or any
ERISA Affiliate or to which a Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer plan (as
described in Section 4064(a) of ERISA) has made contributions at any time during
the immediately preceding five plan years.
     Permitted Acquisition means the Enbridge Acquisition and any other
Acquisition by the MLP, Bluestem or any of their respective Subsidiaries
resulting in ownership of assets inside the United States, or of equity
interests in a Domestic Person or a non-Domestic Person whose business
operations and assets are located in the U.S.; provided, however, that the
following requirements have been satisfied:
     (i) if such Acquisition results in the a Borrower’s ownership of a
Subsidiary, the Borrowers shall have complied with the requirements of
Sections 6.14 and 6.15 as of the date of such Acquisition;
     (ii) with respect to Acquisitions involving acquisitions of an equity
interest, such Acquisition shall have been approved or consented to by the board
of directors or similar governing entity of the Person being acquired; and
     (iii) as of the closing of such Acquisition no Default or Event of Default
shall exist or occur as a result of, and after giving effect to, such
Acquisition.
     Permitted Liens means Liens permitted under Section 7.01 as described in
such Section.
     Person means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.
Bluestem
Credit Agreement

19



--------------------------------------------------------------------------------



 



     Plan means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by a Borrower or any ERISA Affiliate.
     Pro Rata Share means, at any date of determination, for any Lender, the
percentage (carried out to the ninth decimal place) that its Revolving
Commitment bears to the Aggregate Revolving Commitment.
     Purchase Price means, with respect to any Acquisition, all direct,
indirect, and deferred cash and non-cash payments made to or for the benefit of
the Person being acquired (or whose assets are being acquired), its
shareholders, officers, directors, employees, or Affiliates in connection with
such Acquisition, including, without limitation, the amount of any Indebtedness
being assumed in connection with such Acquisition and (subject to the
limitations on Indebtedness hereunder) seller financing, payments under
non-competition or consulting agreements entered into in connection with such
Acquisition and similar agreements, all non-cash consideration and the value of
any stock, options, or warrants or other rights to acquire stock issued as part
of the consideration in such transaction.
     Purchase Price Adjustment Certificate means with respect to the Enbridge
PSA, a certificate of a Responsible Officer of the Borrower delivered pursuant
to Section 6.02(f) specifying the amount of any reduction in the purchase price
payable to the MLP under the Enbridge PSA and the date of receipt by the MLP of
any monies resulting from such reduction.
     Quarterly MLP Distributions means with respect to the MLP, the
distributions by the MLP of Available Cash (as defined in the Partnership
Agreement (MLP)) to the MLP’s equity owners.
     Quest Parent means Quest Resource Corporation, a Nevada corporation.
     Quest Party means Quest Parent or any Subsidiary of Quest Parent, other
than the General Partner, the MLP, Bluestem and their Subsidiaries.
     Reduction Amount has the meaning set forth in the definition of “Triggering
Sale”.
     Register has the meaning set forth in Section 10.07(c).
     Reinvested means used for Capital Expenditures or Acquisitions in
connection with the Midstream Business of a Company.
     Reinvestment Certificate means with respect to any Triggering Sale, a
certificate of a Responsible Officer of a Borrower delivered pursuant to
Section 6.02(e) detailing how the Reduction Amount corresponding to such
Triggering Sale has been Reinvested and the portion of such Reduction Amount
which has not been Reinvested.
     Related Parties means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliate.
     Release means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposal, deposit,
dispersal, migrating, or other movement into the air, ground, or surface water,
or soil.
Bluestem
Credit Agreement

20



--------------------------------------------------------------------------------



 



     Reportable Event means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     Request for Credit Extension means (a) with respect to a Borrowing,
conversion or continuation of Revolving Loans, a Borrowing Notice, and (b) with
respect to an L/C Extension, a Letter of Credit Application.
     Required Lenders means on any date of determination on and after the date
of the initial Borrowing under this Agreement, those Lenders holding more than
66+2/3% of the Outstanding Amount of Revolving Loans.
     Repayment Notice means a notice of repayment of a Borrowing pursuant to
Section 2.04(a), which, if in writing, shall be substantially in the form of
Exhibit A-3.
     Responsible Officer means the president, chief executive officer, executive
vice president, senior vice president, vice president, chief financial officer,
controller, treasurer or assistant treasurer of a Person. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership, limited liability company, and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.
     Restatement Date means the first date all the conditions precedent in
Section 4.01 and Section 4.02 are satisfied or waived (or, in the case of
Sections 4.01(f) and (g), waived by the Person entitled to receive the
applicable payment).
     Restricted Payment by a Person means any dividend or other distribution
(whether in cash, securities or other property) with respect to any equity
interest in such Person, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such equity interest or of any option, warrant or other right to acquire any
such equity interest.
     Revolving Commitment means, as to each Lender, its obligation to make
Revolving Loans to a Borrower pursuant to Section 2.01 and to purchase
participations in L/C Obligations pursuant to Section 2.14, in an aggregate
principal amount at any one time outstanding not to exceed the amount stated
beside such Lender’s name on the most-recently amended Schedule 2.01 to this
Agreement (which amount is subject to increase, reduction, or cancellation in
accordance with the Loan Documents).
     Revolving Loan means an extension of revolving credit by a Lender to a
Borrower pursuant to Section 2.01.
     Revolving Note means a revolving promissory note of the Borrowers in
substantially the form of Exhibit B, evidencing the joint and several obligation
of the Borrowers to repay the Revolving Loans and all renewals and extensions of
all or any part thereof and “Revolving Notes” collectively means all of such
promissory notes.
     Rights means rights, remedies, powers, privileges, and benefits.
     Royal Bank has the meaning set forth in the First Preliminary Statement.
Bluestem
Credit Agreement

21



--------------------------------------------------------------------------------



 



     S&P means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.
     Secured Parties means the Lenders party to this Agreement and the Lenders
and/or any Affiliate of a Lender party to a Lender Hedging Agreement. The term
“Secured Parties” shall include a former Lender or an Affiliate of a former
Lender that is party to a Swap Contract with the MLP, Bluestem or any of their
respective Subsidiaries; provided that such former Lender or Affiliate was a
Lender or an Affiliate of a Lender at the time it entered into such Swap
Contract.
     Security Agreements means, collectively, the security agreements, or
similar instruments, executed by any of the Loan Parties in favor of the
Administrative Agent or the Collateral Agent for the benefit of the Secured
Parties and their Affiliates, in form and substance acceptable to the
Administrative Agent, and all supplements, assignments, amendments, and
restatements thereto (or any agreement in substitution therefore), and “Security
Agreement” means each of such Security Agreements and if hereafter executed such
Security Agreement shall be on substantially the same terms as the Security
Agreements previously executed by the Loan Parties.
     Senior Debt Offering means a private placement or a public sale of senior
unsecured promissory notes by the MLP, Bluestem or any of their respective
Subsidiaries.
     Senior Leverage Ratio means, for the MLP and its Subsidiaries on a
consolidated basis, the ratio, as calculated based on the quarterly compliance
certificate most recently delivered pursuant to Section 6.02(a), of (a) Cash
Adjusted Consolidated Senior Debt as of the determination date to (b) Adjusted
Consolidated EBITDA for the four (4) fiscal quarters ending on the applicable
determination date.
     Subsidiary of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the MLP.
     Subsidiary Guaranty means any Subsidiary Guaranty made by a Subsidiary of
the MLP or Bluestem in favor of the Administrative Agent on behalf of the
Lenders, in form and substance acceptable to the Administrative Agent.
     Subordinated Indebtedness has the meaning set forth in Section 7.04(c).
     Swap Contract means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps
Bluestem
Credit Agreement

22



--------------------------------------------------------------------------------



 



and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
     Swap Termination Value means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any Lender).
     Synthetic Lease Obligation means the monetary obligation of a Person under
(a) a so-called synthetic or tax retention lease, or (b) an agreement for the
use or possession of property creating obligations that do not appear on the
balance sheet of such Person but which are depreciated for tax purposes by such
Person.
     Taxes has the meaning set forth in Section 3.01(a).
     Threshold Amount at any time means an amount equal to ten (10%) of the
MLP’s consolidated assets measured as of the close of the then most recent
fiscal quarter end.
     Total Leverage Ratio means, for the MLP and its Subsidiaries on a
consolidated basis, the ratio, as calculated based on the quarterly compliance
certificate most recently delivered pursuant to Section 6.02(a), of (a) Cash
Adjusted Consolidated Funded Debt as of the determination date to (b) Adjusted
Consolidated EBITDA for the four (4) fiscal quarters ending on the applicable
determination date.
     Triggering Sale means receipt of any Insurance Payment and any Disposition
(including sales of stock or other equity interests of Subsidiaries) (other than
a Disposition permitted by Section 7.07(a), (b) or (c)) by the MLP, Bluestem or
any of their respective Subsidiaries to any other Person (other than to a
Borrower or a Wholly-Owned Subsidiary of a Borrower) with respect to which the
Net Cash Proceeds realized by any Company for such Disposition and from any
Insurance Payments, when aggregated with the Net Cash Proceeds from all such
other Dispositions by all Companies occurring since the Restatement Date and all
Insurance Payments received by all Companies since the Restatement Date less any
amounts that have been Reinvested, equals or exceeds the Threshold Amount. The
portion of the Net Cash Proceeds in excess of the Threshold Amount is herein
called the "Reduction Amount.”
     Triggering Sale Certificate means with respect to any Triggering Sale, a
certificate of a Responsible Officer of a Borrower delivered pursuant to
Section 6.02(d) identifying such Triggering Sale and specifying the date of
receipt by a Company of such Reduction Amount and the amount of such Reduction
Amount.
     Type means, with respect to a Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.
     Unfunded Pension Liability means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with
Bluestem
Credit Agreement

23



--------------------------------------------------------------------------------



 



the assumptions used for funding the Pension Plan pursuant to Section 412 of the
Code for the applicable plan year.
     United States or U.S. means the United States of America, its fifty states
and the District of Columbia.
     Unreimbursed Amount has the meaning set forth in Section 2.14(c)(i).
     Voting Stock means the capital stock (or equivalent thereof) of any class
or kind, of a Person, the holders of which are entitled to vote for the election
of directors, managers, or other voting members of the governing body of such
Person.
     Wholly-Owned when used in connection with a Person means any Subsidiary of
such Person of which all of the issued and outstanding equity interests (except
shares required as directors’ qualifying shares) shall be owned by such Person
or one or more of its Wholly-Owned Subsidiaries.
     Working Capital/Distribution Loan means a Revolving Loan which is used
solely for the purpose of (i) financing working capital or (ii) funding a
Quarterly MLP Distribution.
     1.02 Other Interpretive Provisions.
     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.
     (b) (i) The words “herein” and “hereunder” and words of similar import when
used in any Loan Document shall refer to such Loan Document as a whole and not
to any particular provision thereof.
     (ii) Unless otherwise specified herein, Article, Section, Exhibit and
Schedule references are to this Agreement.
     (iii) The term “including” is by way of example and not limitation.
     (iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced.
     (c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (d) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the audited
financial statements, except as otherwise specifically prescribed herein.
Bluestem
Credit Agreement

24



--------------------------------------------------------------------------------



 



     1.04 Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document; and (b) references
to any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.
ARTICLE II.
THE REVOLVING COMMITMENTS AND BORROWINGS
     2.01 Revolving Loans. Subject to and in reliance upon the terms,
conditions, representations, and warranties in the Loan Documents, each Lender
severally, but not jointly, agrees to make revolving loans (each such revolving
loan a “Revolving Loan”) to a Borrower from time to time on any Business Day
during the period from the Restatement Date to the Maturity Date, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Pro Rata Share of one or more Borrowings not to exceed, when aggregated
with the Outstanding Amount of the L/C Obligations, such Lender’s Revolving
Commitment. Such Borrowings may be repaid and reborrowed from time to time in
accordance with the terms and provisions of the Loan Documents; provided that,
each such Borrowing must occur on a Business Day and no later than the Business
Day immediately preceding the Maturity Date.
     2.02 Revolving Commitment Increase.
     (a) Request for Increase.  Upon notice to the Administrative Agent, the
Borrowers may request from time to time an increase in the Aggregate Revolving
Commitment by an amount in the aggregate not exceeding $75,000,000; provided
that any such increased Aggregate Revolving Commitment shall be secured pari
passu with the Obligations. At the time of sending such notice, the Borrowers
(in consultation with the Administrative Agent) shall specify the time period
within which each Lender that is invited to participate in the increased
Facility is requested to respond (which shall in no event be less than 15
Business Days from the date of delivery of such notice). The Borrowers may also
invite additional Eligible Assignees reasonably acceptable to the Arranger and
the Administrative Agent to become Lenders pursuant to a joinder agreement in
form and substance satisfactory to the Administrative Agent and its counsel.
     (b) Elections to Increase.  Each Lender and additional Eligible Assignee
invited to participate shall notify the Administrative Agent within such time
period whether or not it agrees to participate in the increase in the Aggregate
Revolving Commitment (such election to be at the sole discretion of each Lender
and additional Eligible Assignee) and, if so, by what amount. Any Lender or
additional Eligible Assignee not responding within such time period shall be
deemed to have declined to participate in the increase in the Aggregate
Revolving Commitment.
Bluestem
Credit Agreement

25



--------------------------------------------------------------------------------



 



     (c) Notification by Administrative Agent.  The Administrative Agent shall
notify the Borrowers, each Lender and each additional Eligible Assignee of the
responses to the request made hereunder to increase the Aggregate Revolving
Commitment.
     (d) Effective Date and Allocations.  If the Aggregate Revolving Commitment
is increased in accordance with this Section, the Administrative Agent and the
Borrowers shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrowers, Lenders and additional Eligible Assignees of the final
allocation of such increase and the Increase Effective Date.
     (e) Conditions to Effectiveness of Increase.  As conditions precedent to
such increase, the terms and documentation in respect thereof shall be
satisfactory to the Arranger and the Administrative Agent and the Borrowers
shall deliver to the Administrative Agent a certificate of each Loan Party dated
as of the Increase Effective Date signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrowers,
certifying that, before and after giving effect to such increase, (A) no Default
or Event of Default exists or would exist immediately after giving effect to the
increase in the Aggregate Revolving Commitment, (B) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of the Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date, and except that for purposes of this
Section 2.02, the representations and warranties contained in subsection (a) of
Section 5.05 shall be deemed to refer to the most recent financial statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01, and
(C) all financial covenants in Section 7.15 would be satisfied on a pro forma
basis as of the most recent testing date and on the Increase Effective Date
after giving effect to actual Credit Extensions on the Increase Effective Date.
     (f) Conflicting Provisions.  This Section shall supersede any provisions in
Sections 2.12 or 10.01 to the contrary.
     2.03 Borrowings, Conversions and Continuations of Loans.
     (a) Each Borrowing, each conversion of Revolving Loans from one Type to the
other, and each continuation of Revolving Loans as the same Type shall be made
upon the Borrowers’ irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than noon, New York time, (i) three Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of Eurodollar
Rate Loans, and (ii) one Business Day prior to the conversion of Eurodollar Rate
Loans to Base Rate Loans, or the requested date of any Borrowing of Base Rate
Loans. Each such telephonic notice must be confirmed promptly by delivery to the
Administrative Agent of a written Borrowing Notice, appropriately completed and
signed by a Responsible Officer of each Borrower. Each Borrowing of, conversion
to, or continuation of, Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $1,000,000 or
a whole multiple of $500,000 in excess thereof; provided that any Base Rate Loan
may be in an aggregate amount that is equal to the entire unused balance of the
Aggregate Revolving Commitment or that is required to finance the Unreimbursed
Amount as provided in Section 2.14(c)(i). Each Borrowing Notice (whether
telephonic or written) shall specify (i) whether the Borrowers are requesting a
Borrowing, a conversion of Revolving Loans from one Type to the other, or a
continuation of Revolving Loans as the same Type, (ii) the requested date of the
Borrowing, conversion or
Bluestem
Credit Agreement

26



--------------------------------------------------------------------------------



 



continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Revolving Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Revolving Loans are
to be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrowers fail to specify a Type of Revolving Loan in a
Borrowing Notice or if the Borrowers fail to give a timely notice requesting a
conversion or continuation, then the applicable Revolving Loans shall be made or
continued as, or converted to, Base Rate Loans. Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Rate Loans. If the
Borrowers request a Borrowing of, conversion to, or continuation of, Eurodollar
Rate Loans in any such Borrowing Notice, but fail to specify an Interest Period,
the Borrowers will be deemed to have specified an Interest Period of one month.
     (b) Following receipt of a Borrowing Notice, the Administrative Agent shall
promptly notify each Lender of its Pro Rata Share of the applicable Borrowing,
and if no timely notice of a conversion or continuation is provided by the
Borrowers, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Revolving Loan available to the Administrative Agent in immediately available
funds at the Administrative Agent’s Office not later than noon, New York time,
on the Business Day specified in the applicable Borrowing Notice. Upon
satisfaction of the applicable conditions set forth in Sections 4.01, 4.02 and
4.03, as applicable, the Administrative Agent shall make all funds so received
available to the Borrowers in like funds as received by the Administrative Agent
either by (i) crediting the account of any Borrower on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to the
Administrative Agent by the Borrowers; provided, however, that if, on the date
of the Borrowing there are L/C Borrowings outstanding, then the proceeds of such
Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowings, and second, to the Borrowers as provided above.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan. During the existence of an Event of Default, no Revolving
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders, and the Required Lenders may demand
that any or all of the then outstanding Eurodollar Rate Loans be converted
immediately to Base Rate Loans. The Administrative Agent shall promptly notify
the Borrowers and the Lenders of the interest rate applicable to any Eurodollar
Rate Loan upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error.
     (e) After giving effect to all Borrowings, all conversions of Revolving
Loans from one Type to the other, and all continuations of Revolving Loans as
the same Type, there shall not be more than six (6) Interest Periods in effect
at any given time with respect to Revolving Loans.
Bluestem
Credit Agreement

27



--------------------------------------------------------------------------------



 



     2.04 Prepayments.
     (a) Optional Prepayments. The Borrowers may, upon delivery of a Repayment
Notice to the Administrative Agent, at any time or from time to time voluntarily
prepay in whole or in part Revolving Loans outstanding under the Facility
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than noon, New York time, (A) three Business
Days prior to any date of prepayment of Eurodollar Rate Loans, and (B) the date
of prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each such notice shall specify the date and amount of such prepayment
and the Type(s) of Revolving Loans to be prepaid. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of such
Lender’s Pro Rata Share of such prepayment. If such notice is given by the
Borrowers, the Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment shall be applied to the Revolving Loans of
the Lenders in accordance with their respective Pro Rata Shares.
     Unless a Default or Event of Default has occurred and is continuing or
would arise as a result thereof, any payment or prepayment of the Revolving
Loans may be reborrowed by Borrowers, subject to the terms and conditions
hereof.
     (b) Mandatory Prepayments.
     (i) If any portion of the Reduction Amount from any Triggering Sale
(including any deferred purchase price therefor) has not been Reinvested within
180 days from the receipt by such Company of such Reduction Amount (including
receipt of any deferred payments for any such Triggering Sale or portion
thereof, if and when received), then on the Business Day following such 180th
day, the Aggregate Revolving Commitment shall be automatically and permanently
reduced, and the Revolving Loans shall be prepaid, in an amount equal to the
portion of the Reduction Amount that is not so Reinvested, and on such date the
Borrowers shall also prepay the Revolving Loans or Cash Collateralize the L/C
Obligations if required by Section 2.04(c). Net Cash Proceeds from Insurance
Payments and Dispositions that equal, when aggregated with Net Cash Proceeds
from all Insurance Payments and Dispositions since the Restatement Date, less
amounts that have been Reinvested, an amount less than the Threshold Amount
shall not be required to be used for mandatory prepayments or commitment
reductions pursuant to this Section 2.04(b)(i).
     (ii) Upon receipt by any Company of any Reduction Amount, the Borrower
shall deliver a Triggering Sale Certificate to the Administrative Agent pursuant
to Section 6.02(d).
     (iii) If any Net Cash Proceeds are received by the MLP from an MLP Equity
Offering and the Total Leverage Ratio as of the most recent fiscal quarter-end
was greater than 4.00 to 1.00, the Revolving Loans shall be prepaid by the
Borrowers immediately after receipt of such Net Cash Proceeds by the MLP, in an
amount equal to the amount of Net Cash Proceeds received by the MLP from such
MLP Equity Offering, as provided in Section 2.04(b)(vi).
Bluestem
Credit Agreement

28



--------------------------------------------------------------------------------



 



     (iv) If Net Cash Proceeds in excess of $5,000,000 are received by the MLP,
Bluestem or any of their respective Subsidiaries from a Senior Debt Offering and
the Total Leverage Ratio as of the most recent fiscal quarter-end was greater
than 4.00 to 1.00, the Revolving Loans shall be prepaid, immediately upon
receipt of such Net Cash Proceeds, in an amount equal to the amount of Net Cash
Proceeds in excess of $5,000,000 received by the MLP, Bluestem or any of their
respective Subsidiaries from such Senior Debt Offering, as provided in
Section 2.04(b)(vi).
     (v) Upon receipt by the MLP of any purchase price reduction received in
connection with the Enbridge Acquisition pursuant to the Enbridge PSA, the MLP
shall deliver a Purchase Price Adjustment Certificate to the Administrative
Agent pursuant to Section 6.02(f). Also upon receipt of any monies resulting
from a purchase price reduction in connection with the Enbridge Acquisition, the
Revolving Loans shall be prepaid, not later than one (1) Business Day following
the receipt of such monies, in an amount equal to the amount of such monies
received, as provided in Section 2.04(b)(vi).
     (vi) The prepayments provided for in this Section 2.04(b) shall be applied
as follows, unless an Event of Default has occurred and is continuing or would
arise as a result thereof (whereupon the provisions of Section 2.11(d) shall
apply): (A) first, to repay any outstanding fees, costs or expenses owing to
Administrative Agent or any Lender, including Attorney Costs, (B) second, as a
payment of all Unreimbursed Amounts then outstanding, until paid in full, and
(C), third, as a repayment of the unpaid principal balance of the Revolving
Loans, first to Base Rate Loans, until paid in full, and then to Eurodollar Rate
Loans; provided, however, that such repayment of Revolving Loans pursuant to
Sections 2.04(b)(iii), (iv) and (v) will not result in or require a
corresponding reduction in the Aggregate Revolving Commitment.
     (c) Mandatory Payments/Reductions. If for any reason the Outstanding Amount
of all Revolving Loans and L/C Obligations at any time exceeds the Aggregate
Revolving Commitment then in effect, the Borrowers shall immediately prepay
Revolving Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess.
     (d) Prepayments: Interest/Consequential Loss. All prepayments under this
Section 2.04 shall be made together with accrued interest to the date of such
prepayment on the principal amount prepaid and any amounts due under
Section 3.05.
     2.05 Reduction or Termination of Revolving Commitments. The Borrowers may,
upon notice to the Administrative Agent, terminate the Aggregate Revolving
Commitment or permanently reduce the Aggregate Revolving Commitment to an amount
not less than the sum of the Outstanding Amount of the then existing (i) unpaid
principal balance of the Revolving Loans and (ii) L/C Obligations; provided that
(i) any such notice shall be received by the Administrative Agent not later than
noon, three Business Days prior to (or if all the outstanding Borrowings are
Base Rate Loans, no later than noon on) the date of termination or reduction,
and (ii) any such partial reduction shall be in an aggregate amount of
$3,000,000 or any whole multiple of $500,000 in excess thereof. The
Administrative Agent shall promptly notify the Lenders of any such notice of
reduction or termination. Once reduced in accordance with this Section, the
Aggregate Revolving Commitment may not be increased. Any reduction of the
Aggregate Revolving Commitment shall be applied to the Revolving Commitment of
each Lender according to its Pro Rata Share. Except in connection with a
termination or reduction of the entire Aggregate Revolving Commitment, all
Revolving Commitment fees on the portion of the Aggregate Revolving Commitment
so terminated which have accrued to the effective date of any termination of the
Bluestem
Credit Agreement

29



--------------------------------------------------------------------------------



 



Aggregate Revolving Commitment shall at Administrative Agent’s option either be
paid on the effective date of such termination or on the date when such
Revolving Commitment fee would otherwise be due.
     2.06 Repayment of Revolving Loans. The Borrowers shall repay to the Lenders
on the Maturity Date the aggregate principal amount of Revolving Loans
outstanding on such date.
     2.07 Interest. (a) Subject to the provisions of subsection (b) below,
(i) each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate and (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate.
     (b) While any Event of Default exists or after acceleration (i) the
Borrowers shall pay interest on the principal amount of all outstanding
Obligations at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Law, and (ii) accrued
and unpaid interest on past due amounts (including interest on past due
interest, to the extent allowed by Law) shall be due and payable upon demand.
     (c) Interest on each Revolving Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     (d) If the designated rate applicable to any Borrowing exceeds the Maximum
Rate, the rate of interest on such Borrowing shall be limited to the Maximum
Rate, but any subsequent reductions in such designated rate shall not reduce the
rate of interest thereon below the Maximum Rate until the total amount of
interest accrued thereon equals the amount of interest which would have accrued
thereon if such designated rate had at all times been in effect. In the event
that at maturity (stated or by acceleration), or at final payment of the
Outstanding Amount of any Revolving Loans or L/C Obligations, the total amount
of interest paid or accrued is less than the amount of interest which would have
accrued if such designated rates had at all times been in effect, then, at such
time and to the extent permitted by Law, the Borrowers shall pay an amount equal
to the difference between (a) the lesser of the amount of interest which would
have accrued if such designated rates had at all times been in effect and the
amount of interest which would have accrued if the Maximum Rate had at all times
been in effect, and (b) the amount of interest actually paid or accrued on such
Outstanding Amount.
     2.08 Fees. (a) Revolving Commitment Fee. The Borrowers shall pay to the
Administrative Agent for the account of each Lender in accordance with its Pro
Rata Share, a Revolving Commitment fee equal to the Applicable Rate times the
actual daily amount by which the Aggregate Revolving Commitment (subject to
reduction pursuant to Sections 2.04 and 2.05) exceeds the sum of (i) the
Outstanding Amount of Revolving Loans plus (ii) the Outstanding Amount of L/C
Obligations. The Revolving Commitment fee shall accrue at all times from the
Restatement Date until the Maturity Date and shall be due and payable quarterly
in arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Restatement Date, and on
the Maturity Date. The Revolving Commitment fee shall be calculated quarterly in
arrears. The Revolving Commitment fee shall accrue at all times, including at
any time during which one or more of the conditions in Article IV is not met.
Bluestem
Credit Agreement

30



--------------------------------------------------------------------------------



 



     (b) Arranger’s and Administrative Agent’s Fees. On the Restatement Date,
the Borrowers shall pay certain fees to the Arranger and Administrative Agent to
be shared among them and the Borrowers shall pay certain fees to the
Administrative Agent for the Administrative Agent’s own account as an
administrative agency fee, in the amounts and at the times specified in the
letter agreement dated October 15, 2007 (the “Agent/Arranger Fee Letter”),
between the Borrowers and Royal Bank. Such fees shall be fully earned when paid
and shall be nonrefundable for any reason whatsoever. Additionally, Borrower
shall pay to the Administrative Agent for the Administrative Agent’s own account
the fees in the amounts and on the dates specified in the Agent/Arranger Fee
Letter.
     2.09 Computation of Interest and Fees. Computation of interest on Base Rate
Loans shall be calculated on the basis of a year of 365 or 366 days, as the case
may be, and the actual number of days elapsed. Computation of all other types of
interest and all fees shall be calculated on the basis of a year of 360 days and
the actual number of days elapsed, which results in a higher yield to the payee
thereof than a method based on a year of 365 or 366 days. Interest shall accrue
on each Revolving Loan for the day on which the Revolving Loan is made, and
shall not accrue on a Revolving Loan, or any portion thereof, for the day on
which the Revolving Loan or such portion is paid; provided that any Revolving
Loan that is repaid on the same day on which it is made shall bear interest for
one day.
     2.10 Evidence of Debt. (a) The Revolving Loans made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Revolving Loans made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
so to record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Revolving Loans or the L/C Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of such Lender shall control, absent manifest error. Upon
the request of any Lender made through the Administrative Agent, such Lender’s
Revolving Loans may be evidenced by one or more Revolving Notes. Each Lender may
attach schedules to its Revolving Note(s) and endorse thereon the date, Type (if
applicable), amount and maturity of the applicable Revolving Loans and payments
with respect thereto.
     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control.
     2.11 Payments Generally. (a) All payments to be made by the Borrowers shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff. Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than
noon, New York time, on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Pro Rata Share (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after noon,
Bluestem
Credit Agreement

31



--------------------------------------------------------------------------------



 



New York time, shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.
     (b) Subject to the definition of “Interest Period,” if any payment to be
made by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.
     (c) If no Event of Default exists and if no order of application is
otherwise specified in the Loan Documents, payments and prepayments of the
Obligations shall be applied first to fees, second to accrued interest then due
and payable on the Outstanding Amount of Revolving Loans and L/C Obligations,
and then to the remaining Obligations in the order and manner as the Borrowers
may direct.
     (d) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully the Obligations, or if an Event of Default
exists, any payment or prepayment shall be applied in the following order:
(i) to the payment of enforcement expenses incurred by the Administrative Agent,
including Attorney Costs; (ii) to the ratable payment of all other fees,
expenses, indemnities and other amounts (including amounts payable under
Article III) for which the Administrative Agent or Lenders have not been paid or
reimbursed in accordance with the Loan Documents (as used in this
Section 2.11(d)(ii), a “ratable payment” for any Lender or the Administrative
Agent shall be, on any date of determination, that proportion which the portion
of the total fees, expenses, indemnities and other amounts owed to such Lender
or the Administrative Agent bears to the total aggregate fees, expenses and
indemnities owed to all Lenders and the Administrative Agent on such date of
determination); (iii) to the ratable payment of accrued and unpaid Letter of
Credit fees and accrued and unpaid interest on the Outstanding Amount of
Revolving Loans and the Outstanding Amount of Obligations under Lender Hedging
Agreements (it being understood that for purposes of this clause (iii) the
Outstanding Amount of Obligations under Lender Hedging Agreements refers only to
payments owing pursuant to Section 2(a) of the 2002 Master Agreement form
promulgated by the ISDA (or equivalent type payment obligation if some other
form of Swap Contract is in effect)(as used in this Section 2.11(d)(iii),
“ratable payment” means, for any Lender (or Lender Affiliate, in the case of
Lender Hedging Agreements), on any date of determination, that proportion which
the accrued and unpaid Letter of Credit fees and accrued and unpaid interest on
the Outstanding Amount of Revolving Loans and the Outstanding Amount of
Obligations under Lender Hedging Agreements owed to such Lender (or Lender
Affiliate, in the case of Lender Hedging Agreements) bears to the total accrued
and unpaid Letter of Credit fees and accrued and unpaid interest on the
Outstanding Amount of Revolving Loans and the Outstanding Amount of Obligations
under Lender Hedging Agreements owed to all Lenders (and Affiliates, in the case
of Lender Hedging Agreements)); (iv) to the ratable payment of the Outstanding
Amount of L/C Borrowings and Revolving Loans and the Outstanding Amount of
Obligations under Lender Hedging Agreements (it being understood that for
purposes of this clause (iv) the Outstanding Amount of Obligations under Lender
Hedging Agreements refers to payments owing in connection with an Early
Termination Date as defined in the 2002 Master Agreement form promulgated by the
ISDA (or equivalent type payment obligation if some other form of Swap Contract
is in effect)(as used in this Section 2.11(d)(iv), “ratable payment” means for
any Lender (or Lender Affiliate, in the case of Lender Hedging Agreements), on
any date of determination, that proportion which the Outstanding Amount of L/C
Borrowings and Revolving Loans and the Outstanding Amount of Obligations under
Lender Hedging Agreements owed to such Lender (or Lender Affiliate, in the case
of Lender Hedging Agreements) bears to the Outstanding Amount of L/C Borrowings
and Revolving Loans and the Outstanding Amount of Obligations under Lender
Hedging Agreements owed to all Lenders)(and Affiliates, in the case of Lender
Hedging Agreements)); (v) to Cash
Bluestem
Credit Agreement

32



--------------------------------------------------------------------------------



 



Collateralize the Letters of Credit; and (vi) to the payment of the remaining
Obligations, if any, in the order and manner the Required Lenders deem
appropriate. Subject to Section 2.14(g), amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause (v) above shall
be applied to satisfy drawings under such Letters of Credit as they occur. If
any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
     (e) Unless the Borrowers or any Lender has notified the Administrative
Agent prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrowers or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrowers or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then:
     (i) if the Borrowers failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds, at the Federal Funds Rate from time to time in
effect; and
     (ii) if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrowers to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Revolving Loan, included in the
applicable Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrowers, and the Borrowers shall pay such amount to
the Administrative Agent, together with interest thereon for the Compensation
Period at a rate per annum equal to the rate of interest applicable to the
applicable Borrowing. Nothing herein shall be deemed to relieve any Lender from
its obligation to fulfill its Revolving Commitment or to prejudice any rights
which the Administrative Agent or the Borrowers may have against any Lender as a
result of any default by such Lender hereunder.
     A notice of the Administrative Agent to any Lender with respect to any
amount owing under this subsection (e) shall be conclusive, absent manifest
error.
     (f) If any Lender makes available to the Administrative Agent funds for any
Revolving Loan to be made by such Lender as provided in the foregoing provisions
of this Article II, and the conditions to the applicable Borrowing set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
Bluestem
Credit Agreement

33



--------------------------------------------------------------------------------



 



     (g) The obligations of the Lenders hereunder to make Revolving Loans are
several and not joint. The failure of any Lender to make any Revolving Loan on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Revolving Loan or
purchase its participation.
     (h) Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Revolving Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Revolving Loan in any particular place or manner.
     2.12 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Revolving Loans made by it, or
the participations in the L/C Obligations, any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (a) notify the Administrative Agent, of such fact,
and (b) purchase from the other Lenders such participations in the Revolving
Loans made by them, and/or such subparticipations in the participations in L/C
Obligations held by them, as shall be necessary to cause such purchasing Lender
to share the excess payment in respect of such Revolving Loan or such
participations, as the case may be, pro rata with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender, such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrowers
agree that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrowers (or either of them) in the amount of such participation. The
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this Section
and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this Section
shall from and after such purchase have the right to give all notices, requests,
demands, directions and other communications under this Agreement with respect
to the portion of the Obligations purchased to the same extent as though the
purchasing Lender were the original owner of the Obligations purchased.
     2.13 Pari Passu Lien Securing Lender Hedging Agreements. All Obligations
arising under the Loan Documents, including, without limitation, Obligations
under this Agreement and Obligations under any Lender Hedging Agreement (but not
Indebtedness of the MLP or Bluestem owing to any non-Lender or non-Lender
Affiliate which enters into a Swap Contract with the MLP or Bluestem), shall be
secured pari passu by the Collateral. No Lender or any Affiliate of a Lender
shall have any voting rights under any Loan Document as a result of the
existence of obligations owed to it under any such Lender Hedging Agreement.
     2.14 Letters of Credit. (a) The Letter of Credit Revolving Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.14, (1) from time to time on any Business Day during the period
from the Restatement Date until the Letter of Credit
Bluestem
Credit Agreement

34



--------------------------------------------------------------------------------



 



Expiration Date, to issue Letters of Credit for the account of any Borrower (and
such Letters of Credit may be issued for the benefit of the MLP, Bluestem, any
of their respective Subsidiaries or the General Partner), and to amend or renew
Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drafts under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of any Borrower; provided that the L/C Issuer shall not be obligated to
make any L/C Credit Extension with respect to any Letter of Credit, and no
Lender shall be obligated to participate in any Letter of Credit, if as of the
date of such L/C Credit Extension, (x) the Outstanding Amount of all L/C
Obligations and all Revolving Loans would exceed the Aggregate Revolving
Commitment, (y) the aggregate Outstanding Amount of the Revolving Loans of any
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations would exceed such Lender’s Revolving Commitment, or (z) the
Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrowers’ ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.
     (ii) The L/C Issuer shall be under no obligation to issue any Letter of
Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Restatement Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Restatement
Date and which the L/C Issuer in good faith deems material to it; provided,
however, if any of the forgoing occur, then the Borrowers may, at their sole
expense and effort, upon notice to L/C Issuer and Administrative Agent, require
the L/C Issuer to resign as L/C Issuer and a new replacement L/C Issuer be
appointed, which new replacement L/C Issuer shall be reasonably acceptable to
the Administrative Agent;
     (B) subject to Section 2.14(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last renewal, unless the Required Lenders have approved such expiry date;
     (C) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date;
     (D) the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer generally applicable to all borrowers; or
     (E) such Letter of Credit is in a face amount less than $100,000 (unless
upon any Borrower’s request the L/C Issuer agrees to issue a Letter of Credit
for a lesser
Bluestem
Credit Agreement

35



--------------------------------------------------------------------------------



 



amount), or is to be used for a purpose other than as described in Section 6.12
or is denominated in a currency other than Dollars.
     (iii) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (iv) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and L/C Issuer documents pertaining to such Letters
of Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
     (b) Procedures for Issuance and Amendment of Letters of Credit; Evergreen
Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of any Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of any Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than noon, New York time, at least two Business
Days (or such later date and time as the L/C Issuer may agree in a particular
instance in its sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (A) the Letter
of Credit to be amended; (B) the proposed date of amendment thereof (which shall
be a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require.
     (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from a Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the relevant Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of
Bluestem
Credit Agreement

36



--------------------------------------------------------------------------------



 



each Letter of Credit, each Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the L/C Issuer a participation in
such Letter of Credit in an amount equal to the product of such Lender’s Pro
Rata Share times the amount of such Letter of Credit.
     (iii) If a Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Evergreen Letter of Credit”); provided that any such Evergreen Letter of Credit
must permit the L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, a Borrower shall not be required to make a specific request to
the L/C Issuer for any such renewal. Once an Evergreen Letter of Credit has been
issued, the L/C Issuer shall permit the renewal of such Letter of Credit unless
the L/C Issuer has received notice on or before the Business Day immediately
preceding the Nonrenewal Notice Date from any Lender stating that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied or the
L/C Issuer would not then be required to issue a replacement Letter of Credit
pursuant to this Section 2.14.
     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the relevant Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon any drawing under any Letter of Credit, the L/C Issuer shall
notify the Borrowers and the Administrative Agent thereof. Not later than noon,
New York time, on the date of any payment by the L/C Issuer under a Letter of
Credit (each such date, an “Honor Date”), the Borrowers shall reimburse the L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrowers fail to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and such
Lender’s Pro Rata Share thereof. In such event, the Borrowers shall be deemed to
have requested a Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.03 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Revolving
Commitment and the conditions set forth in Section 4.02 (other than the delivery
of a Borrowing Notice) and the failure of the Borrowers to so reimburse the
Administrative Agent shall not be deemed a Default or an Event of Default. Any
notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.14(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
     (ii) Each Lender (including the Lender acting as L/C Issuer) shall upon any
notice pursuant to Section 2.14(c)(i) make funds available to the Administrative
Agent for the account of the L/C Issuer at the Administrative Agent’s Office in
an amount equal to its Pro Rata Share of
Bluestem
Credit Agreement

37



--------------------------------------------------------------------------------



 



the Unreimbursed Amount not later than 11:00 a.m., New York time, on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.14(c)(iii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrowers
in such amount. The Administrative Agent shall remit the funds so received to
the L/C Issuer.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrowers shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.14(c) (ii) shall
be deemed payment in respect of its participation in such L/C Borrowing and
shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.14.
     (iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to
this Section 2.14(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Pro Rata Share of such
amount shall be solely for the account of the L/C Issuer.
     (v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.14(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the MLP, Bluestem or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing. Any such reimbursement shall not relieve or otherwise impair
the obligation of the Borrowers to reimburse the L/C Issuer for the amount of
any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
     (vi) If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.14(c) by the time
specified in Section 2.14(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the Federal Funds Rate from time to time in
effect. A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.14(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment related to such Letter of
Credit (whether directly from the Borrowers or
Bluestem
Credit Agreement

38



--------------------------------------------------------------------------------



 



otherwise, including proceeds of cash Collateral applied thereto by the
Administrative Agent), or any payment of interest thereon, the Administrative
Agent will distribute to such Lender its Pro Rata Share thereof in the same
funds as those received by the Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.14(c)(i) is required to be returned, each
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect.
     (e) Obligations Absolute. The obligation of the Borrowers to reimburse the
L/C Issuer for each drawing under each Letter of Credit, and to repay each L/C
Borrowing and each drawing under a Letter of Credit that is refinanced by a
Borrowing of Revolving Loans, shall be joint and several, absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
     (ii) the existence of any claim, counterclaim, set-off, defense or other
right that the Borrowers may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, that might otherwise constitute a defense available to,
or a discharge of, the Borrowers.
     The relevant Borrower requesting a Letter of Credit shall promptly examine
a copy of each Letter of Credit and each amendment thereto that is delivered to
it and, in the event of any claim of noncompliance with such Borrower’s
instructions or other irregularity, such Borrower will immediately
Bluestem
Credit Agreement

39



--------------------------------------------------------------------------------



 



notify the L/C Issuer. The Borrowers shall be conclusively deemed to have waived
any such claim against the L/C Issuer and its correspondents unless such notice
is given as aforesaid.
     (f) Role of L/C Issuer. Each Lender and the Borrowers agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. No Agent-Related Person
nor any of the respective correspondents, participants or assignees of the L/C
Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable, (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Letter of Credit Application. The Borrowers hereby
assume all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude any Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. No Agent-Related Person, nor any of the
respective correspondents, participants or assignees of the L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.14(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by any Borrower which the Borrowers prove were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
     (g) Cash Collateral. Upon the request of the Administrative Agent, (i) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of
the Letter of Credit Expiration Date, any Letter of Credit may for any reason
remain outstanding and partially or wholly undrawn, the Borrowers shall
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations (in an amount equal to such Outstanding Amount). The Borrowers
hereby grant the Administrative Agent, for the benefit of the L/C Issuer and the
Lenders, a Lien on all such cash and deposit accounts at any Lender.
     (h) Applicability of ISP98. Unless otherwise expressly agreed by the L/C
Issuer and the relevant Borrower requesting a Letter of Credit when a Letter of
Credit is issued, the rules of the “International Standby Practices 1998”
published by the Institute of International Banking Law & Practice (or such
later version thereof as may be in effect at the time of issuance) shall apply
to each Letter of Credit.
     (i) Letter of Credit Fees. The Borrowers shall pay to the Administrative
Agent for the account of each Lender in accordance with its Pro Rata Share a
Letter of Credit fee for each Letter of Credit issued equal to the Applicable
Rate times the actual daily undrawn amount under each Letter of
Bluestem
Credit Agreement

40



--------------------------------------------------------------------------------



 



Credit. Such fee for each Letter of Credit shall be due and payable on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, and on the
Letter of Credit Expiration Date.
     (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrowers shall pay directly to the L/C Issuer for its own account a
fronting fee in an amount with respect to each Letter of Credit issued equal to
the greater of (i) $500 and (ii) 1/4 of 1% (25 basis points) calculated on the
face amount thereof. In addition, the Borrowers shall pay directly to the L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such fees and
charges are due and payable on demand and are nonrefundable.
     (k) Conflict with Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.
     (l) Letters of Credit Issued for MLP, Bluestem, their respective
Subsidiaries or the General Partner. Notwithstanding that a Letter of Credit
issued or outstanding hereunder is in support of any obligations of, or is for
the account of, the MLP, Bluestem, any of their respective Subsidiaries or the
General Partner, the Borrowers shall be jointly and severally obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrowers hereby acknowledge that the issuance of Letters of Credit
in support of any obligation of, or for the account of the MLP, Bluestem, any of
their respective Subsidiaries or the General Partner inures to the benefit of
the Borrowers, and that the Borrowers’ business derives substantial benefits
from the businesses of the MLP, Bluestem, their respective Subsidiaries and the
General Partner.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01 Taxes.
     (a) Any and all payments by the Borrowers to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto; excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its net
income (including any franchise taxes imposed on or measured by its net income),
by the jurisdiction (or any political subdivision thereof) under the Laws of
which the Administrative Agent or such Lender, as the case may be, is organized
or maintains its Lending Office (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as “Taxes”). If the Borrowers shall be
required by any Laws to deduct any Taxes from or in respect of any sum payable
under any Loan Document to the Administrative Agent or any Lender, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section), each of the Administrative Agent and such Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrowers shall make such deductions, and (iii) the Borrowers shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable Laws.
Bluestem
Credit Agreement

41



--------------------------------------------------------------------------------



 



     (b) In addition, the Borrowers agree to pay any and all present or future
stamp, mortgage, court or documentary taxes and any other excise or property
taxes or charges or similar levies which arise from any payment made under any
Loan Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).
     (c) If the Borrowers shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Borrowers shall also pay to the
Administrative Agent (for the account of such Lender) or to such Lender, at the
time interest is paid, such additional amount that such Lender specifies as
necessary to preserve the after-tax yield (after factoring in all taxes,
including taxes imposed on or measured by net income) such Lender would have
received if such Taxes or Other Taxes had not been imposed.
     (d) The Borrowers agree to indemnify the Administrative Agent and each
Lender for (i) the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section) paid by the Administrative Agent and such Lender, and (ii) amounts
payable under Section 3.01(c) and (iii) any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto, except to the
extent such sums are determined by a court of competent jurisdiction by final
and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of the Administrative Agent, the L/C Issuer or such Lender,
as applicable. Neither the Administrative Agent, the L/C Issuer nor any Lender
shall be entitled to receive any payment with respect to any indemnity claim
under this Section 3.01 with respect to Taxes or Other Taxes that are incurred
or accrued more than 180 days prior to the date such party gives notice and
demand with respect thereto to the Borrowers. Payment under this subsection
(d) shall be made within 30 days after the date the Lender or the Administrative
Agent makes a demand therefor.
     (e) As soon as practicable after any payment of indemnified Taxes or Other
Taxes by any Borrower to a Governmental Authority, such Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (f) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the Law of the jurisdiction in which any Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrowers (with a copy to the Administrative Agent), at the time
or times prescribed by applicable Law or reasonably requested by the Borrowers
or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law, or reasonably requested by Borrowers, as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by the Borrowers or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrowers or the Administrative
Agent as will enable the Borrowers or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.
     Without limiting the generality of the foregoing, in the event that any
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the
Bluestem
Credit Agreement

42



--------------------------------------------------------------------------------



 



request of the Borrowers or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party;
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI;
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of any Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN; or
     (iv) any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrowers to determine the withholding or deduction
required to be made.
     (f) If the Administrative Agent, any Lender or the L/C Issuer determines,
in its sole discretion, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by the Borrowers or with respect to
which the Borrowers have paid additional amounts pursuant to this Section, it
shall pay to the Borrowers an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrowers
under this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent, such
Lender or the L/C Issuer, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrowers, upon the request of the Administrative
Agent, such Lender or the L/C Issuer, agrees to repay the amount paid over to
the Borrowers (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
L/C Issuer in the event the Administrative Agent, such Lender or the L/C Issuer
is required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrowers or any other Person.
     3.02 Illegality. If any Lender determines that any Change in Law has made
it unlawful for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Rate Loans, or materially restricts the authority of such Lender
to purchase or sell, or to take deposits of, Dollars in the applicable offshore
Dollar market, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Lender to the Borrowers through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrowers that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period thereof, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain
Bluestem
Credit Agreement

43



--------------------------------------------------------------------------------



 



such Eurodollar Rate Loans. Upon any such prepayment or conversion, the
Borrowers shall also pay interest on the amount so prepaid or converted. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the reasonable judgment of such
Lender, otherwise be materially disadvantageous to such Lender.
     3.03 Inability to Determine Rates. If the Administrative Agent determines
in connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof that (a) Dollar deposits are not being offered to banks in
the applicable offshore Dollar market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, or adequate and reasonable means do not
exist for determining the Eurodollar Rate for such Eurodollar Rate Loan, or
(b) if the Required Lenders determine and notify the Administrative Agent that
the Eurodollar Rate for such Eurodollar Rate Loan does not adequately and fairly
reflect the cost to the Lenders of funding such Eurodollar Rate Loan, then the
Administrative Agent will promptly notify the Borrowers and all Lenders.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent revokes such notice.
Upon receipt of such notice, the Borrowers may revoke any pending request for a
Borrowing, conversion or continuation of Eurodollar Rate Loans or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
Base Rate Loans in the amount specified therein.
     3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.
     (a) If any Lender or the L/C Issuer determines that as a result of a Change
in Law, or such Lender’s or L/C Issuer’s compliance therewith, there shall be
any increase in the cost to such Lender or L/C Issuer of agreeing to make or
making, funding or maintaining Eurodollar Rate Loans or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit, or a reduction in the amount received or receivable by such
Lender or L/C Issuer in connection with any of the foregoing (excluding for
purposes of this subsection (a) any such increased costs or reduction in amount
resulting from (i) Taxes or Other Taxes (as to which Section 3.01 shall govern),
(ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or any foreign jurisdiction or any political
subdivision of either thereof under the Laws of which such Lender or L/C Issuer
is organized or has its Lending Office, and (iii) reserve requirements
contemplated by Section 3.04(c) utilized, as to Eurodollar Rate Loans, in the
determination of the Eurodollar Rate), then from time to time upon demand of
such Lender or L/C Issuer (with a copy of such demand to the Administrative
Agent), the Borrowers shall pay to such Lender or L/C Issuer, as the case may
be, such additional amounts as will compensate such Lender or L/C Issuer for
such increased cost or reduction.
     (b) If any Lender determines a Change in Law has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
(with a copy of such demand to the Administrative Agent), the Borrowers shall
pay to such Lender such additional amounts as will compensate such Lender for
such reduction.
     (c) The Borrowers shall pay to each Lender, as long as such Lender shall be
required under regulations of the Board to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional costs on the unpaid
principal amount of each Eurodollar Rate Loan equal to the actual costs of such
reserves allocated to such Revolving Loan by such Lender (as determined by such
Lender in good faith, which
Bluestem
Credit Agreement

44



--------------------------------------------------------------------------------



 



determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Revolving Loan; provided the Borrowers
shall have received at least 15 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 15 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 15 days from receipt of such
notice.
     (d) Failure or delay on the part of any Lender or the L/C Issuer to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the L/C Issuer
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
     3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Revolving
Loan other than a Base Rate Loan on a day other than the last day of the
Interest Period for such Revolving Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or
     (b) any failure by the Borrowers (for a reason other than the failure of
such Lender to make a Revolving Loan) to prepay, borrow, continue or convert any
Revolving Loan other than a Base Rate Loan on the date or in the amount notified
by the Borrowers; including any loss of anticipated profits and any loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain such Revolving Loan or from fees payable to terminate the deposits from
which such funds were obtained. The Borrowers shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.
     For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Revolving Loan
by a matching deposit or other borrowing in the applicable offshore Dollar
interbank market for a comparable amount and for a comparable period, whether or
not such Eurodollar Rate Loan was in fact so funded.
     3.06 Matters Applicable to all Requests for Compensation. A certificate of
the Administrative Agent or any Lender claiming compensation under this
Article III and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error. In determining
such amount, the Administrative Agent or such Lender may use any reasonable
averaging and attribution methods.
     3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Revolving Commitment and payment in
full of all the other Obligations.
Bluestem
Credit Agreement

45



--------------------------------------------------------------------------------



 



     3.08 Mitigation Obligations. If any Lender or L/C Issuer requests
compensation under Section 3.04, or if the Borrower is required to pay any
additional amount to any Lender, L/C Issuer or any Governmental Authority for
the account of any Lender or L/C Issuer, as applicable, pursuant to
Section 3.01, then such Lender or L/C Issuer shall use reasonable efforts to
designate a different lending office for funding or booking its Revolving Loans
or issuing Letters of Credit hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or L/C Issuer, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or Section 3.04, as the case
may be, in the future and (ii) would not subject such Lender or L/C Issuer to
any un-reimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or L/C Issuer. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender or L/C Issuer in connection with any
such designation or assignment.
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSION
     4.01 Conditions Precedent to Amendment and Restatement of Original Credit
Agreement. The amendment and restatement of this Agreement on the Restatement
Date is subject to, and will take effect upon, satisfaction of the following
conditions precedent on or prior to such date:
     (a) Satisfactory completion of due diligence by the Arranger, including
without limitation, receipt and review, with results satisfactory to the
Arranger, of information regarding material contracts, property ownership,
organizational structure, litigation, tax, accounting, insurance and
environmental matters currently in the Borrowers’ possession and relating to the
Enbridge Acquisition.
     (b) Satisfactory evidence that the Enbridge Acquisition has been (or
contemporaneously with the initial funding under this Agreement, will be)
consummated for a purchase price not to exceed $133,000,000 (excluding acquired
working capital and fees and expenses associated with the KPC Pipeline
Acquisition) consistent with the material terms of the Enbridge PSA and the
Commitment Letter, with no material amendments or waivers not consented to by
the Arranger.
     (c) The Arranger’s receipt, in form and substance reasonably satisfactory
to it, of the evaluation and financial analysis related to the Enbridge
Acquisition prepared by Barnes & Click, Inc.
     (d) Satisfactory evidence that a private placement of MLP units raising no
less than $60,000,000 in net proceeds has been completed on terms and conditions
satisfactory to the Administrative Agent in all respects.
     (e) The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) and unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party or other Person party thereto, each dated the Restatement
Date (or, in the case of certificates of governmental officials, a recent date
before the Restatement Date), and each in form and substance reasonably
satisfactory to the Administrative Agent and its legal counsel:
     (i) executed counterparts of an Assignment and Assumption from
non-continuing lenders, as lenders under the Original Credit Agreement,
assigning all of their rights and obligations under the Original Credit
Agreement (including all of their respective commitments and loans and
participations in letters of credit thereunder and all liens and security
interests granted as security for indebtedness under the Original Credit
Agreement) to Administrative Agent and Administrative
Bluestem
Credit Agreement

46



--------------------------------------------------------------------------------



 



Agent shall have accepted and recorded such assignments and Bluestem shall also
have consented to such assignments;
     (ii) executed counterparts of this Agreement, the Subsidiary Guaranty,
Mortgages covering any assets acquired pursuant to the Enbridge Acquisition if
deemed advisable by Administrative Agent or its counsel, amendments to the
Mortgages executed in connection with the Original Credit Agreement, amended and
restated Security Agreements from each Borrower, Security Agreements from each
entity acquired pursuant to the Enbridge Acquisition and all other Collateral
Documents as deemed advisable by the Administrative Agent or its counsel, each
dated as of the Restatement Date; provided, however, the security interest in
certain real property Collateral acquired pursuant to the Enbridge Acquisition
may be perfected up to 30 days after the Restatement Date;
     (iii) Revolving Notes executed by the Borrowers in favor of each Lender
requesting such Revolving Notes, each Revolving Note in a principal amount equal
to such Lender’s Revolving Commitment, and each Revolving Note dated as of the
Restatement Date;
     (iv) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of officers of each Loan Party as the
Administrative Agent may require to establish the identities of and verify the
authority and capacity of each officer thereof authorized to act in connection
with this Agreement and the other Loan Documents to which such Loan Party is a
party;
     (v) such evidence as the Administrative Agent may reasonably require to
verify that each Loan Party is duly organized or formed, validly existing, and
in good standing in the jurisdiction of its organization;
     (vi) a certificate signed by a Responsible Officer of the Borrowers
certifying (A) that the representations and warranties contained in Article V
are true and correct in all respects on and as of the Restatement Date, (B) that
no default or event of default had occurred and was continuing under the Parent
Credit Agreement as of the Restatement Date and no Default or Event of Default
will exist immediately after closing and the initial Credit Extension under this
Agreement, (C) since December 31, 2006 there has occurred no material adverse
change in (x) the business, assets, liabilities (actual or contingent),
operations or financial condition of the Borrowers and Guarantors, taken as a
whole, or (y) any of the businesses, assets or liabilities acquired or assumed
or being acquired or assumed by the MLP, (D) that as of the Restatement Date
there are no environmental or legal issues affecting any Loan Party or any of
the Collateral which could reasonably be expected to have a Material Adverse
Effect, (E) all necessary governmental and third party approvals necessary or
required for (i) any Loan Party to enter into this Agreement or any of the Loan
Documents, or (ii) necessary for the consummation of the Enbridge Acquisition,
has been obtained, and (F) no action, suit, investigation or proceeding is
pending or, to the knowledge of such Responsible Officer, threatened in any
court or before any arbitrator or governmental authority by or against the
Borrower, any Guarantor, the General Partner, or any of their respective
properties, that (x) contests or seeks to adversely affect the Enbridge
Acquisition, or (y) could reasonably be expected to materially and adversely
affect the Borrower and the Guarantors, taken as a whole, or (z) seeks to affect
or pertains to any transaction contemplated hereby or the ability of the
Borrower or any Guarantor to perform its obligations under the Loan Documents;
Bluestem
Credit Agreement

47



--------------------------------------------------------------------------------



 



     (vii) a certificate of a Responsible Officer (i) of the Borrowers
demonstrating compliance with all financial covenants on a pro forma basis for
the quarter ended June 30, 2007 (or for the quarter ended September 30, 2007 if
available), after giving effect to the Enbridge Acquisition, (ii) of the
Borrowers demonstrating satisfactorily to the Agent that the ratio of
Consolidated Funded Debt at the Restatement Date to the pro forma EBITDA of the
MLP and its Subsidiaries (EBITDA for the MLP on a consolidated basis to be
calculated using the six month period ended June 30, 2007 multiplied by 2) plus
the amount of EBITDA contributed as a result of the Enbridge Acquisition for the
most recent quarter end available (EBITDA for the Enbridge Acquisition to be
calculated using the 18 month average for the period ended June 30, 2007 (and
applying that average for the 6 month period ended June 30, 2007) multiplied by
2) was less than 4.50:1.00, (iii) as to the satisfaction of all conditions
specified in this Section 4.01 and Section 4.02, and (iv) providing copies of
the following: (A) FERC Financial Report Form 2A: Annual Report of Non-Major
Natural Gas Companies and Supplemental Form 3-Q: Quarterly Report for Enbridge
Pipelines (KPC) for the three fiscal years most recently ended and interim
statements for each quarterly period since the last fiscal year-end financial
statements, in form and substance satisfactory to the Arranger, (B) pro forma
financial statements of the MLP on a consolidated basis after giving effect to
the Enbridge Acquisition for the most recent quarter end available reflecting
EBITDA of no less than $23,500,000 (calculated on the same basis as in (ii)
above), (C) a five-year pro forma financial forecast for the MLP after giving
effect to the Enbridge Acquisition on a consolidated basis (all pro forma
calculations to be in form and substance reasonably satisfactory to the
Arranger), and (D) providing such other financial information as the
Administrative Agent may reasonably request;
     (viii) a certificate of the chief financial officer of the Borrowers
certifying that to such officer’s knowledge neither the MLP, Bluestem or any of
their respective Subsidiaries on a consolidated basis immediately after giving
effect to the Enbridge Acquisition are “insolvent” as such term is used and
defined in (i) the United States Bankruptcy Code or (ii) the New York Uniform
Fraudulent Transfer Act, in form and substance reasonably satisfactory to the
Administrative Agent; and
     (ix) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent reasonably may require.
     (f) Evidence in form and substance satisfactory to counsel for the
Administrative Agent that all amounts (other than fees and expenses which shall
be paid) owing under the Original Credit Agreement have been, or concurrently
with the closing of this Agreement will be, refinanced (but not repaid or
extinguished), all commitments of the lenders thereunder shall have terminated,
that any Original Lender not continuing as a Lender under this Agreement has
executed and delivered to the Administrative Agent an Assignment and Assumption
assigning to Royal Bank such Original Lender’s loans, commitments and rights
under the Original Credit Agreement and related loan documents and all security
interests granted thereunder or in connection therewith have been assigned,
conveyed, and carried forward to secure the Obligations under this Agreement.
     (g) An opinion from counsel to each Loan Party and the General Partner, in
form and substance satisfactory to the Administrative Agent and its counsel.
     (h) Any fees due and payable at the Restatement Date shall have been paid
including, without limitation, payment of fees and expenses pursuant to the
Agent/Arranger Fee Letter.
Bluestem
Credit Agreement

48



--------------------------------------------------------------------------------



 



     (i) The Borrower shall have paid Attorney Costs of the Administrative Agent
to the extent invoiced prior to, or on, the Restatement Date.
     (j) The Administrative Agent’s receipt of Collateral Documents, executed by
each Company that has assets or conducts business, in appropriate form for
recording, where necessary, together with:
     (i) such Lien searches as the Administrative Agent shall have reasonably
requested, and such termination statements or other documents as may be
necessary to confirm that the Collateral is subject to no other Liens (other
than Permitted Liens) in favor of any Persons;
     (ii) funds sufficient to pay any filing or recording tax or fee in
connection with any and all UCC-1 financing statements and fees associated with
the filing of the Mortgages and amendments to the Mortgages executed in
connection with the Original Credit Agreement, including any mortgage tax;
     (iii) evidence that the Administrative Agent has been named as mortgagee or
additional insured under all policies of casualty insurance pertaining to the
Collateral and all general liability policies;
     (iv) certificates evidencing all of the issued and outstanding shares of
capital stock, partnership interests, or membership interests pledged pursuant
thereto, which certificates shall in each case be accompanied by undated stock
powers duly executed in blank, or, if any securities pledged pursuant thereto
are uncertificated securities, confirmation and evidence satisfactory to the
Administrative Agent that the security interest in such uncertificated
securities has been transferred to and perfected by the Administrative Agent for
the benefit of the Lenders in accordance with the Uniform Commercial Code; and
     (v) evidence that all other actions reasonably necessary or, in the opinion
of the Administrative Agent or the Lenders, desirable to perfect and protect the
first priority Lien created by the Collateral Documents (except to the extent
otherwise permitted hereunder), and to enhance the Administrative Agent’s
ability to preserve and protect its interests in and access to the Collateral,
have been taken.
     (k) The Administrative Agent’s receipt (with sufficient copies for all
Lenders) of the certificate of formation of the Borrower, together with all
amendments, certified by an appropriate governmental officer in its jurisdiction
of organization, as well as any other information required by Section 326 of the
USA Patriot Act or necessary for the Administrative Agent or any Lender to
verify the identity of Borrower as required by Section 326 of the USA Patriot
Act.
     (l) The Administrative Agent’s receipt of executed copies of (together with
all exhibits, schedules and annexes thereto) (i) the Enbridge PSA, (ii) the
Enbridge Gas Transportation Agreements, and (iii) any other documents,
instruments or certificates relating to the Enbridge Acquisition; provided,
however, if the foregoing are held in escrow and cannot be delivered prior to
the initial funding on or after the Restatement Date, the foregoing may be
delivered within ten (10) days after their release from escrow and delivery to
Borrower.
     (m) The Restatement Date and the initial funding under this Agreement shall
occur on or before November 1, 2007.
Bluestem
Credit Agreement

49



--------------------------------------------------------------------------------



 



     The Administrative Agent shall notify the Borrower and the Lenders of the
Restatement Date, and such notice shall be conclusive and binding.
     4.02 Conditions to all Credit Extensions. The obligation of each Lender to
honor any Borrowing Notice for a Credit Extension and the obligation of the L/C
Issuer to issue any Letter of Credit is subject to the following conditions
precedent:
     (a) The representations and warranties of the Loan Parties contained in
Article V, or which are contained in any document furnished at any time under or
in connection herewith, including, but not limited to the Collateral Documents,
shall be true and correct in all material respects on and as of the date such
Revolving Loan is made or such Letter of Credit is issued except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date.
     (b) No Default or Event of Default shall exist or would result from such
proposed Revolving Loan or L/C Credit Extension.
     (c) The Administrative Agent and, if applicable, the L/C Issuer, shall have
received a Request for Credit Extension and, if applicable, a Letter of Credit
Application in accordance with the requirements hereof.
     (d) The Administrative Agent shall have received, in form and substance
reasonably satisfactory to it, such other assurances, certificates, documents or
consents related to the foregoing as the Administrative Agent or the Required
Lenders reasonably may require.
     Each Request for Credit Extension submitted by a Borrower shall be deemed
to be a representation and warranty that the conditions specified in
Section 4.02(b) have been satisfied on and as of the date of the applicable
Credit Extension.
     4.03 Conditions Precedent to Funding Loans for Acquisitions. The obligation
of each Lender to fund its portion of any Revolving Loan to finance a Permitted
Acquisition (other than the Enbridge Acquisition) shall be subject to
satisfaction of the conditions precedent set forth in Section 4.02(b) and to the
additional condition precedent that if the purchase price for such Permitted
Acquisition exceeds $10,000,000, then the Borrower shall deliver to the
Administrative Agent and the Lenders at least five Business Days before any
requested Revolving Loan to fund a Permitted Acquisition (i) audited financial
statements of the Person or business proposed to be acquired (or if audited
financial statements are unavailable, such unaudited financial statements
pertaining to the Person or business proposed to be acquired as shall be
satisfactory in form and substance to the Administrative Agent) and (ii) a
Compliance Certificate demonstrating pro forma compliance with the financial
covenants set forth in Section 7.15.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     Each of the Borrowers represents and warrants to the Administrative Agent
and the Lenders that:
     5.01 Existence; Qualification and Power; Compliance with Laws. As of the
Restatement Date, Bluestem is a direct wholly-owned subsidiary of the MLP and
Quest Parent owns at least 51% of
Bluestem
Credit Agreement

50



--------------------------------------------------------------------------------



 



the General Partner. The General Partner and each Loan Party (a) is a
corporation, partnership or limited liability company duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
governmental licenses, authorizations, consents and approvals to own its assets,
carry on its business and to execute, deliver, and perform its obligations under
the Loan Documents to which it is a party, (c) is duly qualified and is licensed
and in good standing under the Laws of each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification or license, except in each case referred to in clause (a), (b) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect, (d) is not a Person (I) whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), or (II) who engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such person in any manner violative of Section 2, or (III) on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order, and (e) is in compliance, in all
material respects, with (A) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (B) the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism (USA Patriot Act of 2001). No part of the proceeds of the
Revolving Loans or L/C Credit Extensions will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.
     5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not: (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, any material
Contractual Obligation (other than the Liens created under the Loan Documents)
to which such Person is a party or any order, injunction, writ or decree of any
Governmental Authority to which such Person or its property is subject; or (c)
violate any Law except in each case referred to in clause (b) or (c), to the
extent that any such conflict, breach, contravention, creation or violation
could not reasonably be expected to have a Material Adverse Effect.
     5.03 Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority, except for the filings in connection with the granting
or continuation of security interests pursuant to the Collateral Documents or
filings to maintain the existence, foreign qualification and good standing of
the General Partner and the Loan Parties, is necessary or required in connection
with the execution, delivery or performance by any Loan Party of this Agreement
or any other Loan Document.
     5.04 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or
Bluestem
Credit Agreement

51



--------------------------------------------------------------------------------



 



other Laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at Law.
     5.05 Financial Statements; No Material Adverse Effect.
     (a) The financial statements delivered to the Lenders pursuant to
Sections 6.01(a) and (b) for periods commencing with the period beginning
January 1, 2007 will be prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein. Such financial statements will: (i) fairly present in all material
respects the financial condition of the MLP and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance in all material respects with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein, subject
in the case of quarterly financial statements delivered pursuant to Section
6.01(b) to year-end audit adjustments and the absence of footnotes; and
(ii) show all material indebtedness and other liabilities of the MLP and its
Subsidiaries as of the date thereof required to be reflected therein in
accordance with GAAP consistently applied throughout the period covered thereby.
     (b) Since December 31, 2006, there has been no event or circumstance that
has or could reasonably be expected to have a Material Adverse Effect.
     5.06 Litigation. Except as disclosed on Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrowers, threatened or contemplated in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Borrower or
any Borrower Affiliate or against any of their properties or revenues which
(a) seek to affect or pertain to this Agreement or any other Loan Document, the
borrowing of Revolving Loans, the use of the proceeds thereof, or the issuance
of Letters of Credit hereunder, or (b) could reasonably be expected to have a
Material Adverse Effect.
     5.07 No Default. Neither the Borrowers nor any Borrower Affiliate is in
default under or with respect to any Contractual Obligation which could be
reasonably expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.
There is no default under any Material Agreement, which could reasonably be
expected to have a Material Adverse Effect.
     5.08 Ownership of Property; Liens. Each Loan Party and its Subsidiaries
have good title to, or valid leasehold interests in, all its real and personal
property necessary or used in the ordinary conduct of its business, except for
such defects in title as would not, individually or in the aggregate, have a
Material Adverse Effect, and the property of the MLP, Bluestem and their
respective Subsidiaries is subject to no Liens, other than Permitted Liens.
     5.09 Environmental Compliance. The Borrowers have reasonably concluded that
(a) there are no claims alleging potential liability under or responsibility for
violation of any Environmental Law except any such claims that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (b) there is no environmental condition or circumstance, such as
the presence or Release of any Hazardous Substance, on any property owned,
operated or used by any Borrower or any Borrower Affiliate that could reasonably
be expected to have a Material Adverse Effect, and (c) there is no violation by
any Borrower or any Borrower Affiliate of any Environmental Law, except for such
Bluestem
Credit Agreement

52



--------------------------------------------------------------------------------



 



violations as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
     5.10 Insurance. The properties of the Borrowers and the Borrower Affiliates
are insured with financially sound and reputable insurance companies not
Affiliates of any Borrower, in such amounts, with such deductibles and covering
such risks as are consistent with past practice.
     5.11 Taxes. The Borrowers and the Borrower Affiliates have filed all
federal, state and other material tax returns and reports required to be filed,
and have paid all federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP or to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect. To the knowledge of the Borrowers, there is no proposed tax
assessment against any Borrower Affiliate or any of their respective
Subsidiaries that would, if made, have a Material Adverse Effect.
     5.12 ERISA Compliance. The representations and warranties set forth in this
Section 5.12 shall apply only if a Borrower or an ERISA Affiliate establishes a
Plan.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state Laws except to the
extent that noncompliance could not reasonably be expected to have a Material
Adverse Effect. Each Plan that is intended to qualify under Section 401(a) of
the Code has received a favorable determination letter from the IRS, an
application for such a letter is currently being processed by the IRS with
respect thereto or the Plan utilizes a prototype form plan document and the
prototype plan’s sponsor has received a favorable opinion or advisory letter
from the IRS upon which the Company may rely, and, to the knowledge of the
Borrowers, nothing has occurred which would prevent, or cause the loss of, such
qualification, except to the extent that nonqualification could not reasonably
be expected to have a Material Adverse Effect. The Borrowers and each ERISA
Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan, except to the extent that nonpayment could not
reasonably be expected to have a Material Adverse Effect.
     (b) There are no pending or, to the knowledge of the Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. Neither the Borrowers nor any ERISA Affiliate has engaged in or
knowingly permitted to occur and, to the Borrowers’ knowledge, no other party
has engaged in or permitted to occur any prohibited transaction or violation of
the fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur that
could reasonably be expected to have a Material Adverse Effect; (ii) no Pension
Plan has any Unfunded Pension Liability that (when aggregated with any other
Unfunded Pension Liability) has resulted or could reasonably be expected to
result in a Material Adverse Effect; and (iii) neither the Borrowers nor any
ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA that could reasonably be expected to have a
Material Adverse Effect.
Bluestem
Credit Agreement

53



--------------------------------------------------------------------------------



 



     5.13 Subsidiaries and other Investments. As of the Restatement Date, the
MLP’s Subsidiaries shall be Bluestem (which will have no Subsidiaries), Midcoast
Kansas Pipeline, L.L.C. and Midcoast Kansas General Partner, L.L.C. which will
own a 0.1% and 99.9% general partner interest in Enbridge Pipelines (KPC).
Neither the MLP nor Bluestem nor any of their respective Subsidiaries will have
any equity investment in any other corporation or other entity. From and after
the Restatement Date, the MLP has no Subsidiaries other than as noted in the
preceding sentence.
     5.14 Margin Regulations; Investment Company Act; Use of Proceeds.
     (a) Neither the Borrowers nor any Borrower Affiliate is engaged nor will
they engage, principally or as one of their important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board), or extending credit for the purpose of
purchasing or carrying margin stock.
     (b) Neither the Borrowers nor any Borrower Affiliate, no Person controlling
the Borrowers or any Borrower Affiliate, or any Subsidiary thereof is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.
     (c) The Borrowers will use all proceeds of Credit Extension in the manner
set forth in Section 6.12.
     5.15 Disclosure. All material factual information hereto furnished by or on
behalf of the Borrowers in writing to the Administrative Agent or any Lender for
purposes of or in connection with this Agreement, the Enbridge Acquisition or
any transaction contemplated hereby, as modified or supplemented by other
information so furnished, is true and accurate in all material respects, and
such information is not, or shall not be, as the case may be, incomplete by
omitting to state any material fact necessary to make such information, in light
of the circumstances under which it was made, not misleading. All estimates and
projections delivered to the Administrative Agent or any Lender were based upon
information that was available at the time such estimates or projections were
prepared and believed to be correct and upon assumptions believed to be
reasonable at that time; however, the Borrowers do not warrant that such
estimates and projections will ultimately prove to have been accurate.
     5.16 Labor Matters. To the Borrowers’ knowledge, there are no actual or
threatened strikes, labor disputes, slowdowns, walkouts, or other concerted
interruptions of operations that could reasonably be expected to have a Material
Adverse Effect.
     5.17 Compliance with Laws. Except with respect to Environmental Laws and
Laws relating to taxes and employee benefits (which are covered by
Sections 5.09, 5.11 and 5.12, respectively), neither the Borrowers nor any
Borrower Affiliate is in violation of any Laws, other than such violations which
could not, individually or collectively, reasonably be expected to have a
Material Adverse Effect. Neither the Borrowers nor any Borrower Affiliate has
received notice alleging any noncompliance with any Laws, except for such
noncompliance which no longer exists, or which non-compliance could not
reasonably be expected to have a Material Adverse Effect.
     5.18 Third Party Approvals. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any party that is not a party
to this Agreement is necessary or required in connection with the execution,
delivery or performance by any Loan Party of this Agreement or any other Loan
Document except where obtained or where the failure to receive such approval,
consent, exemption,
Bluestem
Credit Agreement

54



--------------------------------------------------------------------------------



 



authorization, or the failure to do such other action by, or provide such notice
could not reasonably be expected to have a Material Adverse Effect; and
provided, however, that the transfer of rights in certain Collateral consisting
of rights under contracts to a foreclosure purchaser may, in some instances,
require the consent of third parties who have rights in such Collateral.
     5.19 Solvency. The MLP and its Subsidiaries on a consolidated basis after
giving effect to the Enbridge Acquisition are not “insolvent” as such term is
used and defined in (i) the United States Bankruptcy Code or (ii) the New York
Uniform Fraudulent Transfer Act.
     5.20 Collateral. (a) The provisions of each of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Lenders, a legal valid and enforceable first priority security interest in all
right, title and interest of each Loan Party in the Collateral described
therein, except as otherwise permitted hereunder; and financing statements have
been filed in the offices in all of the jurisdictions listed in the schedule to
all Security Agreements and Mortgages.
     (b) All representations and warranties of each Loan Party thereto contained
in the Collateral Documents are true and correct in all material respects.
     (c) None of the terms or provisions of any indenture, mortgage, deed of
trust, agreement or other instrument to which any Borrower or any Borrower
Affiliate is a party or by which any Borrower or any Borrower Affiliate or the
property of any Borrower or any Borrower Affiliate is bound prohibit the filing
or recordation of any of the Loan Documents or any other action which is
necessary or appropriate in connection with the perfection of the Liens on
material assets evidenced and created by any of the Loan Documents.
ARTICLE VI.
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Revolving Commitment hereunder, or any
Revolving Loan or other Obligation (other than contingent indemnity obligations
and obligations under Lender Hedging Agreements) shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (unless such
Letter of Credit has been Cash Collateralized), each Borrower shall, and shall
cause each of their Subsidiaries to:
     6.01 Financial Statements. Deliver to the Administrative Agent, in form and
detail reasonably satisfactory to the Administrative Agent and the Required
Lenders:
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the MLP (beginning with the 2007 fiscal year), consolidated
balance sheets of the MLP and its Subsidiaries as at the end of such fiscal
year, and the related statements of income and cash flows for such fiscal year
(provided, that if the MLP is a public company, such financial statements shall
be required to be furnished no later than the date that the MLP is required to
timely file its annual report on Form 10-K or Form 10-KSB with the Securities
Exchange Commission (taking into account any extension of time available under
Rule 12b-25 under the Securities Exchange Act of 1934)), setting forth in each
case in comparative form the figures for the previous fiscal year of the MLP, if
any, all in reasonable detail, audited and accompanied by a report and opinion
of Murrell, Hall, McIntosh & Co., PLLP, or other independent certified public
accountants reasonably acceptable to the Required Lenders, which report and
opinion shall be prepared in accordance with GAAP (except as otherwise noted
therein) and shall not be
Bluestem
Credit Agreement

55



--------------------------------------------------------------------------------



 



subject to any qualifications or exceptions as to the scope of the audit nor to
any qualifications and exceptions not reasonably acceptable to the Required
Lenders;
     (b) as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the MLP, an
unaudited consolidated balance sheet of the MLP and its Subsidiaries as at the
end of such fiscal quarter, and the related statements of income and cash flows
for such fiscal quarter and for the portion of the MLP’s fiscal year then ended
(provided, that if the MLP is a public company, such financial statements shall
be required to be furnished no later than the date that the MLP is required to
timely file its quarterly report on Form 10-Q or Form 10-QSB with the Securities
Exchange Commission (taking into account any extension of time available under
Rule 12b-25 under the Securities Exchange Act of 1934)), setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year of the MLP and the corresponding portion of the previous
fiscal year of the MLP, if any, all in reasonable detail and certified by a
Responsible Officer of the MLP, as fairly presenting in all material respects
the financial condition, results of operations and cash flows of the MLP and its
Subsidiaries in accordance with GAAP (except as otherwise noted therein),
subject only to normal year-end audit adjustments and the absence of footnotes;
     (c) within 45 days after the end of each fiscal year, the MLP shall deliver
a one year projection/budget for the MLP for the year following such fiscal
year.
     6.02 Certificates; Other Information. Deliver to the Administrative Agent,
in form and detail reasonably satisfactory to the Administrative Agent and the
Required Lenders:
     (a) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a duly completed Compliance Certificate in form of
Exhibit C signed by a Responsible Officer of the MLP and a Responsible Officer
of Bluestem;
     (b) promptly upon request, copies of each annual report, proxy or financial
statement or other report or written communication sent to the equity owners of
the MLP, and copies of all annual, regular, periodic and special reports and
registration statements which the MLP may file or be required to file with the
Securities and Exchange Commission under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
     (c) promptly after execution thereof, copies of Material Agreements and any
material amendment thereto;
     (d) no later than ten (10) days after any Company’s receipt of any
Reduction Amount resulting from a Triggering Sale, a Triggering Sale Certificate
relating to such Triggering Sale;
     (e) no later than one hundred eighty (180) days after any Company’s receipt
of any Reduction Amount resulting from a Triggering Sale, a Reinvestment
Certificate relating to such Triggering Sale;
     (f) no later than ten (10) days after the MLP’s receipt of any monies
resulting from a reduction in the purchase price payable to the MLP under the
Enbridge PSA, a Purchase Price Adjustment Certificate; and
Bluestem
Credit Agreement

56



--------------------------------------------------------------------------------



 



     (g) promptly, such additional information (that is in the possession of a
Borrower or that may be readily produced by a Borrower without undue effort or
expense) regarding the business, financial or corporate affairs of any Loan
Party as the Administrative Agent, at the request of any Lender, may from time
to time reasonably request, which information may include copies of any detailed
audit reports, if any, management letters or recommendations submitted to the
board of directors or managers (or the audit committee of the board of directors
or managers) of the MLP by independent accountants in connection with the
accounts or books of the MLP or any of its Subsidiaries, or any audit of any of
them.
     6.03 Notices. Promptly notify the Administrative Agent:
     (a) of the occurrence of any Default or Event of Default, as soon as
possible but in any event within ten (10) days after any Borrower has knowledge
thereof;
     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including any of the following events if
such has resulted or could reasonably be expected to result in a Material
Adverse Effect: (i) breach or non-performance of, or any default under, a
Contractual Obligation of any Loan Party; (ii) any litigation, investigation by
or required by a Governmental Authority, proceeding or suspension of licenses or
permits between any Loan Party and any Governmental Authority; and (iii) any
dispute, litigation, investigation or proceeding involving any Loan Party
related to any Environmental Law;
     (c) of any litigation, investigation or proceeding known to and affecting
any Borrower or any Borrower Affiliate in which (i) the amount involved exceeds
(individually or collectively) $1,000,000, or (ii) injunctive relief or other
relief is sought, which could be reasonably expected to have a Material Adverse
Effect;
     (d) of any material change in accounting policies or financial reporting
practices by the Borrowers; and
     (e) written notice at least ten (10) days before any proposed
(A) relocation of any Loan Party’s principal place of business or chief
executive office, (B) change of any Loan Party’s name, identity, or corporate,
partnership or limited liability company structure, (C) relocation of the place
where the books and records concerning a Loan Party’s accounts are kept,
(D) relocation of any Loan Party’s Collateral (other than delivery of inventory
in the ordinary course of business to third party contractors for processing and
sales of inventory in the ordinary course of business or as permitted by any
Loan Document) to a location not described on Annex A to the Security Agreement
to which such Loan Party is a party, and (E) change of any Loan Party’s
jurisdiction of organization or organizational identification number, as
applicable.
     Each notice pursuant to this Section shall be accompanied by a statement of
a Responsible Officer of the notifying Borrower setting forth details of the
occurrence referred to therein and stating what action the Borrowers have taken
and propose to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement or other Loan Document that have been breached.
     6.04 Payment of Obligations. Pay and discharge as the same shall become due
and payable (a) the Obligations, (b) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets and (c) all
lawful claims which, if unpaid, would by law become a Lien upon its
Bluestem
Credit Agreement

57



--------------------------------------------------------------------------------



 



property; except, in the case of clause (b) or (c), where (x) the validity
thereof are being contested in good faith by appropriate proceedings and
(y) adequate reserves in accordance with GAAP are being maintained by the
appropriate Loan Party.
     6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization, except in a transaction permitted by
Sections 7.06 and 7.07, and (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises material to the conduct of
its business, except in a transaction permitted by Sections 7.06 and 7.07,
except where the failure to do so in each case could not reasonably be expected
to have a Material Adverse Effect.
     6.06 Maintenance of Assets and Business. (a) Keep all property material to
the conduct of its business in good working order and condition (ordinary wear
and tear excepted) and make all necessary repairs thereto and replacements
thereof; (b) do all things necessary to obtain, renew, extend, and continue in
effect all Authorizations which may at any time and from time to time be
necessary for the operation of its business in compliance with applicable Law,
except where the failure to so maintain, renew, extend, or continue in effect
could not reasonably be expected to have a Material Adverse Effect; (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect; and (d) use the standard of care typical in the
industry in the operation and maintenance of its facilities.
     6.07 Maintenance of Insurance. (a) Maintain with responsible insurance
companies insurance with respect to its properties and business (including
business interruption insurance) against such casualties and contingencies and
of such types and in such amounts as is customary in the case of similar
businesses and which is reasonably acceptable to the Administrative Agent and
will (i) furnish to the Administrative Agent on each anniversary of the
Restatement Date a certificate or certificates of insurance from the applicable
insurance company evidencing the existence of insurance required to be
maintained by this Agreement and the other Loan Documents and evidencing that
Administrative Agent is listed as mortgagee on property insurance (except as to
properties owned by Quest Parent or a Subsidiary of Quest Parent (other than the
MLP and its Subsidiaries) and the Administrative Agent and Lenders are
additional insureds on liability insurance, and (ii) upon request of the
Administrative Agent, furnish to each Lender at reasonable intervals a
certificate of an Authorized Officer of the Borrowers setting forth the nature
and extent of all insurance maintained in accordance with this Section.
     (b) (i) Except as the Administrative Agent may otherwise consent to in
writing, Borrowers will, and will cause each of their respective Subsidiaries
to, forthwith upon receipt, transmit and deliver to the Administrative Agent, in
the form received, all cash, checks, drafts, chattel paper and other instruments
or writings for the payment of money (properly endorsed, where required, so that
such items may be collected by the Administrative Agent) which may be received
by the Borrowers at any time in full or partial payment of amounts due under any
insurance policy in an amount in excess of $1,000,000. Except as the
Administrative Agent may otherwise consent in writing, any such items which may
be received by the Borrowers in excess of $1,000,000 will not be commingled with
any other of its funds or property, but will be held separate and apart from its
own funds or property and upon express trust for the Administrative Agent until
delivery is made to the Administrative Agent.
     6.08 Compliance with Laws and Contractual Obligations. (a) Comply in all
material respects with the requirements of all Laws (including Environmental
Laws) applicable to it or to its business or property, except in such instances
in which (i) such requirement of Law is being contested in
Bluestem
Credit Agreement

58



--------------------------------------------------------------------------------



 



good faith or a bona fide dispute exists with respect thereto, or (ii) the
failure to comply therewith could not be reasonably expected to have a Material
Adverse Effect; and (b) comply with all Contractual Obligations, except if the
failure to comply therewith could not be reasonably expected to have a Material
Adverse Effect.
     6.09 Books and Records. Maintain (a) proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied (except as otherwise noted therein) shall be made of all financial
transactions and matters involving its assets and business, and (b) maintain
such books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
it.
     6.10 Inspection Rights. Permit representatives and independent contractors
of the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers and independent public accountants, at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrowers; provided, however,
that when an Event of Default exists the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Borrowers at any time during normal
business hours and without advance notice. Additionally, Administrative Agent
may, at the request of the Required Lenders, conduct or cause to be conducted a
commercial field examination of the Borrowers’ and their Subsidiaries’ financial
and accounting records and Borrowers shall pay the cost of such commercial field
examination; provided so long as no Event of Default shall exist and be
continuing, no more than one such commercial field examination shall be
undertaken at the Borrowers’ expense during any period of twelve consecutive
months and the Borrowers shall not be obligated to pay more than $20,000 for any
such annual commercial field examination.
     6.11 Compliance with ERISA. With respect to each Plan maintained by a
Company, do each of the following: (a) maintain each Plan in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
federal or state Laws, (b) cause each Plan which is qualified under
Section 401(a) of the Code to maintain such qualification; and (c) make all
required contributions to any Plan subject to Section 412 of the Code, except to
the extent that noncompliance, with respect to each event listed above, could
not be reasonably expected to have a Material Adverse Effect
     6.12 Use of Proceeds. Use proceeds of the Facility to (i) refinance (but
not repay) the Indebtedness outstanding under the Original Credit Agreement,
(ii) finance the Enbridge Acquisition and pay related fees and expenses;
provided that on the Restatement Date after giving effect to clauses (i) and
(ii) of this Section the Borrower must have a minimum of $15,000,000 in
Revolving Loan availability, (iii) finance general partnership purposes of the
MLP and its Subsidiaries and finance general company purposes of Bluestem and
its Subsidiaries, (iv) finance Capital Expenditures and finance Permitted
Acquisitions (in addition to the Enbridge Acquisition) by the Borrowers and
their respective Subsidiaries of Persons or assets subject to compliance with
this Agreement, including Sections 7.02 and 7.10, (v) issue Letters of Credit,
(vi) finance working capital, (vii) fund Quarterly MLP Distributions to the
extent permitted by Section 7.08(b) in an amount not to exceed the Maximum
Funded Distribution Amount outstanding at any time, and (vii) pay fees, costs
and expenses owed pursuant to this Agreement.
     6.13 Material Agreements. Enforce the obligations of parties to the
Material Agreements, except where such failure could not reasonably be expected
to have a Material Adverse Effect.
Bluestem
Credit Agreement

59



--------------------------------------------------------------------------------



 



     6.14 Guaranties. As an inducement to the Administrative Agent and Lenders
to enter into this Agreement, cause each Subsidiary of the MLP and Bluestem to
execute and deliver to Administrative Agent a Guaranty executed by such
Subsidiary, in form and substance reasonably satisfactory to the Administrative
Agent, providing for the guaranty of payment and performance of the Obligations.
In addition, within thirty (30) days after the formation or acquisition of any
Subsidiary of any Borrower, cause such Subsidiary to execute and deliver to the
Administrative Agent (a) a Guaranty in form and substance reasonably
satisfactory to the Administrative Agent, providing for the guaranty of payment
and performance of the Obligations, (b) Collateral Documents in form and
substance reasonably satisfactory to the Administrative Agent creating liens and
security interests in all material assets and properties of such Subsidiary and
in the equity interests in such Subsidiary, subject to Permitted Liens, and
(c) certified copies of such Subsidiary’s Organization Documents and opinions of
counsel with respect to such Subsidiary and such Guaranty, and (d) such other
documents and instruments as may be required with respect to such Subsidiary
pursuant to Section 6.15.
     6.15 Further Assurances; Additional Collateral. (a) The MLP and Bluestem
shall cause the each of their respective Subsidiaries to take such actions and
to execute and deliver such documents and instruments as the Administrative
Agent shall require to ensure that the Administrative Agent or Collateral Agent
on behalf of the Secured Parties shall, at all times, have received currently
effective duly executed Loan Documents granting Liens and security interests in
substantially all of the assets of the MLP, Bluestem and each of their
Subsidiaries, including all capital stock, partnership, joint venture,
membership interests, or other equity interests except for (i) any motor vehicle
or other equipment that has a certificate of title and a fair market value of
less than $50,000, (ii) Excluded Assets and (iii) those properties and assets as
to which the Administrative Agent shall determine in its sole discretion (in
consultation with the Borrowers) that the costs of obtaining such security
interest are excessive in relation to the value of the security to be afforded
thereby; provided, that with respect to rights of way, easements, leases or
other similar property interests acquired by any Loan Party after the date
hereof, the Loan Parties shall promptly grant to the Collateral Agent as
additional security for the Obligations, within 60 days after each June 30th and
December 31st, a security interest in and Mortgage on each right of way,
easement, lease or other similar property interest acquired by any Loan Party
during the six month period ended on such June 30 or December 31, as applicable,
and not constituting an Excluded Asset.
     (b) In connection with the actions required pursuant to the foregoing
subsection (a), the MLP and Bluestem shall cause each of their Subsidiaries to
execute and deliver such stock certificates, blank stock powers, evidence of
corporate authorization, opinions of counsel, current valuations, evidence of
title, and other documents, and shall use commercially reasonable efforts to
obtain third party consents, as shall be reasonably requested by the
Administrative Agent, in each case in form and substance reasonably satisfactory
to the Administrative Agent.
     (c) The Liens required by this Section 6.15 shall be first priority Liens
in favor of the Administrative Agent and Collateral Agent for the benefit of the
Secured Parties, subject to no other Liens except Permitted Liens of the type
described in Section 7.01. The Liens required by this Section 6.15 shall be
perfected Liens in favor of the Administrative Agent and Collateral Agent for
the benefit of the Secured Parties in all collateral to the extent perfection
has or will occur by (i) the filing of a Uniform Commercial Code financing
statement in the relevant jurisdiction, (ii) filing or recording a mortgage in
real property records of the county in which such real property or fixtures is
located, (iii) possession or control or (iv) the notation on a certificate of
title. If the Administrative Agent shall determine that, as of any date, the MLP
or Bluestem shall have failed to comply with this Section 6.15, the
Administrative Agent may (and at the direction of the Required Lenders, shall)
notify the Borrowers in writing of such
Bluestem
Credit Agreement

60



--------------------------------------------------------------------------------



 



failure and, within 30 days from and after receipt of such written notice by the
Borrowers, the Borrowers shall execute and deliver to the Administrative Agent
supplemental or additional Loan Documents, in form and substance satisfactory to
the Administrative Agent and its counsel, securing payment of the Revolving
Notes and the other Obligations and covering additional assets and properties
not then encumbered by any Loan Documents (together with such other information,
as may be requested by the Administrative Agent, each of which shall be in form
and substance reasonably satisfactory to the Administrative Agent) such that the
Administrative Agent shall have received currently effective duly executed and
perfected Collateral Documents encumbering substantially all of the assets of
the MLP, Bluestem and their respective Subsidiaries as required by
Section 6.15(a).
     6.16 Clean Down Period. During each calendar year during the term of this
Agreement, there shall be a period of fifteen (15) consecutive days (the “Clean
Down Period”) during which (a) there are no Working Capital/Distribution Loans
outstanding, and (b) no Working Capital/Distribution Loans will be made.
     6.17 Fiscal Year. The MLP shall maintain its December 31 fiscal year end.
ARTICLE VII.
NEGATIVE COVENANTS
     So long as any Lender shall have any Revolving Commitment hereunder, or any
Revolving Loan or other Obligations (other than contingent indemnity obligations
and obligations under Lender Hedging Agreements) shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (unless such
Letter of Credit has been Cash Collateralized), each of the Borrowers agrees
that it shall not, nor shall it permit any of their respective Subsidiaries to,
directly or indirectly:
     7.01 Liens. Create, incur, assume or suffer to exist, any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
     (a) Liens pursuant to any Loan Document;
     (b) Liens existing on the Restatement Date and listed on Schedule 7.01 to
this Agreement and any renewals or extensions thereof; provided that the
property covered thereby is not increased, the amount of the Indebtedness
secured thereby is not increased, and any renewal or extension of the
obligations secured or benefited thereby is permitted under this Agreement;
     (c) Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings, if adequate reserves with respect thereto
are maintained on the books of the applicable Person;
     (e) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation;
Bluestem
Credit Agreement

61



--------------------------------------------------------------------------------



 



     (f) deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case incurred
in the ordinary course of business;
     (g) easements, rights-of-way, restrictions and other encumbrances affecting
real property which do not, taken as a whole, materially detract from the value
of the Mortgaged Properties subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;
     (h) judgment Liens not giving rise to an Event of Default;
     (i) any Lien existing (A) on any asset acquired by the MLP pursuant to the
Enbridge Acquisition, such Liens, to the knowledge of the MLP, are listed on
Schedule 7.01 to this Agreement and (B) on any asset (other than stock of a
Subsidiary) prior to acquisition thereof by a Borrower or any of their
respective Subsidiaries; provided that (i) no such Lien shall be extended to
cover property other than the asset being acquired, and (ii) such Lien was not
created in contemplation of or in connection with such acquisition;
     (j) Liens securing Capital Lease obligations; provided that the
Indebtedness in respect of such Capital Lease obligations is permitted under
Section 7.04(f);
     (k) purchase money Liens upon or in any property acquired, constructed or
improved by a Borrower or any of its Subsidiaries (placed on such property at
the time of such acquisition or the completion of the construction or
improvement or within 90 days thereafter) to secure the deferred portion of the
purchase price of such property or to secure Indebtedness incurred to finance
the acquisition, construction or improvement of such property; provided that
(i) no such Lien shall be extended to cover property other than the property
being acquired, constructed or improved and (ii) the Indebtedness thereby
secured is permitted by Section 7.04(e);
     (l) Liens reserved in or exercisable under any lease or sublease to which a
Borrower or a Subsidiary of a Borrower is a lessee which secure the payment of
rent or compliance with the terms of such lease or sublease; provided, that the
rent under such lease or sublease is not then overdue and such Borrower or such
Subsidiary is in material compliance with the terms and conditions thereof;
     (m) any interest or title of a lessor under any lease entered into by a
Borrower or any Subsidiary of a Borrower in the ordinary course of its business
and covering only the assets so leased, and any interest of a landowner in the
case of easements entered into by a Borrower or any of their respective
Subsidiaries in the ordinary course of its business and covering only the
property subject to the easement;
     (n) Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of the Borrowers and
their respective Subsidiaries;
     (o) licenses of patents, trademarks and other intellectual property rights
granted by the Borrowers or any of their respective Subsidiaries in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of the business of the Borrowers and their respective Subsidiaries;
Bluestem
Credit Agreement

62



--------------------------------------------------------------------------------



 



     (p) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution;
     (q) Liens on any additions, improvements, replacements, repairs, fixtures,
appurtenances or component parts thereof attaching to or required to be attached
to property or assets pursuant to the terms of any mortgage, pledge agreement,
security agreement or other similar instrument, creating a Lien upon such
property or asset otherwise permitted under this Section;
     (r) Liens securing an obligation of a third party neither created, assumed
nor Guaranteed by the Borrowers or any of their respective Subsidiaries upon
lands over which easements or similar rights are acquired by the Borrowers or
any such Subsidiary in the ordinary course of business of the Borrowers or any
such Subsidiary;
     (s) the rights of the investors under that certain Amended and Restated
Investors’ Rights Agreement, dated on or about the Restatement Date by and among
the MLP, the General Partner, Quest Parent and the investors named therein;
     (t) any Liens arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any Lien permitted by any of the
foregoing clauses of this Section, provided that such Indebtedness is not
increased except for increases in an amount equal to a reasonable premium or
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such extension, renewal, refinancing, or replacement and in an
amount equal to any existing commitments unutilized thereunder, and is not
secured by any additional assets; and
     (u) Liens incurred in the ordinary course of business in connection with
margin requirements under Swap Contracts not to exceed in the aggregate
$2,000,000 at any time outstanding.
     7.02 Investments. Make or own any Investments, except:
     (a) Investments existing on the Restatement Date and listed in Section
(b) of Schedule 5.13;
     (b) Cash Equivalents;
     (c) Investments constituting Indebtedness permitted under Section 7.04(b);
     (d) Investments by the MLP in Bluestem, Midcoast Kansas Pipeline, L.L.C.,
Midcoast Kansas General Partner, L.L.C. and Enbridge Pipelines (KPC);
     (e) Investment by Borrower in another Borrower or the Borrowers and their
respective Subsidiaries in any Subsidiary of a Borrower that, prior to such
Investment, is a Guarantor and Investments by Subsidiaries in a Borrower;
     (f) Permitted Acquisitions by a Borrower or any of their respective
Subsidiaries;
     (g) Guarantees of Indebtedness permitted under Section 7.04;
     (h) Swap Contracts permitted under Section 7.03;
Bluestem
Credit Agreement

63



--------------------------------------------------------------------------------



 



     (i) Investments consisting of extensions of credit, including without
limitation, in the nature of accounts receivable, arising from the grant of
trade credit or prepayments or similar transactions entered into in the ordinary
course of business and investments by the Borrowers or any of their respective
Subsidiaries in satisfaction or partial satisfaction thereof from financially
troubled account debtors to prevent or limit financial loss;
     (j) endorsements for collection or deposit in the ordinary course of
business; and
     (k) Investments not otherwise permitted by this Section 7.02 in an
aggregate amount not to exceed $5,000,000 at anytime outstanding.
     7.03 Hedging Agreements. Enter into any Swap Contracts other than in the
ordinary course of business for the purpose of protecting against fluctuations
in interest rates, commodity prices, or foreign exchange rates and not for
purposes of speculation; provided that the Swap Contract shall not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party.
     7.04 Indebtedness.
     Create, incur, or assume any Indebtedness except:
     (a) Indebtedness incurred pursuant to the Loan Documents;
     (b) Indebtedness owed by a Borrower to another Borrower, by a Subsidiary of
a Borrower to a Borrower or to a Wholly-Owned Subsidiary of a Borrower or by a
Borrower to a Wholly-Owned Subsidiary of a Borrower; provided, that, in each
such case such Indebtedness is evidenced by a promissory note which has been
pledged to secure the Obligations and is in the possession of the Administrative
Agent;
     (c) intentionally omitted;
     (d) obligations (contingent or otherwise) of the Borrowers or any of their
respective Subsidiaries existing or arising under any Swap Contract to the
extent permitted by Section 7.03;
     (e) Indebtedness of the Borrowers and their respective Subsidiaries in
respect of purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(k); provided, however, that the aggregate
amount of such Indebtedness at any one time outstanding shall not exceed
$5,000,000;
     (f) Indebtedness of the Borrowers or any of their respective Subsidiaries
in respect of Capital Lease obligations; provided that, such Capital Lease
obligations will not require the payment of an aggregate amount in excess of
$4,000,000 annually; and provided that any Capital Lease obligation relating to
compressors or compression equipment shall be excluded from this subsection and
dealt with in Section 7.05;
     (g) Indebtedness consisting of surety bonds that the Borrowers or any of
their respective Subsidiaries is required to obtain in order to comply with
applicable Law or the requirements of any Governmental Authority;
Bluestem
Credit Agreement

64



--------------------------------------------------------------------------------



 



     (h) Indebtedness secured by any Lien permitted under Section 7.01(i);
provided, however, that the aggregate amount of such Indebtedness at any one
time outstanding shall not exceed $5,000,000;
     (i) other Indebtedness of the Borrowers and their respective Subsidiaries
not to exceed $5,000,000 in the aggregate principal amount outstanding at any
time; and
     (j) Indebtedness incurred pursuant to any Senior Debt Offering; provided
that in the case of Indebtedness described in this clause (j), such Indebtedness
shall bear a market rate of interest, shall not contain financial, affirmative
or negative covenants more restrictive than those set forth in this Agreement
and shall not require payment of principal earlier than six (6) months after the
Maturity Date and the Net Cash Proceeds thereof subject to Section 2.04(b)(iv);
provided, that if any Indebtedness is incurred pursuant to this Section 7.04,
immediately after such Indebtedness is created, incurred or assumed, no Default
or Event of Default shall exist.
     7.05 Lease Obligations. Create or suffer to exist any obligations for the
payment of rent for any property under operating leases or agreements to lease,
except for (i) operating leases (or Capital Lease obligations) for compressors
and compression equipment and services for which no dollar limitation shall be
applicable; (ii) such other non-compressor and non-compression equipment and
services operating leases (or Capital Lease obligations) having an annual
aggregate payment amount not to exceed $35,000,000 (excluding escalations
resulting from a rise in the consumer price or similar index), exclusive of
expenses for maintenance, repairs, insurance, taxes, assessments and similar
changes, and (iii) other operating leases (other than those constituting
Synthetic Lease Obligations) entered into or assumed by the Borrowers or any of
their respective Subsidiaries prior to the date hereof or after the date hereof
in the ordinary course of business or entered into or assumed in connection with
any Permitted Acquisition; provided that, such other operating leases described
in clause (iii) above will not require the payment of an aggregate amount of
payments in excess of (excluding escalations resulting from a rise in the
consumer price or similar index) $4,000,000 annually, exclusive of expenses for
maintenance, repairs, insurance, taxes, assessments and similar changes.
     7.06 Fundamental Changes. Merge or consolidate with or into, or convey,
transfer, lease or otherwise Dispose of (whether in one transaction or in a
series of related transactions) all or substantially all of its assets (whether
now owned or hereafter acquired) to or in favor of any Person; except that, so
long as no Default or Event of Default exists or would result therefrom:
     (a) any Person may merge, dissolve or liquidate into a Borrower; provided
that such Borrower is the surviving entity;
     (b) any Subsidiary may merge, dissolve or liquidate with (i) a Borrower;
provided that such Borrower shall be the continuing or surviving Person, or
(ii) any one or more Subsidiaries; provided that when any Wholly-Owned
Subsidiary is merging with another Subsidiary, a Wholly-Owned Subsidiary shall
be the continuing or surviving Person;
     (c) any Subsidiary may sell all or substantially all of its assets (upon
voluntary liquidation or otherwise), to a Borrower or to another Subsidiary;
provided that if the seller in such a transaction is a Wholly-Owned Subsidiary,
then the purchaser must also be a Wholly-Owned Subsidiary; and
Bluestem
Credit Agreement

65



--------------------------------------------------------------------------------



 



     (d) any Person (other than a Borrower or a Subsidiary of a Borrower) may
merge, dissolve or liquidate into any Subsidiary; provided that such Subsidiary
is the surviving entity.
     7.07 Dispositions.
     Make any Disposition or enter into any agreement to make any Disposition,
except:
     (a) Dispositions by the Borrowers or any of their respective Subsidiaries
of inventory in the ordinary course of business;
     (b) Dispositions of property by any Borrower to another Borrower, by any
Subsidiary to a Borrower, or by any Subsidiary or by any Borrower, to a
Wholly-Owned Subsidiary that is a Guarantor;
     (c) other Dispositions for fair market value; provided no Default or Event
of Default then exists or arises as a result thereof; and provided that if the
Disposition is for cash and a prepayment is required by Section 2.04(b)(i), the
Borrowers shall make such prepayment in accordance with such Section;
     (d) Dispositions of property that is no longer commercially viable to
maintain or is obsolete, surplus or worn-out property; or
     (e) Dispositions permitted under Section 7.06.
     7.08 Restricted Payments; Distributions and Redemptions. Declare or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that:
     (a) each Subsidiary may make Restricted Payments to a Borrower and to
Wholly-Owned Subsidiaries of a Borrower;
     (b) Bluestem may make Restricted Payments to the MLP; and
     (c) the MLP may declare, make or incur a liability to make Quarterly MLP
Distributions of Available Cash as defined in the Partnership Agreement (MLP) to
the extent such Quarterly MLP Distributions in any fiscal quarter do not exceed,
in the aggregate, the Available Cash as defined in the Partnership Agreement
(MLP) for the immediately preceding fiscal quarter and are made in accordance
with the Partnership Agreement (MLP); provided, that at the time each such
Quarterly MLP Distribution is made no Default or Event of Default exists or
would result therefrom, and Distribution Equivalent Amounts.
     7.09 ERISA. At any time engage in a transaction which could be subject to
Section 4069 or 4212(c) of ERISA, or knowingly permit any Plan maintained by a
Company to: (a) engage in any non-exempt “prohibited transaction” (as defined in
Section 4975 of the Code); (b) fail to comply with ERISA or any other applicable
Laws; or (c) incur any material “accumulated funding deficiency” (as defined in
Section 302 of ERISA), which, with respect to each event listed above, could be
reasonably expected to have a Material Adverse Effect.
     7.10 Nature of Business; Capital Expenditures; Risk Management. Engage in
any line of business other than the Midstream Business, or make any Capital
Expenditures or Permitted Acquisitions
Bluestem
Credit Agreement

66



--------------------------------------------------------------------------------



 



permitted by Section 7.02 except in connection with the Midstream Business. In
addition to the foregoing, the MLP may not engage in any business other than the
ownership of Bluestem, Midcoast Kansas Pipeline, L.L.C., Midcoast Kansas General
Partner, L.L.C. and Enbridge Pipelines (KPC) and the operation of the MLP and
the ownership and/or operation of any Person or business acquired in connection
with a Permitted Acquisition. Without the written approval of the Administrative
Agent, the Borrowers may not materially change their risk management policy.
     7.11 Transactions with Affiliates. Sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (i) transactions between or among the MLP, Bluestem and
Wholly-Owned Subsidiaries not involving any other Affiliate, (ii) any Restricted
Payment permitted by Section 7.08, (iii) transactions pursuant to the Material
Agreements, the Partnership Agreement (MLP) or the Amended and Restated Limited
Liability Company Agreement of the General Partner dated as of December 22,
2006, and (iv) in the ordinary course of business at prices and on terms and
conditions not less favorable to the MLP, Bluestem or such Subsidiary, as
applicable, than could be obtained on an arm’s length basis from unrelated third
parties.
     7.12 Burdensome Agreements. Enter into any Contractual Obligation that
limits the ability of any Subsidiary to make Restricted Payments to a Borrower
or to otherwise transfer property to a Borrower; provided that (i) the foregoing
shall not apply to restrictions and conditions imposed by applicable Law or by
this Agreement, (ii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, and
(iii) the foregoing shall not apply to restrictions and conditions contained in
the documentation evidencing any Indebtedness permitted hereunder.
Notwithstanding the foregoing, (i) documents governing a Capitalized Lease or a
purchase money Lien permitted by Sections 7.01(j) and (k) may prohibit other
Liens on the asset encumbered by such Lien.
     7.13 Use of Proceeds. Use the proceeds of any Revolving Loan for purposes
other than those permitted by Section 6.12, or use the proceeds of any Revolving
Loan, whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.
     7.14 Material Agreements. Permit (a) any amendment to any Borrower
Organization Document or any Material Agreement, if such amendment could
reasonably be expected to (y) have a Material Adverse Effect on the ability of
any Borrower or any Guarantor to perform its obligations under the Loan
Documents to which it is a party or (z) otherwise materially adversely affect
the Lenders, or (b) any assignment of any Material Agreement if such assignment
could reasonably be expected to materially adversely affect the Lenders or have
a Material Adverse Effect on the ability of any Borrower or any other Loan Party
to perform its obligations under the Loan Documents to which it is a party.
Bluestem
Credit Agreement

67



--------------------------------------------------------------------------------



 



     7.15 Financial Covenants.
     (a) Interest Coverage Ratio. Permit the Interest Coverage Ratio on a
rolling four quarter basis, commencing with the fiscal quarter ending
December 31, 2007, to be less than 2.50 to 1.00 for any fiscal quarter-end prior
to the earlier of (i) the completion of an MLP Equity Offering and
(ii) September 30, 2008, increasing to 2.75 to 1.00 for each fiscal quarter-end
thereafter occurring after the first to occur of (y) September 30, 2008 and
(z) the first fiscal quarter-end following the completion of an MLP Equity
Offering.
     (b) Total Leverage Ratio. Permit the Total Leverage Ratio on a rolling four
quarter basis, commencing with the fiscal quarter ending December 31, 2007, to
be greater than 5.00 to 1.00 for any fiscal quarter-end prior to the earlier of
(i) the completion of an MLP Equity Offering and (ii) September 30, 2008,
decreasing to 4.50 to 1.00 for each fiscal quarter-end thereafter occurring
after the first to occur of (y) September 30, 2008 and (z) the first fiscal
quarter-end following the completion of an MLP Equity Offering; unless such
quarter-end occurs during any Acquisition Adjustment Period, in which case the
Total Leverage Ratio cannot be greater than 5.00 to 1.00; provided, if a Senior
Debt Offering occurred after September 30, 2008, the Total Leverage Ratio as of
any fiscal quarter-end cannot be greater than 5.00 to 1.00 unless if a Senior
Debt Offering occurred after September 30, 2008 and such quarter-end occurs
during any Acquisition Adjustment Period, in which case the Total Leverage Ratio
cannot be greater than 5.50 to 1.00.
     (c) Senior Leverage Ratio. Permit the Senior Leverage Ratio, which will be
applicable only if a Senior Debt Offering occurred after September 30, 2008, to
be greater than 4.00 to 1.00 for any fiscal quarter-end; unless such quarter-end
occurs during any Acquisition Adjustment Period, in which case the Senior
Leverage Ratio cannot be greater than 4.50 to 1.00.
     (d) Adjustments for Permitted Acquisitions. For purposes of determining
compliance with Sections 7.15(a), (b) and (c):
     (i) Consolidated EBITDA shall be calculated after giving effect, on a pro
forma basis (in a manner reasonably acceptable to the Administrative Agent) for
the four consecutive fiscal quarters most recently completed (a) to any
Permitted Acquisition occurring during such period, as if such Permitted
Acquisition occurred on the first day of such period and (b) to any
project-related capital expenditures in excess of $20,000,000 (subject to
Administrative Agent’s approval) based on a percentage-of-completion calculation
using projected EBITDA for such project.
     (ii) If, in connection with a Permitted Acquisition, any Indebtedness is
incurred or assumed by a Company, then Consolidated Interest Charges shall be
calculated, on a pro forma basis (in a manner reasonably acceptable to the
Administrative Agent) for the four quarters most recently completed, as if such
Indebtedness had been incurred on the first day of such period.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an Event of
Default:
Bluestem
Credit Agreement

68



--------------------------------------------------------------------------------



 



     (a) Non-Payment . The Borrowers fail to pay (i) when and as required to be
paid herein, any amount of principal of any Revolving Loan or any L/C Obligation
or (ii) within three Business Days after the same becomes due, any interest on
any Revolving Loan, any L/C Obligation, any Revolving Commitment or other fee
due hereunder, or any other amount payable hereunder or under any other Loan
Document; or
     (b) Specific Covenants. The Borrowers fail to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05 (with respect to
the respective Borrower’s existence), 6.12, or Article VII; or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the date notice has been given to the Borrowers by
the Administrative Agent or a Lender; or
     (d) Representations and Warranties. Any representation or warranty made or
deemed made by the Borrowers or any other Loan Party herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith
proves to have been incorrect in any material respect when made or deemed made;
or
     (e) Cross-Default. (i) The Borrowers or any Borrower Affiliate (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guaranty
Obligation in respect of Indebtedness (other than Indebtedness under Swap
Contracts) having an aggregate principal amount (or, in the case of a
Capitalized Lease or a Synthetic Lease Obligation, Attributable Indebtedness)
(including undrawn or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
(individually or collectively) $5,000,000, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or Guaranty
Obligation in respect of Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness, the lessor under such Synthetic Lease
Obligation or the beneficiary or beneficiaries of such Guaranty Obligation (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased or redeemed
(automatically or otherwise) prior to its stated maturity, or such Guaranty
Obligation to become payable or cash collateral in respect thereof to be
demanded; provided that this clause (e)(i)(B) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness; or (ii) (A) there occurs
under any Swap Contract an Early Termination Date (as defined in such Swap
Contract) resulting from any event of default under such Swap Contract as to
which a Borrower or any Borrower Affiliate is the Defaulting Party (as defined
in such Swap Contract) and the Swap Termination Value owed by a Borrower or any
Borrower Affiliate as a result thereof is greater than (individually or
collectively) $5,000,000, or (B) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from any
Termination Event (as so defined) under such Swap Contract as to which a
Borrower or any Borrower Affiliate is an Affected Party (as so defined) and the
Early Termination Amount owed by a Borrower or any Borrower Affiliate as a
result thereof is greater than (individually or collectively) $5,000,000 and
such amount is not paid when due under such Swap Contract; or
Bluestem
Credit Agreement

69



--------------------------------------------------------------------------------



 



     (f) Insolvency Proceedings, Etc. (i) A Borrower or any Borrower Affiliate
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property or takes any action to effect any of the foregoing; or
(ii) any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer is appointed without the application or consent of such Person
and the appointment continues undischarged or unstayed for 60 calendar days; or
(iii) any proceeding under any Debtor Relief Law relating to any such Person or
to all or any part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days, or an order
for relief is entered in any such proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) A Borrower or any Borrower
Affiliate becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against property which is a
material part of the property of the Borrowers and their Subsidiaries taken as a
whole, and is not released, vacated or fully bonded within 45 days after its
issue or levy; or
     (h) Judgments. There is entered against a Borrower or any Borrower
Affiliate (i) a final non-appealable judgment or order for the payment of money
in an aggregate amount exceeding (individually or collectively) $5,000,000 (to
the extent not covered by third-party insurance as to which the insurer does not
dispute coverage), or (ii) any non-monetary final non-appealable judgment that
has or could reasonably be expected to have a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order and is not released, vacated or fully bonded within 60 days
after its attachment or levy; or (B) there is a period of 60 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
     (i) ERISA. (i) If a Borrower, any Borrower Affiliate or any of their ERISA
Affiliates maintains any Pension Plan or any Multiemployer Plan, an ERISA Event
occurs with respect to a Pension Plan or Multiemployer Plan which has resulted
or could reasonably be expected to result in liability of a Borrower or any
Borrower Affiliate under Title IV of ERISA to the Pension Plan, Multiemployer
Plan or the PBGC in an aggregate amount in excess of $1,000,000, or (ii) if
there is any Multiemployer Plan, a Borrower, any Borrower Affiliate or any ERISA
Affiliate thereof fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $1,000,000; or
     (j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than the agreement of all the
Lenders or termination of all Revolving Commitments and satisfaction in full of
all the Obligations, ceases to be in full force and effect, or is declared by a
court of competent jurisdiction to be null and void, invalid or unenforceable in
any material respect; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; provided, however, that the foregoing
shall not apply to the Guaranty and other Collateral Documents of any Subsidiary
(other than Bluestem) that is Disposed of by a Borrower in accordance with the
provisions of this Agreement; or
     (k) Change of Control. There occurs any Change of Control; or
Bluestem
Credit Agreement

70



--------------------------------------------------------------------------------



 



     (l) Dissolution. A Borrower or any Borrower Affiliate shall dissolve,
liquidate, or otherwise terminate its existence, except as permitted in
Section 7.06; or
     (m) Material Agreements. (i) Termination of any Material Agreement, or any
material provision of any of the foregoing if such termination could reasonably
be expected to have a Material Adverse Effect and such agreement or provision is
not replaced (prior to such cessation) in a manner reasonably satisfactory to
the Administrative Agent; or (ii) default by any Person in the performance or
observance of any material term of any Material Agreement which is not cured
within the applicable cure period specified in such Material Agreement, if such
default could reasonably be expected to have a Material Adverse Effect; or
     (n) Collateral; Impairment of Security, etc. (i) Any provision of any Loan
Document shall for any reason cease to be valid and binding on or enforceable
against a Loan Party or any Loan Party shall so state in writing or bring an
action to limit its obligations or liabilities thereunder; or (ii) any
Collateral Document shall for any reason (other than pursuant to the terms
thereof) cease to create a valid security interest in the Collateral purported
to be covered thereby or such security interest shall for any reason (other than
as permitted herein or in any Collateral Document) cease to be a perfected and
first priority security interest subject to Permitted Liens; provided, however,
that the foregoing shall not apply to the Guaranty and other Collateral
Documents of any Subsidiary (other than Bluestem) that is Disposed of by a
Borrower in accordance with the provisions of this Agreement.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders:
     (a) declare the Revolving Commitment of each Lender to make Revolving Loans
and any obligation of the L/C Issuer to make L/C Credit Extensions to be
terminated, whereupon such Revolving Commitments and obligations shall be
terminated;
     (b) declare the unpaid principal amount of all outstanding Revolving Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby expressly
waived by the Borrowers;
     (c) declare that an amount equal to the then Outstanding Amount of all L/C
Obligations be immediately due and payable by the Borrowers, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby expressly
waived by the Borrowers, and require that the Borrowers deliver such payments to
the Administrative Agent to Cash Collateralize the L/C Obligations (in an amount
equal to the then Outstanding Amount thereof); and
     (d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided, however, that upon the occurrence of any event specified in subsection
(f) of Section 8.01, the obligation of each Lender to make Revolving Loans and
any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding
Revolving Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and an amount equal to the then
Outstanding Amount of all L/C Obligations shall be deemed to be forthwith due
Bluestem
Credit Agreement

71



--------------------------------------------------------------------------------



 



and owing by the Borrowers to the L/C Issuer and the Lenders as of the date of
such occurrence and the Borrowers’ obligation to pay such amounts shall be
absolute and unconditional, without regard to whether any beneficiary of any
such Letter of Credit has attempted to draw down all or a portion of such amount
under the terms of a Letter of Credit and, to the fullest extent permitted by
applicable Law, shall not be subject to any defense or be affected by a right of
set-off, counterclaim or recoupment which the Borrowers may now or hereafter
have against any such beneficiary, the L/C Issuer, the Administrative Agent, the
Lenders or any other Person for any reason whatsoever. Such payments shall be
delivered to and held by the Administrative Agent as cash collateral securing
the L/C Obligations.
     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Revolving Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent as set forth in Section 2.11(d).
ARTICLE IX.
ADMINISTRATIVE AGENT
     9.01 Appointment and Authorization of Agents; Lender Hedging Agreements.
(a) Each Lender hereby irrevocably (subject to Section 9.10) appoints,
designates and authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to the Administrative Agent or
Collateral Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.
     (b) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time (and except for so long) as the Administrative Agent may agree at the
request of the Required Lenders to act for the L/C Issuer with respect thereto;
provided, however, that the L/C Issuer shall have all of the benefits and
immunities (i) provided to the Administrative Agent in this Article IX with
respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article IX
included the L/C Issuer with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to the L/C Issuer.
     (c) To the extent any Lender or any Affiliate of a Lender is a party to a
Lender Hedging Agreement and accepts the benefits of the Liens in the Collateral
arising pursuant to the Collateral Documents, such Lender (for itself and on
behalf of any such Affiliates) shall be deemed (i) to appoint the
Bluestem
Credit Agreement

72



--------------------------------------------------------------------------------



 



Administrative Agent and Collateral Agent, as its nominee and agent, to act for
and on behalf of such Lender or Affiliate thereof in connection with the
Collateral Documents and (ii) to be bound by the terms of this Article IX.
     9.02 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents
(including the Collateral Agent), employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. Administrative Agent shall not be responsible
for the negligence or misconduct of any agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct.
     9.03 Default; Collateral. (a) Upon the occurrence and continuance of a
Default or Event of Default, the Lenders agree to promptly confer in order that
Required Lenders or the Lenders, as the case may be, may agree upon a course of
action for the enforcement of the rights of the Lenders; and the Administrative
Agent shall be entitled to refrain from taking any action (without incurring any
liability to any Person for so refraining) unless and until the Administrative
Agent shall have received instructions from Required Lenders. All rights of
action under the Loan Documents and all right to the Collateral, if any,
hereunder may be enforced by the Administrative Agent and any suit or proceeding
instituted by the Administrative Agent in furtherance of such enforcement shall
be brought in its name as the Administrative Agent without the necessity of
joining as plaintiffs or defendants any other Lender, and the recovery of any
judgment shall be for the benefit of the Lenders (and, with respect to Lender
Hedging Agreements, Affiliates, if applicable) subject to the expenses of the
Administrative Agent. In actions with respect to any property of the Borrowers
or any other Obligor, the Administrative Agent is acting for the ratable benefit
of each Lender (and, with respect to Lender Hedging Agreement, Affiliates, if
applicable). Any and all agreements to subordinate (whether made heretofore or
hereafter) other indebtedness or obligations of the Borrowers to the Obligations
shall be construed as being for the ratable benefit of each Lender (and, with
respect to Lender Hedging Agreement, Affiliates, if applicable).
     (b) Each Lender authorizes and directs the Administrative Agent to enter
into the Collateral Documents on behalf of and for the benefit of the Lenders
(and, with respect to Lender Hedging Agreements, Affiliates, if applicable)(or
if previously entered into, hereby ratifies the Administrative Agent’s
previously entering into such agreements and Collateral Documents).
     (c) Except to the extent unanimity (or other percentage set forth in
Section 10.1) is required hereunder, each Lender agrees that any action taken by
the Required Lenders in accordance with the provisions of the Loan Documents,
and the exercise by the Required Lenders of the power set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders.
     (d) The Administrative Agent is hereby authorized on behalf of the Lenders,
without the necessity of any notice to or further consent from any Lender, from
time to time to take any action with respect to any Collateral or Collateral
Documents which may be necessary to perfect and maintain perfected the Liens
upon the Collateral granted pursuant to the Collateral Documents.
     (e) The Administrative Agent shall have no obligation whatsoever to any
Lender or to any other Person to assure that the Collateral exists or is owned
by any Obligor or is cared for, protected, or insured or has been encumbered or
that the Liens granted to the Administrative Agent herein or pursuant thereto
have been properly or sufficiently or lawfully created, perfected, protected, or
enforced, or are
Bluestem
Credit Agreement

73



--------------------------------------------------------------------------------



 



entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure, or fidelity, or to continue
exercising, any of the Rights granted or available to the Administrative Agent
in this Section 9.03 or in any of the Collateral Documents; it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, the Administrative Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Administrative Agent’s own
interest in the Collateral as one of the Lenders and that the Administrative
Agent shall have no duty or liability whatsoever to any Lender, other than to
act without gross negligence or willful misconduct.
     (f) The Lenders hereby irrevocably authorize the Administrative Agent, at
its option and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral: (i) constituting property in which no
Obligor owned an interest at the time the Lien was granted or at any time
thereafter; (ii) constituting property leased or granted to an Obligor under a
lease, easement or right-of-way which has expired or been terminated in a
transaction permitted under the Loan Document or is about to expire and which
has not been, and is not intended by such Obligor to be, renewed; and
(iii) consisting of an instrument evidencing Indebtedness pledged to the
Administrative Agent (for the benefit of the Lenders), if the Indebtedness
evidenced thereby has been paid in full. In addition, the Lenders irrevocably
authorize the Administrative Agent to release Liens upon Collateral as
contemplated in Section 10.01(c) or (d), or if approved, authorized, or ratified
in writing by the requisite Lenders. Upon request by the Administrative Agent at
any time, the Lenders will confirm in writing the Administrative Agent’s
authority to release particular types or items of Collateral pursuant to this
Section 9.03.
     (g) In furtherance of the authorizations set forth in this Section 9.03,
each Lender hereby irrevocably appoints the Administrative Agent its
attorney-in-fact, with full power of substitution, for and on behalf of and in
the name of each such Lender (i) to enter into Collateral Documents (including,
without limitation, any appointments of substitute trustees under any Collateral
Documents), (ii) to take action with respect to the Collateral and Collateral
Documents to perfect, maintain, and preserve Lenders’ Liens, and (iii) to
execute instruments of release or to take other action necessary to release
Liens upon any Collateral to the extent authorized in paragraph (f) hereof. This
power of attorney shall be liberally, not restrictively, construed so as to give
the greatest latitude to the Administrative Agent’s power, as attorney, relative
to the Collateral matters described in this Section 9.03. The powers and
authorities herein conferred on the Administrative Agent may be exercised by the
Administrative Agent through any Person who, at the time of the execution of a
particular instrument, is an officer of the Administrative Agent (or any Person
acting on behalf of the Administrative Agent pursuant to a valid power of
attorney). The power of attorney conferred by this Section 9.03(g) to the
Administrative Agent is granted for valuable consideration and is coupled with
an interest and is irrevocable so long as the Obligations, or any part thereof,
shall remain unpaid or the Lenders have any Revolving Commitment hereunder.
     9.04 Liability of Agents. No Agent-Related Person shall (a) be liable for
any action taken or omitted to be taken by any of them under or in connection
with this Agreement or any other Loan Document or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct in connection
with its duties expressly set forth herein), or (b) be responsible in any manner
to any Lender or participant for any recital, statement, representation or
warranty made by any Loan Party or any officer thereof, contained herein or in
any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Administrative Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for the creation, perfection or
priority of any Liens purported to be created by any of the Loan Documents, or
the
Bluestem
Credit Agreement

74



--------------------------------------------------------------------------------



 



validity, genuineness, enforceability, existence, value or sufficiency of any
collateral security, or to make any inquiry respecting the performance by any
Borrower of its obligations hereunder or under any other Loan Document, or for
any failure of any Loan Party or any other party to any Loan Document to perform
its obligations hereunder or thereunder. No Agent-Related Person shall be under
any obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof.
     9.05 Reliance by Administrative Agent. (a) The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, facsimile, or telephone message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Loan Party),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders or all the Lenders, if required hereunder, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders and participants. Where this Agreement expressly
permits or prohibits an action unless the Required Lenders otherwise determine,
the Administrative Agent shall, and in all other instances, the Administrative
Agent may, but shall not be required to, initiate any solicitation for the
consent or a vote of the Lenders.
     (b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has funded its Pro Rata Share of the Borrowing(s)
on the Restatement Date (or, if there is no Borrowing made on such date, each
Lender other than Lenders who gave written objection to the Administrative Agent
prior to such date) shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter either sent by the
Administrative Agent to such Lender for consent, approval, acceptance or
satisfaction, or required hereunder to be consented to or approved by or
acceptable or satisfactory to a Lender.
     9.06 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest and fees
required to be paid to the Administrative Agent for the account of the Lenders,
unless the Administrative Agent shall have received written notice from a Lender
or a Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as may be directed by the Required Lenders in accordance with
Article VIII; provided, however, that unless and until the Administrative Agent
has received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable or in the best
interest of the Lenders.
     9.07 Credit Decision; Disclosure of Information by Administrative Agent.
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act
Bluestem
Credit Agreement

75



--------------------------------------------------------------------------------



 



by the Administrative Agent hereinafter taken, including any consent to and
acceptance of any assignment or review of the affairs of any Loan Party or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by any Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession.
Each Lender represents to the Administrative Agent that it has, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their respective
Subsidiaries, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrowers hereunder. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrowers and the other Loan
Parties. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Loan Parties or any of their respective Affiliates which may come into
the possession of any Agent Related Person.
     9.08 Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided, however, that no Lender shall
be liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities resulting from such Person’s gross negligence or willful
misconduct; provided, however, that no action taken in accordance with the
directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrowers. The undertaking
in this Section shall survive termination of the Revolving Commitments, the
payment of all Obligations hereunder and the resignation or replacement of the
Administrative Agent.
     9.09 Administrative Agent in its Individual Capacity. Royal Bank and its
Affiliates may make loans to, accept deposits from, acquire equity interests in
and generally engage in any kind of banking, trust, financial advisory,
underwriting or other business with each of the Loan Parties and their
respective Affiliates as though Royal Bank were not the Administrative Agent,
Collateral Agent or the L/C Issuer hereunder and without notice to or consent of
the Lenders. The Lenders acknowledge that, pursuant to such activities, Royal
Bank or its Affiliates may receive information regarding any Loan Party or its
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
the Administrative Agent shall be under no obligation
Bluestem
Credit Agreement

76



--------------------------------------------------------------------------------



 



to provide such information to them. With respect to its Revolving Loans, Royal
Bank shall have the same rights and powers under this Agreement as any other
Lender and may exercise such rights and powers as though it were not the
Administrative Agent, Collateral Agent or the L/C Issuer, and the terms “Lender”
and “Lenders” include Royal Bank in its individual capacity.
     9.10 Successor Administrative Agent and Collateral Agent.
     (a) The Administrative Agent may resign as Administrative Agent upon
30 days’ notice to the Lenders with a copy of such notice to the Borrowers. If
the Administrative Agent resigns under this Agreement, the Required Lenders
shall appoint from among the Lenders a successor administrative agent for the
Lenders which successor administrative agent shall be consented to by the
Borrowers at all times other than during the existence of a Default or Event of
Default (which consent of the Borrowers shall not be unreasonably withheld or
delayed). If no successor administrative agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Borrowers, a successor administrative agent from among the Lenders. Upon the
acceptance of its appointment as successor administrative agent hereunder, such
successor administrative agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor administrative agent and the retiring Administrative
Agent’s appointment, powers and duties as Administrative Agent shall be
terminated. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article IX and Sections 10.04 and
10.13 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement. If no successor
administrative agent has accepted appointment as Administrative Agent by the
date which is 30 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above.
     (b) The Collateral Agent may resign as Collateral Agent upon 30 days’
notice to the Administrative Agent with a copy of such notice to the Borrowers.
If the Collateral Agent resigns under this Agreement, the Administrative Agent
shall designate a successor collateral agent. Upon the acceptance of its
appointment as successor collateral agent hereunder, such successor collateral
agent shall succeed to all the rights, powers and duties of the retiring
Collateral Agent and the term “Collateral Agent” shall mean such successor
collateral agent and the retiring Collateral Agent’s appointment, powers and
duties as Collateral Agent shall be terminated. After any retiring Collateral
Agent’s resignation hereunder as Collateral Agent, the provisions of this
Article IX and Sections 10.04 and 10.13 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Collateral Agent under
this Agreement.
     9.11 Other Agents; Arrangers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” as a “documentation agent,” any other type of agent (other
than the Administrative Agent), “arranger,” or “bookrunner” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders so identified in deciding to
enter into this Agreement or in taking or not taking action hereunder.
Bluestem
Credit Agreement

77



--------------------------------------------------------------------------------



 



     9.12 Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Revolving Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise
     (i) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Revolving Loans, L/C Obligations and
all other Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.14(i) and (j), 2.08 10.04 and 10.05) allowed in such judicial
proceeding; and
     (ii) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08,
10.04 and 10.05.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.
     9.13 Hedging Arrangements. To the extent any Affiliate of a Lender is a
party to a Swap Contract with the MLP, Bluestem or any of their respective
Subsidiaries and thereby becomes a beneficiary of the Liens pursuant to the
Security Agreements, Mortgages or any other Collateral Document, such Affiliate
of a Lender shall be deemed to appoint the Collateral Agent its nominee and
agent to act for and on behalf of such Affiliate in connection with the Security
Agreements, Mortgages and such Collateral Documents and to be bound by the terms
of this Article IX, Section 10.01(e) and the last sentence of Section 2.13.
ARTICLE X.
MISCELLANEOUS
     10.01 Amendments, Release of Collateral, Etc. (a) No amendment or waiver of
any provision of this Agreement or any other Loan Document, and no consent to
any departure by the Borrowers or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrowers or
the applicable Loan Party, as the case may be, and acknowledged by the
Bluestem
Credit Agreement

78



--------------------------------------------------------------------------------



 



Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall, unless in writing and
signed by each of the Lenders directly affected thereby and by the Borrowers,
and acknowledged by the Administrative Agent, do any of the following:
     (i) extend or increase the Revolving Commitment of any Lender (or reinstate
any Revolving Commitment terminated pursuant to Section 8.02);
     (ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document (except any amendment which decreases the amount of any mandatory
prepayment pursuant to Section 2.04(b) and the corresponding reduction in the
Aggregate Revolving Commitment can be approved by Required Lenders);
     (iii) reduce the principal of, or the rate of interest specified herein on,
any Revolving Loan or L/C Borrowing or (subject to clause (ii) of the proviso
below) any fees or other amounts payable hereunder or under any other Loan
Document; provided, however, that only the consent of the Required Lenders shall
be necessary to (A) amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest at the Default Rate or (B) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any
Revolving Loan or L/C Borrowing or to reduce any fee payable hereunder;
     (iv) change the percentage of the Aggregate Revolving Commitment or of the
aggregate unpaid principal amount of the Revolving Loans and L/C Obligations
which is required for the Lenders or any of them to take any action hereunder;
     (v) change the Pro Rata Share of any Lender (except as otherwise results
from an increase in the Aggregate Revolving Commitment pursuant to Section 2.02
which increase is subject to the provisions of Section 2.02 but is not otherwise
subject to the consent of the Required Lenders or any Lender);
     (vi) release a material amount of Collateral or release any Guarantor from
a Guaranty (except in connection with a Disposition permitted under Section 7.07
or as otherwise permitted under this Section 10.01); or
     (vii) amend this Section, or Section 2.12, or any provision herein
providing for unanimous consent or other action by all the Lenders;
and, provided further: (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Required Lenders or all
the Lenders, as the case may be, affect the rights or duties of the L/C Issuer
under this Agreement or any Letter of Credit Application relating to any Letter
of Credit issued or to be issued by it; (ii) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Required Lenders or all the Lenders, as the case may be, affect the rights
or duties of the Administrative Agent under this Agreement or any other Loan
Document; and (iii) the Agent/Arranger Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, any Lender
Bluestem
Credit Agreement

79



--------------------------------------------------------------------------------



 



that has failed to fund any portion of the Revolving Loans or participation in
L/C Obligations required to be funded by it hereunder shall not have any right
to approve or disapprove any amendment, waiver or consent hereunder, except that
the Pro Rata Share of such Lender may not be increased without the consent of
such Lender.
     (b) Any amendment to any Loan Document which purports to (i) decrease the
amount of any mandatory prepayment or Revolving Commitment reduction required by
Section 2.04 or (ii) change this Section 10.01(b), must be by an instrument in
writing executed by Borrowers, the Administrative Agent, and the Required
Lenders.
     (c) Upon any sale, transfer, or Disposition of Collateral which is
permitted pursuant to the Loan Documents, and upon 5 Business Days’ prior
written request by the Borrowers (which request must be accompanied by (i) true
and correct copies of all material documents of transfer or Disposition,
including any contract of sale, (ii) a preliminary closing statement and
instructions to the title company, if any, (iii) all requested release
instruments in form and substance satisfactory to the Administrative Agent and
(iv) if required, written consent of the requisite Lenders), the Administrative
Agent shall (and is hereby irrevocably authorized by the Lenders to) execute
such documents as may be necessary to evidence the release of Liens granted to
the Administrative Agent for the benefit of the Lenders pursuant hereto in such
Collateral. The Administrative Agent shall not be required to execute any
release instruments on terms which, in the Administrative Agent’s opinion, would
expose the Administrative Agent to liability or create any obligation or entail
any consequence other than the release of Liens without recourse or warranty. No
such release shall impair the Administrative Agent’s Lien on the proceeds of
sale of such Collateral.
     (d) If all outstanding Revolving Loans and other Obligations (other than
contingent indemnity obligations) have been indefeasibly paid in full (or, with
respect to L/C Obligations, Cash Collateralized) and the Revolving Commitments
have terminated or have been reduced to zero, and, subject to Section 10.01(e)
all Lender Hedging Agreement have terminated, the Administrative Agent agrees
to, and the Lenders hereby instruct the Administrative Agent to, at the
Borrowers’ expense, execute and authorize such releases of the Collateral
Documents as the Borrowers shall reasonably request and this Agreement shall be
deemed terminated except that such termination shall not relieve the Borrowers
of any obligation to make any payments to the Administrative Agent or any Lender
required by any Loan Document to the extent accruing, or relating to an event
occurring, prior to such termination.
     (e) Notwithstanding any provision herein to the contrary, if the Revolving
Commitments have been terminated, and the only outstanding Obligations (other
than contingent indemnity obligations and L/C Obligations that are Cash
Collateralized) are amounts owed pursuant to one or more Lender Hedging
Agreements, the Administrative Agent will, and is hereby authorized to,
(A) release the Liens created under the Loan Documents and (B) release all
Guaranties of the Guarantors; provided, that contemporaneously with such
release, (i) the Borrowers (and, if applicable, any Loan Party that is a party
to such Lender Hedging Agreements) (A) executes a margin agreement in form and
substance acceptable to such Lender(s) (or its Affiliates) that are parties to
such Lender Hedging Agreements (the “Lender Counterparties”) and (B), if
required, provides collateral in the form of cash or a letter of credit having
an aggregate value acceptable to such Lender Counterparties, and (ii) if such
Lender Hedging Agreement is executed by a Subsidiary of the MLP and the
Borrowers are not parties thereto, the Borrowers execute a guaranty covering
such Subsidiary’s obligations thereunder, such guaranty to be in form and
substance satisfactory to the Lender Counterparties. Any release under this
Section 10.01(e) must be in writing and signed by the Administrative Agent.
Bluestem
Credit Agreement

80



--------------------------------------------------------------------------------



 



     10.02 Notices and Other Communications; Facsimile Copies.
     (a) General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder and under the other Loan Documents
shall be in writing (including by facsimile transmission) and mailed, faxed or
delivered, to the address, facsimile number or (subject to subsection (c) below)
electronic mail address specified for notices on Schedule 10.02 (for the
Borrowers, any Guarantor and the Administrative Agent) or on the Administrative
Details Form (for the other Lenders); or, in the case of the Borrowers, the
Guarantors, the Administrative Agent, or the L/C Issuer, to such other address
as shall be designated by such party in a notice to the other parties, and in
the case of any other party, to such other address as shall be designated by
such party in a notice to the Borrowers, the Administrative Agent and the L/C
Issuer. All such notices and other communications shall be deemed to be given or
made upon the earlier to occur of (i) actual receipt by the intended recipient
and (ii) (A) if delivered by hand or by courier, when signed for by the intended
recipient; (B) if delivered by mail, four Business Days after deposit in the
mails, postage prepaid; (C) if delivered by facsimile, when sent and receipt has
been confirmed by telephone; and (D) if delivered by electronic mail (which form
of delivery is subject to the provisions of subsection (c) below), when
delivered; provided, however, that notices and other communications to the
Administrative Agent or the L/C Issuer pursuant to Article II shall not be
effective until actually received by such Person. Any notice or other
communication permitted to be given, made or confirmed by telephone hereunder
shall be given, made or confirmed by means of a telephone call to the intended
recipient at the number specified in accordance with this Section, it being
understood and agreed that a voicemail message shall in no event be effective as
a notice, communication or confirmation hereunder.
     (b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all Loan
Parties, the Administrative Agent and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.
     (c) Limited Use of Electronic Mail. Electronic mail and internet and
intranet websites may be used only to distribute routine communications, such as
financial statements and other information, and to distribute Loan Documents for
execution by the parties thereto, and shall not be recognized hereunder for any
other purpose.
     (d) Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Borrowing Notices) purportedly given by or on behalf of a Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrowers shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Borrower. All telephonic notices to and
other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
Bluestem
Credit Agreement

81



--------------------------------------------------------------------------------



 



     10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein or therein provided are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
     10.04 Attorney Costs; Expenses and Taxes. The Borrowers agree (a) to pay or
reimburse the Administrative Agent for all reasonable costs and expenses
incurred in connection with the development, preparation, negotiation,
syndication, administration and execution of this Agreement and the other Loan
Documents, including the filing, recording, refiling or rerecording of any
Mortgage, any pledge agreement and any Security Agreement and/or any Uniform
Commercial Code financing statements relating thereto and all amendments,
supplements and modifications to any thereof and any and all other documents or
instruments of further assurance required to be filed or recorded or refiled or
rerecorded by the terms hereof or of any mortgage, any pledge agreement or any
security agreement, and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs,
and (b) to pay or reimburse the Administrative Agent and each Lender for all
costs and expenses incurred in connection with the enforcement, attempted
enforcement, or preservation of any rights or remedies under this Agreement or
the other Loan Documents (including all such costs and expenses incurred during
any workout or restructuring in respect of the Obligations and during any legal
proceeding, including any proceeding under any Debtor Relief Law), including all
Attorney Costs. The foregoing costs and expenses shall include all search,
filing, recording, title insurance and appraisal charges and fees and taxes
related thereto, and other out-of-pocket expenses incurred by the Administrative
Agent and the cost of independent public accountants and other outside experts
retained by the Administrative Agent or any Lender. The agreements in this
Section shall survive the termination of the Revolving Commitments and repayment
of all the other Obligations.
     10.05 Indemnification. Whether or not the transactions contemplated hereby
are consummated, each of the Borrowers and each other Guarantor (by execution of
a Guaranty), jointly and severally, agrees to indemnify, save and hold harmless
each Agent-Related Person, the Administrative Agent, the Collateral Agent, the
Arranger, each Lender, the L/C Issuer and their respective Affiliates,
directors, officers, employees, counsel, agents and attorneys-in-fact
(collectively the “Indemnitees”) from and against: (a) any and all claims,
demands, actions or causes of action that are asserted against any Indemnitee by
any Person (other than the Administrative Agent or any Lender) relating directly
or indirectly to a claim, demand, action or cause of action that such Person
asserts or may assert against any Loan Party, any Affiliate of any Loan Party or
any of their respective officers or directors, arising out of or relating to,
the Loan Documents, the Revolving Commitments, the use or contemplated use of
the proceeds of any Revolving Loans, or the relationship of any Loan Party, the
Administrative Agent, the Collateral Agent, the Lenders and the L/C Issuer under
this Agreement or any other Loan Document; (b) any and all claims, demands,
actions or causes of action that may at any time (including at any time
following repayment of the Obligations and the resignation of the Administrative
Agent or the replacement of any Lender) be asserted or imposed against any
Indemnitee by any Person or by the Borrowers or any other Loan Party, arising
out of or relating to, the Loan Documents, the Revolving Commitments, the use or
contemplated use of the proceeds of any Revolving Loans, or the relationship of
any Loan Party, the Administrative Agent, the Collateral Agent, the Lenders and
the L/C Issuer under this Agreement or any other Loan Document; (c) without
limiting the foregoing, any and all claims, demands,
Bluestem
Credit Agreement

82



--------------------------------------------------------------------------------



 



actions or causes of action, judgments and orders, penalties and fines that are
asserted or imposed against any Indemnitee, (i) under the application of any
Environmental Law applicable to the Borrowers or any of their respective
Subsidiaries or any of their properties or assets, including the treatment or
disposal of Hazardous Substances on any of their properties or assets, (ii) as a
result of the breach or non-compliance by the Borrowers or any of their
respective Subsidiaries with any Environmental Law applicable to the Borrowers
or any of their respective Subsidiaries, (iii) due to past ownership by the
Borrowers or any of their respective Subsidiaries of any of their properties or
assets or past activity on any of their properties or assets which, though
lawful and fully permissible at the time, could result in present liability,
(iv) due to the presence, use, storage, treatment or disposal of Hazardous
Substances on or under, or the escape, seepage, leakage, spillage, discharge,
emission or Release from, any of the properties owned or operated by the
Borrowers or any of their respective Subsidiaries (including any liability
asserted or arising under any Environmental Law), regardless of whether caused
by, or within the control of, the Borrowers or any of their respective
Subsidiaries, or (v) due to any other environmental, health or safety condition
in connection with the Loan Documents; (d) any administrative or investigative
proceeding by any Governmental Authority arising out of or related to a claim,
demand, action or cause of action described in subsection (a), (b) or (c) above;
and (e) any and all liabilities (including liabilities under indemnities),
losses, costs, damages or expenses (including Attorney Costs and settlement
costs) that any Indemnitee suffers or incurs as a result of the assertion of any
foregoing claim, demand, action, cause of action or proceeding, or as a result
of the preparation of any defense in connection with any foregoing claim,
demand, action, cause of action or proceeding, in all cases, WHETHER OR NOT
ARISING OUT OF THE STRICT LIABILITY OR NEGLIGENCE OF AN INDEMNITEE, and whether
or not an Indemnitee is a party to such claim, demand, action, cause of action
or proceeding (all the foregoing, collectively, the “Indemnified Liabilities”);
provided that no Indemnitee shall be entitled to indemnification for any claim
to the extent caused by its own gross negligence or willful misconduct. The
agreements in this Section shall survive and continue for the benefit of the
Indemnitees at all times after the Borrowers’ acceptance of the Lenders’
Revolving Commitments under this Agreement, whether or not the Restatement Date
shall occur and shall survive the termination of the Revolving Commitments and
repayment of all the other Obligations.
     10.06 Payments Set Aside. To the extent that the Borrowers make a payment
to the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.
     10.07 Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations
Bluestem
Credit Agreement

83



--------------------------------------------------------------------------------



 



hereunder except (i) to an Eligible Assignee in accordance with the provisions
of paragraph (b) of this Section, (ii) by way of participation in accordance
with the provisions of paragraph (d) of this Section or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of paragraph
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
     (b) Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Revolving Commitment and the Revolving Loans (including for
purposes of this subsection (b), participations in L/C Obligations) at the time
owing to it); provided that:
     except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment and the Revolving Loans at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, the aggregate amount of the
Revolving Commitment (which for this purpose includes Revolving Loans
outstanding thereunder) or, if the applicable Revolving Commitment is not then
in effect, the outstanding principal balance of the Revolving Loan of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Default or Event of Default has
occurred and is continuing, the Borrowers otherwise consent (Borrowers’ consent
not to be unreasonably withheld, conditioned or delayed);
     (i) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Revolving Loan or the Revolving Commitment
assigned;
     (ii) any assignment of a Revolving Commitment must be approved by the
Administrative Agent and L/C Issuer unless the Person that is the proposed
assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and
     (iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative Details
Form.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to
Bluestem
Credit Agreement

84



--------------------------------------------------------------------------------



 



be a party hereto) but shall continue to be entitled to the benefits of
Sections 3.07, 10.04 and 10.05 with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.
     (c) The Administrative Agent, acting solely for this purpose as an agent of
the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Revolving Commitments of, and principal
amounts of the Revolving Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
     (d) Any Lender may at any time, without the consent of, or notice to, the
Borrowers or the Administrative Agent, sell participations to any Person (other
than a natural person or a Borrower or any of the Borrowers’ Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Commitment and/or the Revolving Loans (including such Lender’s
participation in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that would (i) postpone any date upon which
any payment of money is scheduled to be paid to such Participant, or (ii) reduce
the principal, interest, fees or other amounts payable to such Participant.
Subject to subsection (e) of this Section, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section; provided said Participant
agrees to be subject to Sections 3.08 and 10.15 as though it were a Lender. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender; provided such Participant
agrees to be subject to Section 2.12 as though it were a Lender.
     (e) A Participant shall not be entitled to receive any greater payment
under Section 3.01 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrowers’
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 3.01 as though it were a Lender.
Bluestem
Credit Agreement

85



--------------------------------------------------------------------------------



 



     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Revolving
Notes, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
     (g) If the consent of the Borrowers to an assignment or to an Eligible
Assignee is required hereunder (including a consent to an assignment which does
not meet the minimum assignment threshold specified in clause (i) of the proviso
to the first sentence of Section 10.07(b)), the Borrowers shall be deemed to
have given its consent five Business Days after the date notice thereof has been
delivered by the assigning Lender (through the Administrative Agent) unless such
consent is expressly refused by the Borrowers prior to such fifth Business Day.
     (h) Notwithstanding anything to the contrary contained herein, if at any
time Royal Bank assigns all of its Revolving Commitment and Revolving Loans
pursuant to subsection (b) above, Royal Bank may, upon 30 days’ notice to the
Borrowers and the Lenders, resign as L/C Issuer. In the event of any such
resignation as L/C Issuer, the Borrowers shall be entitled to appoint from among
the Lenders a successor L/C Issuer hereunder; provided, however, that no failure
by the Borrowers to appoint any such successor shall affect the resignation of
Royal Bank as L/C Issuer. Royal Bank shall retain all the rights and obligations
of the L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as L/C Issuer and all L/C Obligations
with respect thereto (including the right to require the Lenders to make Base
Rate Loans or fund participations in Unreimbursed Amounts pursuant to
Section 2.14(c)).
     10.08 Confidentiality. Each Lender agrees that it will not disclose without
the prior consent of the Borrowers (other than to directors, officers,
employees, auditors, accountants, counsel or other professional advisors of the
Administrative Agent or any Lender) any information with respect to the
Borrowers or any of their respective Subsidiaries, which is furnished pursuant
to this Agreement; provided that any Lender may disclose any such information
(a) as has become generally available to the public, (b) as may be required or
appropriate in any report, statement or testimony submitted to or required by
any municipal, state or federal regulatory body having or claiming to have
jurisdiction over such Lender or submitted to or required by the Board or the
Federal Deposit Insurance Corporation or similar organizations (whether in the
United States or elsewhere) or their successors, (c) as may be required or
appropriate in response to any summons or subpoena in connection with any
litigation, (d) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (e) to any Eligible Assignee of or Participant in, or
any prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement; provided that such Eligible Assignee or
Participant or prospective Eligible Assignee or Participant executes an
agreement containing provisions substantially similar to those contained in this
Section 10.08, (f) in connection with the exercise of any remedy by such Lender
if an Event of Default pertaining to the Loan Documents has occurred and is
continuing, (g) in connection with any litigation involving such Lender
pertaining to the Loan Documents, (h) to any Lender or the Administrative Agent,
or (i) to any Affiliate of any Lender (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
information and obligated to keep such information confidential).
     10.09 Set-off. In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence and during the continuance of any Event of
Default, each Lender is authorized at any time and from time to time, without
prior notice to the Borrowers or any other Loan Party, any such notice being
Bluestem
Credit Agreement

86



--------------------------------------------------------------------------------



 



waived by the Borrowers (on their own behalf and on behalf of each Loan Party)
to the fullest extent permitted by Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other indebtedness at any time owing by, such Lender to or for the
credit or the account of the respective Loan Parties against any and all
Obligations owing to the Administrative Agent and the Lenders, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured. Each Lender agrees
promptly to notify the Borrowers and the Administrative Agent after any such
set-off and application made by such Lender; provided, however, that the failure
to give such notice shall not affect the validity of such set-off and
application.
     10.10 Interest Rate Limitation. Regardless of any provision contained in
any Loan Document, neither the Administrative Agent nor any Lender shall ever be
entitled to contract for, charge, take, reserve, receive, or apply, as interest
on all or any part of the Obligations, any amount in excess of the Maximum Rate,
and, if any Lender ever does so, then such excess shall be deemed a partial
prepayment of principal and treated hereunder as such and any remaining excess
shall be refunded to the Borrowers. In determining if the interest paid or
payable exceeds the Maximum Rate, the Borrowers and the Lenders shall, to the
maximum extent permitted under applicable Law, (a) treat all Borrowings as but a
single extension of credit (and the Lenders and the Borrowers agree that such is
the case and that provision herein for multiple Borrowings is for convenience
only), (b) characterize any nonprincipal payment as an expense, fee, or premium
rather than as interest, (c) exclude voluntary prepayments and the effects
thereof, and (d) amortize, prorate, allocate, and spread the total amount of
interest throughout the entire contemplated term of the Obligations. However, if
the Obligations are paid and performed in full prior to the end of the full
contemplated term thereof, and if the interest received for the actual period of
existence thereof exceeds the Maximum Amount, the Lenders shall refund such
excess, and, in such event, the Lenders shall not, to the extent permitted by
Law, be subject to any penalties provided by any Laws for contracting for,
charging, taking, reserving or receiving interest in excess of the Maximum
Amount.
     10.11 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     10.12 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.
     10.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or
Bluestem
Credit Agreement

87



--------------------------------------------------------------------------------



 



knowledge of any Default or Event of Default at the time of any Borrowing, and
shall continue in full force and effect as long as any Revolving Loan or any
other Obligation shall remain unpaid or unsatisfied.
     10.14 Severability. Any provision of this Agreement and the other Loan
Documents to which the Borrowers are a party that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.15 Replacement of Lenders. If (i) any Lender fails or refuses to consent
to any requested amendment or waiver pursuant to Section 10.01, (ii) any Lender
requests compensation under Section 3.04, or if the Borrowers are required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, (iii) any Lender is in breach of
any of its obligations under this Agreement or (iv) if any other circumstance
exists hereunder that gives the Borrowers the right to replace a Lender as a
party hereto, then the Borrowers may, at their sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.07), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:
     (a) the Borrowers shall have paid to the Administrative Agent the
assignment fee specified in Section 10.07(b)(iii);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Revolving Loans, L/C Advances, L/C Borrowings,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts)
such payment being at par, with no premium or discount;
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
     10.16 Governing Law.
     (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER UNITED STATES FEDERAL LAW.
Bluestem
Credit Agreement

88



--------------------------------------------------------------------------------



 



     (b) EACH COMPANY AND OTHER PARTY HERETO, AND EACH GUARANTOR, BY EXECUTION
OF A GUARANTY, AGREES TO THIS SECTION 10.16(b). ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK AND APPELLATE COURTS FROM
ANY THEREOF, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWERS, THE
ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, AND BY EXECUTION OF A GUARANTY,
EACH GUARANTOR CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWERS, EACH GUARANTOR, THE
ADMINISTRATIVE AGENT AND EACH LENDER (1) IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO, AND (2) IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE
PREPAID, AT ITS ADDRESS FOR NOTICES DESIGNATED HEREIN. THE BORROWERS, EACH
GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF
ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.
     10.17 Waiver of Right to Trial by Jury, Etc. EACH PARTY TO THIS AGREEMENT
AND EACH GUARANTOR, BY EXECUTION OF A GUARANTY, HEREBY (a) EXPRESSLY AND
IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES TO THE LOAN DOCUMENTS OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF EACH PARTY TO THIS AGREEMENT AND EACH GUARANTOR TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY; AND (b) EXPRESSLY AND IRREVOCABLY
WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO
CLAIM OR RECOVER IN ANY SUCH ACTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES;
PROVIDED THAT THE WAIVER CONTAINED IN THIS SECTION 10.17(b) SHALL NOT APPLY TO
THE EXTENT THAT THE PARTY AGAINST WHOM DAMAGES ARE SOUGHT HAS ENGAGED IN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.
     10.18 No General Partner’s Liability. The Administrative Agent and the
Lenders agree for themselves and their respective successors and assigns,
including any subsequent holder of any Revolving Note, that no claim under this
Agreement or under any other Loan Document shall be made against the General
Partner, and that no judgment, order or execution entered in any suit, action or
proceeding,
Bluestem
Credit Agreement

89



--------------------------------------------------------------------------------



 



whether legal or equitable, hereunder, or on any other Loan Document shall be
obtained or enforced, against the General Partner or its assets for the purpose
of obtaining satisfaction and payment of amounts owed under this Agreement or
any other Loan Document. Nothing in this Section 10.18, however, shall be
construed so as to prevent the Administrative Agent, any Lender or any other
holder of any Revolving Note from commencing any action, suit or proceeding with
respect to or causing legal papers to be served upon the General Partner for the
sole purpose of obtaining jurisdiction over the MLP.
     10.19 Termination of Revolving Commitments Under Original Credit Agreement.
As of the Restatement Date, the Revolving Commitments under the Original Credit
Agreement are terminated and the Administrative Agent and the Lenders hereby
waive any right to receive prior notice of such termination. Each Lender agrees
upon the Restatement Date to return to Bluestem with reasonable promptness all
“Notes” as defined under the Original Credit Agreement which were delivered by
Bluestem in exchange for new Notes to be issued pursuant to this Agreement.
     10.20 No Novation, Etc.. To the extent of the Aggregate Commitment
outstanding under the Original Credit Agreement ($75,000,000), nothing contained
herein shall be deemed a novation of or a repayment or new advance of any
obligation of Bluestem thereunder. Only to the extent of an increase in the
Aggregate Commitment over that amount shall there be deemed to be a new advance
by the Lenders to the Borrowers under this Agreement. The Indebtedness owing
under the Original Credit Agreement is renewed, rearranged, extended and carried
forward by this Agreement and all of the liens and security interests securing
the “Obligations” as defined in the Original Credit Agreement are carried
forward and secure, without interruption or loss or priority, the Obligations
under this Agreement.
     10.21 Joint and Several Liability. (a) Each of the Borrowers acknowledges
and agrees that it is the intent of the parties that each such Borrower be
primarily liable for the Obligations as a joint and several obligor. It is the
intention of the parties that with respect to liability of any Borrower
hereunder arising solely by reason of its being jointly and severally liable for
Credit Extensions, the obligations of such Borrower shall be absolute,
unconditional and irrevocable irrespective of:
     (i) any lack of validity, legality or enforceability of this Agreement, any
Revolving Note, or any other Loan Document as to any Borrower, as the case may
be;
     (ii) the failure of the Administrative Agent, Collateral Agent or any
Lender or any holder of any Revolving Note;
          (a) to enforce any right or remedy against any Borrower, as the case
may be, or any other Person (including any Guarantor) under the provisions of
this Agreement, such Revolving Note, any other Loan Document or otherwise; or
          (b) to exercise any right or remedy against any Guarantor of, or
Collateral securing, the Obligations;
     (iii) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other extension, compromise
or renewal of any Obligations;
     (iv) any reduction, limitation, impairment or termination of any
Obligations with respect to any Borrower, as the case may be, for any reason,
including any claim of
Bluestem
Credit Agreement

90



--------------------------------------------------------------------------------



 



waiver, release, surrender, alteration or compromise, and shall not be subject
to (and each of the Borrowers hereby waives any right to or claim of) any
defense (other than the defense of payment in full of the Obligations) or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, any Obligations
with respect to any Borrower, as the case may be;
     (v) any addition, exchange, release, surrender or nonperfection of any
Collateral, or any amendment to or waiver or release or addition of, or consent
to departure from, any Guaranty, held by any Lender or any holder of the
Revolving Notes or any security interest or Lien securing any of the
Obligations; or
     (vi) any other circumstance which might otherwise constitute a defense
(other than the defense of payment in full of the Obligations) available to, or
a legal or equitable discharge of, any Borrower, as the case may be, or any
Guarantor.
     (b) Each of the Borrowers agrees that its joint and several liability
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time any payment (in whole or in part) of any of the Obligations is
rescinded or must be restored by any Lender or any holder of any Revolving Note,
upon the insolvency, bankruptcy or reorganization of any Borrower, as the case
may be, as though such payment had not been made;
     (c) Each of the Borrowers hereby expressly waives: (i) notice of the
Lenders’ acceptance of this Agreement; (ii) notice of the existence or creation
or non-payment of all or any of the Obligations other than notices expressly
provided for in this Agreement; (iii) presentment, demand, notice of dishonor,
protest, and all other notices whatsoever other than notices expressly provided
for in this Agreement; (iv) any claim or defense based on an election of
remedies; and (v) all diligence in collection or protection of or realization
upon the Obligations or any part thereof, any obligation hereunder, or any
security for or guaranty of any of the foregoing.
     (d) No delay on any of the Administrative Agent’s, Collateral Agent’s or
any Secured Party’s part in the exercise of any right or remedy shall operate as
a waiver thereof, and no single or partial exercise by any of the foregoing of
any right or remedy shall preclude other or further exercise thereof or the
exercise of any other right or remedy. No action of any of the Administrative
Agent, Collateral Agent or Secured Parties permitted hereunder shall in any way
affect or impair any such party’s rights or any Obligations under this
Agreement.
     (e) Each of the Borrowers hereby represents and warrants to each of the
Administrative Agent and Lenders that it now has and will continue to have
independent means of obtaining information concerning the other Borrower’s
affairs, financial condition and business. Neither the Administrative Agent nor
any Lender shall have any duty or responsibility to provide any Borrower with
any credit or other information concerning such other Borrower’s affairs,
financial condition or business which may come into the Administrative Agent’s
or Lender’s possession.
     (f) Each of the Borrowers represents and warrants (i) that the business
operations of the Borrowers are interrelated and that the business operations of
the Borrowers complement one another, and such entities have a common business
purpose, and (ii) that, to permit their
Bluestem
Credit Agreement

91



--------------------------------------------------------------------------------



 



uninterrupted and continuous operations, such entities now require and will from
time to time hereafter require funds and credit accommodations for general
business purposes and (iii) that the proceeds of Credit Extensions hereunder
will directly or indirectly benefit the Borrowers hereunder, severally and
jointly, regardless of which Borrower receives part or all of the proceeds of
such Credit Extension.
     (g) Notwithstanding anything to the contrary contained herein, it is the
intention of the Borrowers, the Administrative Agent and the Lenders that the
amount of the respective Borrower’s obligations hereunder shall be in, but not
in excess of, the maximum amount thereof not subject to avoidance or recovery by
operation of any applicable Debtor Relief Law. To that end, but only in the
event and to the extent that the Borrowers’ respective obligations hereunder or
any payment made pursuant thereto would, but for the operation of the foregoing
proviso, be subject to avoidance or recovery under any applicable Debtor Relief
Law, the amount of the Borrowers’ respective obligations hereunder shall be
limited to the largest amount which, after giving effect thereto, would not,
under applicable Debtor Relief Laws, render the Borrower’s respective
obligations hereunder unenforceable or avoidable or subject to recovery under
applicable Debtor Relief Laws. To the extent any payment actually made hereunder
exceeds the limitation contained in this Section 10.21(g), then the amount of
such excess shall, from and after the time of payment by the Borrowers (or any
of them), be reimbursed by the Lenders upon demand by such Borrowers. The
foregoing proviso is intended solely to preserve the rights of the
Administrative Agent and the Lenders hereunder against the Borrowers to the
maximum extent permitted by applicable Debtor Relief Laws and neither any
Borrower nor any Guarantor nor any other Person shall have any right or claim
under this Section 10.21(g) that would not otherwise be available under
applicable Debtor Relief Laws.
     10.22 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[Remainder of this page intentionally left blank. Signature page follows.]
Bluestem
Credit Agreement

92



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

                      QUEST MIDSTREAM PARTNERS, L.P.,         a Delaware limited
partnership, as a Guarantor    
 
                    By:   QUEST MIDSTREAM GP, LLC,             its General
Partner    
 
               
 
      By:   /s/ Michael A. Forbau
 
Michael A. Forbau    
 
          Vice President-Commercial    
 
                    BLUESTEM PIPELINE, LLC,         a Delaware limited liability
company, as Borrower    
 
                    By:   QUEST MIDSTREAM PARTNERS, L.P.             its Sole
Member    
 
                    By:   QUEST MIDSTREAM GP, LLC,             Its General
Partner    
 
               
 
      By:   /s/ Michael A. Forbau
 
Michael A. Forbau    
 
          Vice President-Commercial    

Bluestem
Credit Agreement

Signature Page 1



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA,
as Administrative Agent and Collateral Agent
      By:   /s/ Gail Watkin       Gail Watkin       Manager, Agency  

Bluestem
Credit Agreement

Signature Page 2



--------------------------------------------------------------------------------



 



         

            ROYAL BANK OF CANADA, as Lender
and L/C Issuer
      By:   /s/ Jason York          Jason York        Authorized Signatory   

Bluestem
Credit Agreement

Signature Page 3



--------------------------------------------------------------------------------



 



         

SCHEDULE 2.01
REVOLVING COMMITMENTS

          Lender   Revolving Commitment
Royal Bank of Canada
  $ 135,000,000  
 
       
TOTAL:
  $ 135,000,000  

Bluestem
Credit Agreement

Schedule 2.01



--------------------------------------------------------------------------------



 



SECTION 5.06
LITIGATION
It was disclosed to the Borrowers in the Enbridge PSA that:

  1.   Quest Kansas Pipeline, L.L.C., Quest Kansas General Partner, L.L.C. and
Quest Pipelines (KPC) are parties to lawsuit filed by Dennis M. Langley with the
United States District Court for the District of Kansas on November 3, 2004
against Enbridge Energy Partners, L.P. and numerous other third parties; and    
2.   Missouri Public Service Commission’s challenge to the prudence of Missouri
Gas Energy (MGE) entering into a contract with Enbridge Pipelines (KPC) (n/k/a
Quest Pipelines (KPC)). In the Matter of Missouri Gas Energy’s Purchased Gas
Adjustment Factors Reviewed and/or Tariff Revisions to be reviewed in its:

  (a)   2004-2005 Annual Cost Adjustment—Case No. GR-2005-0169     (b)  
2003-2004 Annual Cost Adjustment—Case No. GR-2005-0104     (c)   2002-2003
Annual Cost Adjustment—Case No. GR-2003-0330     (d)   2001-2002 Annual Cost
Adjustment—Case No. GR-2002-0348     (e)   2000-2001 Annual Cost Adjustment—Case
No. GR-2001-0382     (f)   1999-2000 Annual Cost Adjustment—Case
No. GR-2001-0425     (g)   1998-1999 Annual Cost Adjustment—Case No. GR-99-0304
    (h)   1997-1998 Annual Cost Adjustment—Case No. GR-98-0304     (i)  
1996-1997 Annual Cost Adjustment—Case No. GR-96-0450

Bluestem
Credit Agreement

Schedule 7.01



--------------------------------------------------------------------------------



 



SECTION 7.01
EXISTING LIENS
NONE.
Bluestem
Credit Agreement
Schedule 7.01

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.04
INDEBTEDNESS
NONE
Bluestem
Credit Agreement
Schedule 7.04

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.02
ADDRESSES FOR NOTICES TO BORROWER,
GUARANTORS AND ADMINISTRATIVE AGENT
ADDRESS FOR NOTICES TO BORROWER
prior to November 9, 2007
QUEST MIDSTREAM PARTNERS, L.P.
BLUESTEM PIPELINE, LLC.
9520 N. May Avenue, Suite 300
Oklahoma City, Oklahoma 73120
Attn: Chief Executive Officer
Telephone: (405) 488-1304
Facsimile: (405) 840-9897
ADDRESS FOR NOTICES TO GUARANTORS
prior to November 9, 2007
[Name of Guarantor]
c/o Quest Midstream Partners, L.P.
9520 N. May Avenue, Suite 300
Oklahoma City, Oklahoma 73120
Attn: Chief Executive Officer
Telephone: (405) 488-1304
Facsimile: (405) 840-9897
ADDRESS FOR BORROWER AND GUARANTORS
after November 9, 2007 will be
210 Park Avenue, Suite 2750
Oklahoma City, Oklahoma 73102
ADDRESSES FOR ROYAL BANK OF CANADA
Royal Bank of Canada’s Lending Office:
Royal Bank of Canada
New York Branch
One Liberty Plaza, 3rd Floor
New York, New York 10006-1404
Attention: Manager, Loans Administration
Telephone: (212) 428-6332
Facsimile: (212) 428-2372
For matters related to letters of credit:
Attention: Manager, Trade Products
Telephone: (212) 428-6235
Facsimile: (212) 428-3015
in each case with a copy to:
Bluestem
Credit Agreement
Schedule 10.02 Page 2

 



--------------------------------------------------------------------------------



 



Royal Bank of Canada
2800 Post Oak Boulevard
3900 Williams Tower
Houston, Texas 77056
Attention: Jason York
Telephone: (713) 403-5679
Facsimile: (713) 403-5624
Electronic Mail: Jason.York@rbccm.com
Administrative Agent’s Office:
Royal Bank of Canada
Agency Services Group
Royal Bank Plaza
P. O. Box 50, 200 Bay Street
12th Floor, South Tower
Toronto, Ontario M5J 2W7
Attention: Manager Agency
Facsimile: (416) 842-4023
Wiring Instructions:
JPMorgan Chase Bank, New York, New York
ABA 021-000021
For account Royal Bank of Canada, New York
Swift Code: ROYCUS3X
A/C 920-1033363
For further credit to A/C 293-746-4, Transit 1269
Ref: Bluestem Pipeline
Attn: Agency Services
Bluestem
Credit Agreement
Schedule 10.2 Page 2

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
FORM OF BORROWING NOTICE
Date:                     , _____
To: Royal Bank of Canada, as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Credit Agreement,
dated as of November 1, 2007 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Quest Midstream
Partners, L.P., a Delaware limited partnership (the “MLP”), Bluestem Pipeline,
LLC, a Delaware limited liability company (“Bluestem”, collectively the MLP and
Bluestem called the “Borrowers”), Royal Bank of Canada, as Administrative Agent,
and the Lenders from time to time party thereto.
     The undersigned hereby requests:

I.   FACILITY

  1.   Status Information for the Facility

  (a)   Amount of Facility: $135,000,000     (b)   Revolving Loans outstanding
prior to the Borrowing requested herein: $                         (c)   Letters
of Credit outstanding prior to the Borrowing requested herein:
$                         (d)   Principal amount of Revolving Loans available to
be borrowed (1(a) minus the sum of 1(b) and 1(c)): $                    

  2.   Amount of Borrowing: $                         3.   Requested date of
Borrowing:                     , 200_.     4.   Requested Type of Loan and
applicable Dollar amount:

  (a)   Base Rate Loan for $                         (b)   Eurodollar Rate Loan
with Interest Period of:

             
 
  (i)   one month for   $                    
 
  (ii)   two months for   $                    
 
  (iii)   three months for   $                    
 
  (iv)   six months for   $                    

Exhibit A-1 Page 1
Form of Borrowing Notice

 



--------------------------------------------------------------------------------



 



  5.   Purpose of Revolving Loan:

         
 
  ___   To refinance (but not repay) the Indebtedness outstanding under the
Original Credit Agreement
 
       
 
  ___   To finance the Enbridge Acquisition and pay related fees and expenses
 
       
 
  ___   To finance Permitted Acquisitions
 
       
 
  ___   To finance general partnership purposes of the MLP and its Subsidiaries
and finance general company purposes of Bluestem and its Subsidiaries
 
       
 
  ___   To finance Capital Expenditures
 
       
 
  ___   To fund working capital in the amount of $                    
 
       
 
  ___   To fund Quarterly MLP Distributions (Section 6.12(vii) of the Agreement)
in the amount of $                    
 
       
 
  ___   To pay fees, costs and expenses owed pursuant to the Agreement

     The undersigned hereby certifies that the following statements will be true
on the date of the proposed Borrowing(s) after giving effect thereto and to the
application of the proceeds therefrom:
          (a) the representations and warranties of the Borrowers contained in
Article V of the Agreement are true and correct in all material respects as
though made on and as of such date (except such representations and warranties
which expressly refer to an earlier date, which are true and correct in all
material respects as of such earlier date);
          (b) no Default or Event of Default has occurred and is continuing, or
would result from such proposed Borrowing(s); and
          (c) if the Borrowing is to finance a Permitted Acquisition, audited
financial statements or if audited financial statements are unavailable,
historical financial statements pertaining to the Person or business proposed to
be acquired with the proceeds of such Borrowing, if required pursuant to
Section 4.03 of the Agreement, have been delivered to the Administrative Agent
and the Lenders at least five Business Days prior to the date hereof.
Exhibit A-1 Page 2
Form of Borrowing Notice

 



--------------------------------------------------------------------------------



 



     The Borrowing requested herein complies with Sections 2.01 and 2.03 of the
Agreement, as applicable.

                  BLUESTEM PIPELINE, LLC,
a Delaware limited liability company, as Borrower       QUEST MIDSTREAM
PARTNERS, L.P.,
a Delaware limited partnership, as Borrower
 
               
By
  QUEST MIDSTREAM PARTNERS, L.P.,
its Sole Member       By   QUEST MIDSTREAM GP, LLC, its
General Partner
 
               
By
  QUEST MIDSTREAM GP, LLC, its
General Partner           By:
Name:
 
              Title
 
  By:            
 
  Name:            
 
  Title:            

Exhibit A-1 Page 3
Form of Borrowing Notice

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
FORM OF CONVERSION/CONTINUATION NOTICE
Date:                     , ____
TO: Royal Bank of Canada, as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Credit Agreement,
dated as of November 1, 2007 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Quest Midstream
Partners, L.P., a Delaware limited partnership (the “MLP”), Bluestem Pipeline,
LLC, a Delaware limited liability company (“Bluestem”, collectively the MLP and
Bluestem called the “Borrowers”), Royal Bank of Canada, as Administrative Agent,
and the Lenders from time to time party thereto.
     The undersigned hereby requests:

I.   FACILITY

                                1.     Amount of [conversion] [continuation]:  
$                    
 
                              2.     Existing rate:   Check applicable blank
 
                                    (a)   Base Rate                       
 
                                    (b)   Eurodollar Rate Loan with
Interest Period of:    
 
                       
 
              (i)   one month                       
 
              (ii)   two months                       
 
              (iii)   three months                       
 
              (iv)   six months                       
 
                              3.     If a Eurodollar Rate Loan, date of the last
day of the Interest Period for such Loan:                     , 200_.
 
                            The Revolving Loan described above is to be
[converted] [continued] as follows:
 
                              4.     Requested date of [conversion]
[continuation]:                     , 200_.
 
                              5.     Requested Type of Loan and applicable
Dollar amount:
 
                                    (a)   Base Rate Loan for
$                    
 
                                    (b)   Eurodollar Rate Loan with Interest
Period of:
 
                       
 
              (i)   one month for   $                    
 
              (ii)   two months for   $                    

Exhibit A-2 Page 1
Form of Conversion/Continuation Notice

 



--------------------------------------------------------------------------------



 



                     
 
          (iii)   three months for   $                    
 
          (iv)   six months for   $                    

     The [conversion] [continuation] requested herein complies with
Sections 2.01 and 2.03 of the Agreement, as applicable.

                      BLUESTEM PIPELINE, LLC,
a Delaware limited liability company, as Borrower       QUEST MIDSTREAM
PARTNERS, L.P.,
a Delaware limited partnership, as Borrower    
 
                   
By
  QUEST MIDSTREAM PARTNERS, L.P.,
its Sole Member       By   QUEST MIDSTREAM GP, LLC, its
General Partner    
 
                   
By
  QUEST MIDSTREAM GP, LLC, its
General Partner           By:
Name:    
 
              Title    
 
  By:                
 
  Name:                
 
  Title:                

Exhibit A-2 Page 2
Form of Conversion/Continuation Notice

 



--------------------------------------------------------------------------------



 



EXHIBIT A-3
FORM OF REPAYMENT NOTICE
Date:                     , _____
To: Royal Bank of Canada, as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Credit Agreement,
dated as of November 1, 2007 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Quest Midstream
Partners, L.P., a Delaware limited partnership (the “MLP”), Bluestem Pipeline,
LLC, a Delaware limited liability company (“Bluestem”, collectively the MLP and
Bluestem called the “Borrowers”), Royal Bank of Canada, as Administrative Agent,
and the Lenders from time to time party thereto.
     The undersigned hereby is repaying the Facility as follows:

I.   FACILITY

  1.   Revolving Loans outstanding prior to the repayment referred to herein:
$                         2.   Amount of repayment: $                         3.
  Date of repayment:                     , 200_.     4.   Type of Loan and
amount to which repayment applies:

  (a)   Base Rate Loan for $                         (b)   Eurodollar Rate Loan
with Interest Period of:

             
 
  (i)   one month   $                    
 
  (ii)   two months   $                    
 
  (iii)   three months   $                    
 
  (iv)   six months   $                    

  5.   Purpose of Revolving Loan being repaid:

         
 
  ___   To refinance (but not repay) the Indebtedness outstanding under the
Original Credit Agreement
 
       
 
  ___   To finance the Enbridge Acquisition and pay related fees and expenses
 
       
 
  ___   To finance Permitted Acquisitions
 
       
 
  ___   To finance general partnership purposes of the MLP and its Subsidiaries
and finance general company purposes of Bluestem and its Subsidiaries

Exhibit A-3 Page 1
Form of Repayment Notice

 



--------------------------------------------------------------------------------



 



         
 
  ___   To finance Capital Expenditures
 
       
 
  ___   To fund working capital in the amount of $                    
 
       
 
  ___   To fund Quarterly MLP Distributions (Section 6.12(vii) of the Agreement)
in the amount of $                    
 
       
 
  ___   To pay fees, costs and expenses owed pursuant to the Agreement

     The repayment referred to herein complies with Section 2.04 of the
Agreement.

                      BLUESTEM PIPELINE, LLC,
a Delaware limited liability company, as Borrower       QUEST MIDSTREAM
PARTNERS, L.P.,
a Delaware limited partnership, as Borrower    
 
                   
By
  QUEST MIDSTREAM PARTNERS, L.P.,
its Sole Member       By   QUEST MIDSTREAM GP, LLC, its
General Partner    
 
                   
By
  QUEST MIDSTREAM GP, LLC, its
General Partner           By:
Name:      
 
  By:           Title    
 
  Name:                
 
  Title:                

Exhibit A-3 Page 2
Form of Repayment Notice

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF REVOLVING NOTE

      $                                           November 1, 2007

     FOR VALUE RECEIVED, the undersigned (the “Borrowers”), hereby promises to
pay to the order of                                          (the “Lender”), on
the Maturity Date (as defined in the Credit Agreement referred to below) the
principal amount of                      Dollars ($                    ), or
such lesser principal amount of Revolving Loans made by Lender under the
Facility (both as defined in such Credit Agreement) due and payable by the
Borrowers to the Lender on the Maturity Date under that certain Amended and
Restated Credit Agreement, dated as of even date herewith (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), among, Quest Midstream Partners, L.P., a Delaware limited partnership,
Bluestem Pipeline, LLC, a Delaware limited liability company, the Lenders from
time to time party thereto, and Royal Bank of Canada, as Administrative Agent.
     The Borrowers promise to pay interest on the unpaid principal amount of
each Revolving Loan from the date of such Revolving Loan until such principal
amount is paid in full, at such interest rates, and at such times as are
specified in the Credit Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds to the account designated by the Administrative
Agent in the Credit Agreement. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.
     This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and is subject to optional and
mandatory prepayment in whole or in part as provided therein. This Revolving
Note is also entitled to the benefits of each Guaranty. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Revolving Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Revolving Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Revolving Note
and endorse thereon the date, amount and maturity of its Revolving Loans and
payments with respect thereto.
     This Revolving Note is a Loan Document and is subject to Section 10.10 of
the Credit Agreement, which is incorporated herein by reference the same as if
set forth herein verbatim.
     The Borrowers, for themselves, their successors and assigns, hereby waive
diligence, presentment, protest and demand and notice of protest, notice of
intent to accelerate, notice of acceleration, demand, dishonor and non-payment
of this Revolving Note.
Exhibit B Page 1
Form of Revolver Note

 



--------------------------------------------------------------------------------



 



     THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

              BLUESTEM PIPELINE, LLC,   QUEST MIDSTREAM PARTNERS, L.P., a
Delaware limited liability company, as Borrower   a Delaware limited
partnership, as Borrower
 
           
By
  QUEST MIDSTREAM PARTNERS, L.P.,   By   QUEST MIDSTREAM GP, LLC, its
 
  its Sole Member       General Partner
 
           
By
  QUEST MIDSTREAM GP, LLC, its       By:
 
  General Partner       Name:  
 
  By:       Title
 
  Name:        
 
  Title:        

Exhibit B Page 2
Form of Revolver Note

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
(Pursuant to Section 6.02 of the Agreement)
Financial Statement Date:                     , ____
To: Royal Bank of Canada, as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Credit Agreement,
dated as of November 1, 2007 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Quest Midstream
Partners, L.P., a Delaware limited partnership (the “MLP”), Bluestem Pipeline,
LLC, a Delaware limited liability company (“Bluestem”, collectively the MLP and
Bluestem called the “Borrowers”), the Lenders from time to time party thereto,
and Royal Bank of Canada, as Administrative Agent. Capitalized terms used herein
but not defined herein shall have the meaning set forth in the Agreement.
     The undersigned Responsible Officers hereby certify as of the date hereof
that they are the                                          of the General
Partner of the MLP and the                      of Bluestem, and that, as such,
they are authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the MLP and Bluestem, and that:
     [Use the following for fiscal year-end financial statements]
     Attached hereto as Schedule 1 are the year-end audited consolidated
financial statements of the MLP and its Subsidiaries required by Section 6.01(a)
of the Agreement for the fiscal year of the MLP ended as of the above date,
together with the report and opinion of an independent certified public
accountant required by such section; and
     [Use the following for fiscal quarter-end financial statements]
     Attached hereto as Schedule 1 are, the unaudited consolidated financial
statements of the MLP and its Subsidiaries required by Section 6.01(b) of the
Agreement for the fiscal quarter of the MLP ended as of the above date and the
portion of the MLP’s fiscal year then ended, together with a certificate of a
Responsible Officer of the MLP stating that such financial statements fairly
present the financial condition, results of operations and cash flows of the MLP
and its Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.
     [Use the following for both fiscal year-end and quarter-end financial
statements]
     1. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.
     2. A review of the activities of the MLP and Bluestem during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal
Exhibit C Page 1
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



period the MLP and Bluestem performed and observed all their respective
Obligations under the Loan Documents, and no Default or Event of Default has
occurred and is continuing except as follows (list of each such Default or Event
of Default and include the information required by Section 6.03 of the Credit
Agreement):
     3. The covenant analyses and information set forth on Schedule 2 attached
hereto are true and accurate on and as of the date of this Certificate.
     IN WITNESS WHEREOF, the undersigned have executed this Certificate as of
                    ,                     .

              BLUESTEM PIPELINE, LLC,   QUEST MIDSTREAM PARTNERS, L.P., a
Delaware limited liability company, as Borrower   a Delaware limited
partnership, as Borrower
 
           
By
  QUEST MIDSTREAM PARTNERS, L.P.,   By   QUEST MIDSTREAM GP, LLC, its
 
  its Sole Member       General Partner
 
           
By
  QUEST MIDSTREAM GP, LLC, its       By:
 
  General Partner       Name:  
 
  By:       Title
 
  Name:        
 
  Title:        

Exhibit C Page 2
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



For the Quarter/Year ended
                     (“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

                  I. Section 7.15(a) - Interest Coverage Ratio.         A.  
Adjusted Consolidated EBITDA for four consecutive fiscal quarters ending on the
Statement Date (“Subject Period”) (see Credit Agreement definition of
“Consolidated EBITDA” and “Adjusted Consolidated EBITDA”):             1.  
Consolidated EBITDA for Subject Period (prior to pro forma adjustments for
Permitted Acquisitions pursuant to Section 7.15(d)):
  $                            2.  
Pro forma adjustments to EBITDA for Permitted Acquisitions during the Subject
Period (Section 7.15(d)), giving effect to such Permitted Acquisitions on a pro
forma basis for the Subject Period as if such Permitted Acquisitions occurred on
the first day of the Subject Period:
  $                            3.  
Consolidated EBITDA including pro forma adjustments for Permitted Acquisitions
(Lines I.A.1 +I.A.2):
  $                            4.  
Distribution Equivalent Amount for Subject Period
  $                            5.  
Adjusted Consolidated EBITDA (Lines I.A.3 + I.A.4)
  $                               
 
        B.      
Consolidated Interest Charges for the Subject Period
            1.  
Consolidated Interest Charges for the four consecutive fiscal quarters ending on
the Statement Date:
  $                            2.  
Pro forma adjustment for Consolidated Interest Charges during the four
consecutive fiscal quarters ending on the Statement Date (Section 7.15(d)):
  $                               
 
            3.  
Consolidated Interest Charges including pro forma adjustments for Permitted
Acquisitions (Lines I.B.1 + I.B.2):
  $                               
 
        C.      
Interest Coverage Ratio
            1.  
Adjusted Consolidated EBITDA adjusted for Permitted Acquisitions (Line I.A.5):
  $                            2.  
Consolidated Interest Charges adjusted for Permitted Acquisitions (Line I.B.3):
  $                            3.  
Imputed interest charges on Synethetic Lease Obligations of the MLP and its
Subsidiaries for the Subject Period:
  $                            4.  
Interest Coverage Ratio: (Line I.C.1) divided by (Lines I.C.2 + I.C.3):
  _______ to 1.0        
Minimum required: 2.50 to 1.00 for any fiscal quarter-end prior to the earlier
of (i) the completion of an MLP Equity Offering and (ii) September 30, 2008,
increasing to 2.75 to 1.00 for each fiscal quarter-end thereafter occurring
after the first to occur of (y) September 30, 2008 and (z) the first fiscal
quarter-end following the completion of an MLP Equity Offering.
  Yes/No

Exhibit C Page 3
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



                  II. Section 7.15(b) – Total Leverage Ratio.                
 
        A.   Cash Adjusted Consolidated Funded Debt             1.  
Consolidated Funded Debt on Statement Date (borrowed money Indebtedness, letter
of credit reimbursement obligations, Capital Leases, Synethetic Leases, Guaranty
Obligations)
  $                            2.  
Cash of MLP and its Subsidiaries deposited with Administrative Agent (or another
approved financial institution) subject to control agreement or otherwise
pledged
  $                            3.  
Line II.A.1 minus II.A.2
  $                               
 
        B.   Adjusted Consolidated EBITDA             1.  
Adjusted Consolidated EBITDA (including pro forma adjustments for Permitted
Acquisitions) (Line I.A.5 above)
  $                            2.  
Total Leverage Ratio: (Line II.A.3) divided by (Line II.B.1):
  ________ to 1.0     3.  
Is the Total Leverage Ratio less than 5.00 to 1.0 decreasing to 4.50 to 1.00 for
each fiscal quarter-end thereafter occurring after the first to occur of
(y) September 30, 2008 and (z) the first fiscal quarter-end following the
completion of an MLP Equity Offering; unless such quarter-end occurs during any
Acquisition Adjustment Period, in which case the Total Leverage Ratio cannot be
greater than 5.00 to 1.00; provided, if a Senior Debt Offering occurred after
September 30, 2008, the Total Leverage Ratio as of any fiscal quarter-end cannot
be greater than 5.00 to 1.00 unless if a Senior Debt Offering occurred after
September 30, 2008 and such quarter-end occurs during any Acquisition Adjustment
Period, in which case the Total Leverage Ratio cannot be greater than 5.50 to
1.00.
  Yes/No        
 
        III. Section 7.15(c) – Senior Leverage Ratio (only applicable if Senior
Debt Offering occurred after 9/30/08).           A.   Cash Adjusted Consolidated
Senior Debt             1.  
Amount of Outstanding Obligations
  $                            2.  
Amount of all other secured Indebtedness
  $                            3.  
Outstanding amount of Obligations under Lender Hedging Agreements
  $                            4.  
Sum of Lines III.A.1 + III.A.2 + III.A.3
  $                            5.  
Cash of MLP and its Subsidiaries deposited with Administrative Agent (or another
approved financial institution) subject to control agreement or otherwise
pledged
  $                            6.  
Line III.A.4 minus III.A.5
  $                               
 
        B.   Adjusted Consolidated EBITDA             1.  
Adjusted Consolidated EBITDA (including pro forma adjustments for Permitted
Acquisitions) (Line I.A.5 above)
  $                            2.  
Senior Leverage Ratio: (Line III.A.6) divided by (Line III.B.1):
  ______ to 1.0     3.  
Is the Senior Leverage Ratio less than 4.0 to 1.0?
  Yes/No     4.  
Is an Acquisition Adjustment Period in effect on Statement Date?
  Yes/No     5.  
If answer to Line III.B.4 is Yes, is the Senior Leverage Ratio less than 4.5 to
1.0?
  Yes/No

Exhibit C Page 4
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Amended and Restated Credit Agreement identified
below (as may be amended, the “Credit Agreement”), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex I attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

         
1.
  Assignor:    
 
       
2.
  Assignee:    
 
       
 
      [and is an Affiliate/Approved Fund of [identify Lender]  
3.
  Borrower(s):   Quest Midstream Partners, L.P. and Bluestem Pipeline, LLC
 
       
4.
  Administrative Agent:   Royal Bank of Canada, as the administrative agent
under the Credit Agreement
 
       
5.
  Credit Agreement:   The $135,000,000 Amended and Restated Credit Agreement
dated as of October ___, 2007 among Bluestem Pipeline, LLC, Quest Midstream
Partners, L.P., the Lenders parties thereto, and Royal Bank of Canada, as
Administrative Agent.

Exhibit D Page 1
Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



  6.   Assigned Interest:

                              Aggregate Amount of   Amount of         Revolving
  Revolving   Percentage Assigned of     Commitment/Loans for   Commitment/Loans
  Revolving     all Lenders*   Assigned*   Commitment/Loans
Revolving Loans:
  $       $         %  
Total:
  $       $         %  

[7. Trade Date:                      ]
Effective Date:                      ___, 20___[ TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Title:             

            ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Title:             

 

*   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

                  Consented to and Accepted:            
 
                [NAME OF ADMINISTRATIVE AGENT], as
Administrative Agent       [NAME OF L/C ISSUER], as
L/C Issuer
 
               
By
          By    
 
                Title:       Title    

Exhibit D Page 2
Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



              [Consented to:]        
 
            BLUESTEM PIPELINE, LLC,   QUEST MIDSTREAM PARTNERS, L.P., a Delaware
limited liability company, as Borrower   a Delaware limited partnership, as
Borrower
 
           
By
  QUEST MIDSTREAM PARTNERS, L.P.,   By   QUEST MIDSTREAM GP, LLC, its
 
  its Sole Member       General Partner
 
           
By
  QUEST MIDSTREAM GP, LLC, its       By:
 
  General Partner       Name:  
 
  By:       Title
 
  Name:        
 
  Title:        

Exhibit D Page 3
Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



ANNEX 1
TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
          1.1 Assignor. The Assignor: (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
          1.2. Assignee. The Assignee: (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and
Exhibit D Page 4
Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.
Exhibit D Page 5
Form of Assignment and Assumption

 